EXECUTION COPY

Exhibit 10.7

REVOLVING CREDIT AGREEMENT

Dated as of December 18, 2006

Among

ATLAS ENERGY OPERATING COMPANY, LLC,

as Borrower

AER PIPELINE CONSTRUCTION, INC.

AIC, LLC,

ATLAS AMERICA, LLC,

ATLAS ENERGY OHIO, LLC,

ATLAS ENERGY RESOURCES, LLC,

ATLAS NOBLE, LLC,

ATLAS RESOURCES, LLC,

REI-NY, LLC,

RESOURCE ENERGY, LLC,

RESOURCE WELL SERVICES, LLC,

and

VIKING RESOURCES LLC

as Guarantors

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank

BANK OF AMERICA, N.A.

and

COMPASS BANK

as Co-Syndication Agents

BANK OF OKLAHOMA, N.A.,

U.S. BANK, NATIONAL ASSOCIATION

and

BNP PARIBAS

as Co-Documentation Agents

and

THE LENDERS SIGNATORY HERETO

$250,000,000 Senior Secured Revolving Credit Facility

WACHOVIA CAPITAL MARKETS, LLC

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I Definitions and Accounting Matters

   1

Section 1.01

  

Terms Defined Above

   1

Section 1.02

  

Certain Defined Terms

   1

Section 1.03

  

Accounting Terms and Determinations

   15

ARTICLE II Commitments

   15

Section 2.01

  

Loans and Letters of Credit

   15

Section 2.02

  

Borrowings, Continuations and Conversions, Letters of Credit

   15

Section 2.03

  

Commitments; Changes of Commitments

   17

Section 2.04

  

Fees

   19

Section 2.05

  

Several Obligations

   19

Section 2.06

  

Notes

   20

Section 2.07

  

Prepayments

   20

Section 2.08

  

Borrowing Base

   20

Section 2.09

  

Assumption of Risks

   22

Section 2.10

  

Obligation to Reimburse and to Prepay

   22

Section 2.11

  

Lending Offices

   24

ARTICLE III Payments of Principal and Interest

   24

Section 3.01

  

Repayment of Loans

   24

Section 3.02

  

Interest

   24

ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.

   25

Section 4.01

  

Payments

   25

Section 4.02

  

Pro Rata Treatment

   25

Section 4.03

  

Computations

   25

Section 4.04

  

Non-receipt of Funds by the Administrative Agent

   25

Section 4.05

  

Set-off, Sharing of Payments, Etc.

   26

Section 4.06

  

Taxes

   27

ARTICLE V Capital Adequacy

   29

Section 5.01

  

Additional Costs

   29

Section 5.02

  

Limitation on LIBOR Loans

   30

Section 5.03

  

Illegality

   31

Section 5.04

  

Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03

   31

Section 5.05

  

Compensation

   31

ARTICLE VI Conditions Precedent

   32

Section 6.01

  

Initial Funding

   32

Section 6.02

  

Initial and Subsequent Loans and Letters of Credit

   33

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 6.03

  

Conditions Precedent for the Benefit of Lenders

   34

Section 6.04

  

No Waiver

   34

ARTICLE VII Representations and Warranties

   34

Section 7.01

  

Corporate Existence

   34

Section 7.02

  

Financial Condition

   34

Section 7.03

  

Litigation

   35

Section 7.04

  

No Breach

   35

Section 7.05

  

Authority

   35

Section 7.06

  

Approvals

   35

Section 7.07

  

Use of Loans

   35

Section 7.08

  

ERISA

   35

Section 7.09

  

Taxes

   36

Section 7.10

  

Titles, etc.

   36

Section 7.11

  

No Material Misstatements

   37

Section 7.12

  

Investment Company Act

   37

Section 7.13

  

[Intentionally Deleted]

   37

Section 7.14

  

Partnership Interests

   37

Section 7.15

  

Capitalization and Subsidiaries

   38

Section 7.16

  

Location of Business and Offices

   38

Section 7.17

  

Defaults

   38

Section 7.18

  

Environmental Matters

   38

Section 7.19

  

Compliance with the Law

   39

Section 7.20

  

Insurance

   39

Section 7.21

  

Hedging Agreements

   39

Section 7.22

  

Restriction on Liens

   40

Section 7.23

  

Material Agreements

   40

Section 7.24

  

Gas Imbalances

   40

Section 7.25

  

Relationship of Obligors

   40

Section 7.26

  

Solvency

   40

ARTICLE VIII Affirmative Covenants

   41

Section 8.01

  

Reporting Requirements

   41

Section 8.02

  

Litigation

   42

Section 8.03

  

Maintenance, Etc.

   43

Section 8.04

  

Environmental Matters

   44

Section 8.05

  

Further Assurances

   44

Section 8.06

  

Performance of Obligations

   44

Section 8.07

  

Engineering Reports

   44

Section 8.08

  

Title Curative

   45

Section 8.09

  

Additional Collateral

   45

Section 8.10

  

ERISA Information and Compliance

   48

ARTICLE IX Negative Covenants

   48

Section 9.01

  

Debt

   48

Section 9.02

  

Hedging Agreements

   49

Section 9.03

  

Liens

   50

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 9.04

  

Investments, Loans and Advances

   50

Section 9.05

  

Dividends, Distributions and Redemptions

   51

Section 9.06

  

Sales and Leasebacks

   51

Section 9.07

  

Nature of Business

   51

Section 9.08

  

Limitation on Leases

   51

Section 9.09

  

Mergers, Etc.

   51

Section 9.10

  

Proceeds of Notes and Letters of Credit

   52

Section 9.11

  

ERISA Compliance

   52

Section 9.12

  

Sale or Discount of Receivables

   53

Section 9.13

  

Current Ratio

   53

Section 9.14

  

Funded Debt to EBITDA

   53

Section 9.15

  

Consolidated Interest Coverage Ratio

   53

Section 9.16

  

Sale of Oil and Gas Properties

   53

Section 9.17

  

Environmental Matters

   53

Section 9.18

  

Transactions with Affiliates

   54

Section 9.19

  

Subsidiaries

   54

Section 9.20

  

Negative Pledge Agreements

   54

Section 9.21

  

Gas Imbalances, Take-or-Pay or Other Prepayments

   54

Section 9.22

  

Accounting Changes

   54

ARTICLE X Events of Default; Remedies

   54

Section 10.01

  

Events of Default

   54

Section 10.02

  

Remedies

   56

Section 10.03

  

Present Assignment of Interests

   56

ARTICLE XI The Administrative Agent

   57

Section 11.01

  

Appointment, Powers and Immunities

   57

Section 11.02

  

Reliance by Administrative Agent

   58

Section 11.03

  

Defaults

   58

Section 11.04

  

Rights as a Lender

   58

Section 11.05

  

Indemnification

   58

Section 11.06

  

Non-Reliance on Administrative Agent and other Lenders

   59

Section 11.07

  

Action by Administrative Agent

   59

Section 11.08

  

Resignation or Removal of Administrative Agent

   59

ARTICLE XII Miscellaneous

   60

Section 12.01

  

Waiver

   60

Section 12.02

  

Notices

   60

Section 12.03

  

Payment of Expenses, Indemnities, etc.

   60

Section 12.04

  

Amendments, Etc.

   62

Section 12.05

  

Successors and Assigns

   62

Section 12.06

  

Assignments and Participations

   63

Section 12.07

  

Invalidity

   64

Section 12.08

  

Counterparts

   64

Section 12.09

  

References, Use of Word “Including”

   64

Section 12.10

  

Survival

   64

Section 12.11

  

Captions

   64

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 12.12

  

NO ORAL AGREEMENTS

   64

Section 12.13

  

GOVERNING LAW, SUBMISSION TO JURISDICTION

   64

Section 12.14

  

Interest

   66

Section 12.15

  

Confidentiality

   66

Section 12.16

  

USA Patriot Act Notice

   67

EXHIBITS

 

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing, Continuation and Conversion Request

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Security Instruments

Exhibit E

   Form of Assignment Agreement

Exhibit F

   Form of Letter in Lieu

Exhibit G

   Form of Guaranty

Exhibit H

   Form of Security Agreement

Exhibit I

   Form of Hedging Compliance Report SCHEDULES   

Schedule 7.03

   Litigation

Schedule 7.10

   Ownership Report

Schedule 7.14

   Partnership Interests

Schedule 7.15

   Subsidiary Interests

Schedule 7.20

   Insurance

Schedule 7.21

   Hedging Agreements

Schedule 7.23

   Material Agreements

Schedule 7.24

   Gas Imbalance Status for Obligors and Subsidiaries

Schedule 9.01

   Debt

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT dated as of December 18, 2006, among ATLAS
ENERGY OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”); AER PIPELINE CONSTRUCTION, INC., a Delaware corporation (“AER
Construction”); AIC, LLC, a Delaware limited liability company (“AIC”); ATLAS
AMERICA, LLC, a Pennsylvania limited liability company (“Atlas PA”); ATLAS
ENERGY RESOURCES, LLC, a Delaware limited liability company (“AER”); ATLAS
ENERGY OHIO, LLC, an Ohio limited liability company (“Atlas Ohio”); ATLAS NOBLE,
LLC, a Delaware limited liability company (“Atlas Noble”); ATLAS RESOURCES, LLC,
a Pennsylvania limited liability company (“Atlas Resources”); REI-NY, LLC, a
Delaware limited liability company (“REI”); RESOURCE ENERGY, LLC, a Delaware
limited liability company (“Resource Energy”); RESOURCE WELL SERVICES, LLC, a
Delaware limited liability company (“RWS”); and VIKING RESOURCES LLC, a
Pennsylvania limited liability company (“Viking”) (AER Construction, AIC, Atlas
PA, AER, Atlas Ohio, Atlas Noble, Atlas Resources, REI, Resource Energy, RWS,
and Viking collectively, the “Guarantors”; the Borrower and the Guarantors
collectively, the “Obligors”); each of the lenders that is a signatory hereto or
which becomes a signatory hereto as provided in Section 12.06 (individually,
together with its successors and assigns, a “Lender” and, collectively, the
“Lenders”); WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity the
“Administrative Agent”), BANK OF AMERICA, N.A., AND COMPASS BANK, as
co-syndication agents, BANK OF OKLAHOMA, N.A., U.S. BANK, NATIONAL ASSOCIATION,
and BNP PARIBAS, as co-documentation agents, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as issuing bank (in such capacity, together with its successors in
such capacity, the “Issuing Bank”).

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the premises, the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, the terms
“Administrative Agent,” “AER,” “AER Construction,” “AIC,” “Atlas Noble,” “Atlas
Ohio,” “Atlas PA,” “Atlas Resources,” “Borrower,” “Guarantors,” “Issuing Bank,”
“Lender,” “Lenders,” “Obligors,” “REI,” “Resource Energy,” “RWS,” and “Viking”
shall have the meanings indicated above.

Section 1.02 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Article I or in other
provisions of this Agreement in the singular to have equivalent meanings when
used in the plural and vice versa):

AAI means Atlas America, Inc., a Delaware corporation

AAI Credit Agreement means the Amended and Restated Credit Agreement dated as of
April 27, 2006, among AAI, as borrower, the lenders party thereto, and Wachovia
Bank, National Association, as administrative agent, as amended prior to the
date hereof.

Additional Costs shall have the meaning assigned such term in Section 5.01(a).



--------------------------------------------------------------------------------

Adjusted LIBOR shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.

AEM shall mean Atlas Energy Management, Inc., a Delaware corporation.

Affected Loans shall have the meaning assigned such term in Section 5.04.

Affiliate of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person.

Agreement shall mean this Credit Agreement, as the same may from time to time be
further amended or supplemented.

Aggregate Maximum Revolving Credit Amounts at any time shall equal the sum of
the Maximum Revolving Credit Amounts of the Lenders (initially, $250,000,000),
as the same may be reduced pursuant to Section 2.03(d).

Aggregate Revolving Credit Commitments at any time shall equal the amount
calculated in accordance with Section 2.03.

Aggregate Revolving Credit Commitments Utilization shall mean at any time, an
amount equal to the quotient of (i) the aggregate principal amount of Loans
outstanding plus LC Exposure, divided by (ii) the Aggregate Revolving Credit
Commitments.

Applicable Commitment Fee Rate shall mean the per annum percentage set forth at
the appropriate intersection in the table shown below, based on the Aggregate
Revolving Credit Commitments Utilization as in effect from time to time:

 

Aggregate Revolving Credit Commitments Utilization

   Applicable
Commitment
Fee Rate  

Less than or equal to 25%

   0.25 %

Greater than 25%

   0.375 %

Each change in the Applicable Commitment Fee Rate resulting from a change in the
Aggregate Revolving Credit Commitments Utilization shall take effect on the day
such change in the Aggregate Revolving Credit Commitments Utilization occurs.

 

2



--------------------------------------------------------------------------------

Applicable Lending Office shall mean, for each Lender and for each Type of Loan,
the lending office of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan on the signature pages hereof or such other offices of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.

Applicable Margin shall mean the applicable per annum percentage set forth at
the appropriate intersection in the table shown below, based on the Borrowing
Base Utilization as in effect from time to time:

 

     Applicable Margin  

Borrowing Base Utilization

   LIBOR Loans     Base Rate Loans  

Less than or equal to 25%

   1.00 %   0.00 %

Greater than 25%,

but less than or equal to 50%

   1.25 %   0.25 %

Greater than 50%,

but less than or equal to 75%

   1.50 %   0.50 %

Greater than 75%

   1.75 %   0.75 %

Each change in the Applicable Margin resulting from a change in the Borrowing
Base Utilization shall take effect on the day such change in the Borrowing Base
Utilization occurs.

Assignment shall have the meaning assigned such term in Section 12.06(b).

Atlas America E&P Operations shall have the meaning assigned such term in the
Registration Statement.

Base Rate shall mean, with respect to any Base Rate Loan, for any day, a rate
per annum equal to the higher of (i) the Federal Funds Rate for any such day
plus 1/2 of 1% or (ii) the Prime Rate for such day. Each change in any interest
rate provided for herein based upon the Base Rate resulting from a change in the
Base Rate shall take effect at the time of such change in the Base Rate.

Base Rate Loans shall mean Loans that bear interest at rates based upon the Base
Rate.

Borrowing Base shall mean at any time an amount equal to the amount determined
in accordance with Section 2.08.

Borrowing Base Deficiency shall mean, and occur at any time when, the amount by
which the aggregate outstanding principal amount of the Loans plus the LC
Exposure exceeds the Borrowing Base, whether as the result of a redetermination,
a scheduled reduction, or otherwise.

Borrowing Base Period shall mean (i) the period from the Closing Date until
March 14, 2007, and (ii) each six-month period commencing March 15 and
September 15 thereafter.

Borrowing Base Utilization shall mean at any time, an amount equal to the
quotient of (i) the aggregate principal amount of Loans outstanding plus LC
Exposure, divided by (ii) the Borrowing Base.

 

3



--------------------------------------------------------------------------------

Business Day shall mean any day other than a day on which commercial banks are
authorized or required to close in Texas or North Carolina and, where such term
is used in the definition of “Quarterly Date” or if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

Change of Control means the occurrence of any of the following events: (a) after
the Closing Date, any Person or two or more Persons acting as a group shall
acquire beneficial ownership (within the meaning of Rule 13d-3 of the Securities
and Exchange Commission under the Exchange Act, and including holding proxies to
vote for the election of directors other than proxies held by AER’s management
or their designees to be voted in favor of persons nominated by AER’s Board of
Directors) of 35% or more of the outstanding voting units of AER, measured by
voting power (including both common units and any preferred units entitling the
holders thereof to vote with the holders of common units in elections for
directors of AER), (b) the Borrower shall fail beneficially to own, directly or
indirectly, 85% of the outstanding shares of voting capital stock of any Wholly
Owned Subsidiary now or hereafter existing that is a Guarantor, (c) AER shall
fail beneficially to own, directly or indirectly, 100% of the membership
interests of Borrower, or (d) AAI and/or one or more of its directly or
indirectly wholly-owned subsidiaries ceases to own at least 51% of the equity of
AEM.

Closing Date shall mean the date upon which the conditions precedent for initial
funding set forth in Section 6.01 are satisfied.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and any successor statute.

Commitment shall mean for any Lender, its Revolving Credit Commitment.

Consolidated Interest Coverage Ratio shall mean the ratio of (i) EBITDA for such
Person and its Consolidated Subsidiaries on a consolidated basis for the fiscal
quarter ending on such date to (ii) cash interest payments made for such Person
and its Consolidated Subsidiaries on a consolidated basis for such fiscal
quarter.

Consolidated Net Income shall mean with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of such Person and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (i) the net income of any other
entity in which such Person or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other entity to be
consolidated with the net income of such Person and its Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in such period by such other entity to
such Person or to a Consolidated Subsidiary, as the case may be; (ii) the net
income (but not loss) of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
(iii) the net income (or loss) of any entity acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (iv) any gains
or losses attributable to discontinued

 

4



--------------------------------------------------------------------------------

operations, in an aggregate amount not to exceed $5,000,000 or to Property sales
not in the ordinary course of business, and (v) the cumulative effect of a
change in accounting principles and any gains or losses attributable to writeups
or write downs of assets.

Consolidated Subsidiaries shall mean each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP; provided, however, that the Consolidated
Subsidiaries of Borrower shall not include the Unrestricted Entities, except
with respect to the financial statements delivered from time to time by Borrower
pursuant to Sections 8.01 (a) and (b).

Debt shall mean, for any Person the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and used primarily as a financing vehicle for, or
to monetize, such Property; (vi) all Debt (as described in the other clauses of
this definition) and other obligations of others secured by a Lien on any asset
of such Person, whether or not such Debt is assumed by such Person; (vii) all
Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to deliver goods or
services including Hydrocarbons in consideration of advance payments;
(x) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (xi) any capital
stock of such Person in which such Person has a mandatory obligation to redeem
such stock; (xii) any Debt of a Subsidiary for which such Person is liable
either by agreement or because of a Governmental Requirement; (xiii) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment; and
(xiv) all obligations of such Person under Hedging Agreements.

Default shall mean an Event of Default or an event which with notice or lapse of
applicable grace period or both would become an Event of Default.

Dollars and $ shall mean lawful money of the United States of America.

EBITDA shall mean, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion and amortization.

Engineering Reports shall have the meaning assigned such term in Section 2.08.

Environmental Laws shall mean any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which any
Obligor or any Subsidiary is conducting or at any time has conducted business,
or where any Property of any Obligor or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as

 

5



--------------------------------------------------------------------------------

amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous

Materials Transportation Act, as amended, and other environmental conservation
or protection laws. The term “oil” shall have the meaning specified in OPA, the
terms “hazardous substance” and “release” or “threatened release” have the
meanings specified in CERCLA, and the terms “solid waste” and “disposal” or
“disposed” have the meanings specified in RCRA; provided, however, that (i) in
the event either OPA, CERCLA or RCRA is amended so as to broaden the meaning of
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (ii) to the extent the laws of the state in
which any Property of any Obligor or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste” or “disposal”
which is broader than that specified in either OPA, CERCLA or RCRA, such broader
meaning shall apply.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute.

ERISA Affiliate shall mean each trade or business (whether or not incorporated)
which together with the Borrower or any Subsidiary would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

ERISA Event shall mean (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

Event of Default shall have the meaning assigned such term in Section 10.01.

Excepted Liens shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with worker’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (iii) operators’ Liens in favor of Persons other than
Obligors, Subsidiaries and their Affiliates, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, workmen’s, materialmen’s, construction
or other like Liens arising by operation of law in the ordinary course of
business or incident to the exploration, development, operation and maintenance
of Oil and Gas Properties or statutory landlord’s liens, each of which is in
respect of obligations that have not been outstanding more than 90 days or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP; (iv) any Liens
reserved in leases by lessors or farmout agreements by farmors for royalties and
for compliance with the terms of the farmout agreements or leases in the case of
leasehold estates, to the extent that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by any Obligor or any Subsidiary or
materially impair the value of such Property subject thereto; (v) encumbrances
(other than to secure the payment of borrowed money or the deferred purchase
price of Property or services), easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any rights of way or other
Property of any Obligor or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the
transportation of gas,

 

6



--------------------------------------------------------------------------------

oil, or timber, and other like purposes, or for the joint or common use of real
estate, rights of way, facilities and equipment, and defects, irregularities,
zoning restrictions and deficiencies in title of any rights of way or other
Property which in the aggregate do not materially impair the use of such rights
of way or other Property for the purposes of which such rights of way and other
Property are held by any Obligor or any Subsidiary or materially impair the
value of such Property subject thereto; (vi) deposits of cash or securities to
secure the performance of bids, trade contracts, leases, statutory obligations
and other obligations of a like nature incurred in the ordinary course of
business; and (vii) Liens permitted by the Security Instruments.

Federal Funds Rate shall mean, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with a member of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such-
day, provided that (i) if the date for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

Fee Letter shall mean that certain letter agreement from Wachovia Bank, National
Association and Wachovia Capital Markets, LLC to the Borrower dated October 26,
2006, concerning certain fees in connection with this Agreement and any
agreements or instruments executed in connection therewith, as the same may be
amended or replaced from time to time.

Financial Statements shall mean: (i) from the Closing Date until financial
statements and reports have been delivered pursuant to Section 8.1(a) or
Section 8.1(b), as applicable, the audited balance sheet of AER at July 14,
2006, and the unaudited consolidated statements of income, stockholders’ equity
and cash flow of Atlas America E&P Operations for the nine months ended
September 30, 2006; or (ii) thereafter, the most-recently available financial
statements and reports described in Section 8.1(a) and Section 8.1(b).

Funded Debt shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges); (ii) all obligations of such Person (whether
contingent or otherwise) in respect of bankers’ acceptances, letters of credit,
surety or other bonds and similar instruments; (iii) all obligations of such
Person to pay the deferred purchase price of Property or services (other than
for borrowed money); (iv) all obligations under leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases in respect
of which such Person is liable (whether contingent or otherwise);
(v) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (vi) any capital
stock of such Person in which such Person has a mandatory obligation to redeem
such stock; (vii) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment; and (viii) all obligations of such Person under Hedging
Agreements.

GAAP shall mean generally accepted accounting principles in the United States of
America in effect from time to time.

Governmental Authority shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises

 

7



--------------------------------------------------------------------------------

valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, any
Obligor, their Subsidiaries or any of their Property or the Administrative
Agent, any Lender or any Applicable Lending Office.

Governmental Requirement shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

Guarantor shall mean each of the parties named as “Guarantors” in the opening
paragraph of this Agreement and each of the parties that from time to time
become a party to a Guaranty Agreement pursuant to the terms of this Agreement.

Guaranty Agreement shall mean, collectively, (i) an agreement executed by a
Guarantor substantially in the form of Exhibit G (or such other agreement in
form and substance satisfactory to the Administrative Agent) guarantying,
unconditionally, payment of the Indebtedness, together with (ii) any amendment,
modification, supplement, restatement, ratification, or reaffirmation of any
Guaranty Agreement made in accordance with the Loan Documents.

Hedging Agreements shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.

Highest Lawful Rate means, as of a particular date, the highest non-usurious
rate of interest, if any, permitted from day to day by applicable law. To the
extent Texas law is applicable, the Lenders hereby notify and disclose to the
Borrower that, for purposes of Texas Finance Code §303.001, as it may from time
to time be amended, the “applicable ceiling” shall be the “weekly ceiling” from
time to time in effect as limited by Texas Finance Code §303.009; provided,
however, that to the extent permitted by applicable law, the Lender reserves the
right to change the “applicable ceiling” from time to time by further notice and
disclosure to the Borrower.

Hydrocarbon Interests shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

Hydrocarbons shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

Indebtedness shall mean any and all amounts owing or to be owing by the Borrower
or any Obligor to the Administrative Agent, the Issuing Bank and/or the Lenders
or any Affiliates of Lenders in connection with the Loan Documents, any Letter
of Credit Agreements, any Hedging Agreements now or hereafter arising between
the Borrower or any Obligor and the Administrative Agent, the Issuing Bank, any
Lender or its Affiliate and permitted by the terms of this Agreement, and all
renewals, extensions and/or rearrangements of any of the foregoing.

Indemnified Parties shall have the meaning assigned such term in
Section 12.03(a)(ii).

Indemnity Matters shall mean any and all actions, suits, proceedings (including
any investigations, litigation or inquiries), claims, demands and causes of
action made or threatened against a Person and, in connection therewith, all
losses, liabilities,

 

8



--------------------------------------------------------------------------------

damages (including, without limitation, consequential damages) or reasonable
costs and expenses of any kind or nature whatsoever incurred by such Person
whether caused by the sole or concurrent negligence of such Person seeking
indemnification.

Initial Borrowing Base shall have the meaning assigned such term in
Section 2.08(a).

Initial Funding shall mean the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.

Initial Public Offering shall mean the initial offering or issuance of equity
interests by AER pursuant to the Registration Statement.

Initial Reserve Report shall mean collectively the reports prepared by Borrower,
copies of which have been delivered to the Administrative Agent, dated as of
September 30, 2006, based on the reports dated as of March 31, 2006, prepared by
Wright & Company, Inc. in connection with the AAI Credit Agreement.

Intercompany Debt shall mean Funded Debt that is owed by an Obligor to another
Obligor.

Intercompany Notes shall mean the promissory notes executed to evidence the
Intercompany Debt.

Interest Period shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third, or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02, except that
each Interest Period which commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period may end after the Revolving Credit Termination Date; (ii) no
Interest Period for any LIBOR Loan may end after the due date of any
installment, if any, provided for in Section 3.01 to the extent that such LIBOR
Loan would need to be prepaid prior to the end of such Interest Period in order
for such installment to be paid when due; (iii) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and (iv) no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any LIBOR Loans would otherwise be for a shorter period,
such Loans shall not be available hereunder.

Issuing Bank shall have the meaning assigned to such term in the introductory
paragraph to this Agreement, or any other Lender agreed to between the Borrower
and the Administrative Agent to issue Letters of Credit.

LC Commitment at any time shall mean $50,000,000.

LC Exposure at any time shall mean the difference between (i) the aggregate face
amount of all undrawn and uncancelled Letters of Credit plus (ii) the aggregate
of all amounts drawn under all Letters of Credit and not yet reimbursed.

Letter of Credit Agreements shall mean the written agreements with the Issuing
Bank, as issuing lender for any Letter of Credit, executed in connection with
the issuance by the Issuing Bank of the Letters of Credit, such agreements to be
on the Issuing Bank’s customary form for letters of credit of comparable amount
and purpose as from time to time in effect or as otherwise agreed to by the
Borrower and the Issuing Bank.

 

9



--------------------------------------------------------------------------------

Letters of Credit shall mean the stand-by letters of credit issued pursuant to
Section 2.01(b) and all reimbursement obligations pertaining to any such letters
of credit, and “Letter of Credit” shall mean any one of the Letters of Credit
and the reimbursement obligations pertaining thereto.

LIBOR shall mean the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) of interest determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Dow Jones
Market Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. In the event that such
rate does not appear on Dow Jones Market Service Page 3750, “LIBOR” shall be
determined by the Administrative Agent to be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in Dollars
are offered by leading reference banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan.

LIBOR Loans shall mean Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “Adjusted LIBOR”.

Lien shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (i) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (ii) production payments and the like payable out of
Oil and Gas Properties. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, each Obligor or any Subsidiary shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

Loan Documents shall mean this Agreement, the Notes, all Letters of Credit, all
Letter of Credit Agreements, the Fee Letter, the Security Instruments, and the
Guaranty Agreements.

Loans shall mean the loans as provided for by Section 2.01(a) or any
Continuations or Conversions thereof.

Majority Lenders shall mean, at any time while no Loans are outstanding, Lenders
having at least sixty-six and two-thirds percent (66 2/3%) of the Aggregate
Revolving Credit Commitments and, at any time while Loans are outstanding,
Lenders holding at least sixty-six and two-thirds percent (66 2/3%) of the
outstanding aggregate principal amount of the Loans (without regard to any sale
by a Lender of a participation in any Loan under Section 12.06(c)).

Management Agreement shall mean the Management Agreement dated of even date
herewith between AER and AEM.

Material Adverse Effect shall mean any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Borrower and the Guarantors taken as a whole, or (ii) the ability of the
Borrower or any Guarantor to carry out its business as at the Closing Date
(excluding the dissolution or liquidation of any Guarantor pursuant to a merger
to the extent

 

10



--------------------------------------------------------------------------------

permitted under Section 9.09) or meet its obligations under the Loan Documents
on a timely basis, or (iii) the Administrative Agent’s and the Lenders’
interests in the collateral securing the Indebtedness, or the Administrative
Agents’ or the Lenders’ ability to enforce their rights and remedies under this
Agreement or any other Loan Document, at law or in equity.

Material Agreements shall have the meaning assigned to such term in
Section 7.23.

Maximum Revolving Credit Amount shall mean, as to each Lender, the dollar amount
of such Lender’s Percentage Share of the Aggregate Maximum Revolving Credit
Amount (as the same may be reduced pursuant to Section 2.03(d) pro rata to each
Lender based on its Percentage Share), as modified from time to time to reflect
any assignments permitted by Section 12.06(b).

Mortgage shall mean any one of the mortgages listed on Exhibit D hereto, and
Mortgages means all of them.

Mortgaged Property shall mean the Property owned by the Obligors and which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.

Multiemployer Plan shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.

Notes shall mean the Notes provided for by Section 2.06, together with any and
all renewals, extensions for any period, increases, rearrangements,
substitutions or modifications thereof.

Oil and Gas Properties shall mean Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, the lands covered thereby and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

Oil and Gas Properties Collateral Value shall mean the collateral value of the
Oil and Gas Properties as determined by the Lenders in accordance with the
procedures set forth under Section 2.08.

Other Taxes shall have the meaning assigned such term in Section 4.06(b).

 

11



--------------------------------------------------------------------------------

Ownership Report shall mean a report prepared by the Borrower on a well by well
basis reflecting the working and net revenue interests for each Obligor, and the
gross working interest and gross revenue interests for each Partnership and such
other information reasonably requested by Lender in form attached hereto as
Schedule 7.10.

Partnerships shall mean such partnerships listed on Schedule 7.14 and such other
partnerships which are principally engaged in the acquisition and development of
Oil and Gas Properties as may be wholly or partially owned directly or
indirectly by any Obligor from time to time hereafter.

PBGC shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.

Percentage Share shall mean the percentage of the Aggregate Revolving Credit
Commitment to be provided by a Lender under this Agreement, as modified from
time to time to reflect any assignments permitted by Section 12.06(b).

Permitted Merger shall mean such merger or consolidation as is permitted under
Section 9.09.

Person shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

Plan shall mean any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (i) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any Subsidiary or an ERISA Affiliate or (ii) was at any time
during the preceding six calendar years sponsored, maintained or contributed to,
by the Borrower, any Subsidiary or an ERISA Affiliate.

Post-Default Rate shall mean, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to two percent (2%) per annum above the Base
Rate as in effect from time to time plus the Applicable Margin (if any), but in
no event to exceed the Highest Lawful Rate.

Prime Rate shall mean the rate of interest from time to time announced publicly
by the Administrative Agent as its prime commercial lending rate. Such rate is
set by the Administrative Agent as a general reference rate of interest, taking
into account such factors as the Administrative Agent may deem appropriate, it
being understood that many of the Administrative Agent’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that the Administrative Agent
may make various commercial or other loans at rates of interest having no
relationship to such rate.

Principal Office shall mean the principal office of the Administrative Agent,
presently located at 1001 Fannin, Suite 2255, Houston, Texas 77002-6709.

Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, moveable or immoveable, tangible or intangible.

Quarterly Dates shall mean the first day of each January, April, July, and
October in each year, the first of which shall be April 1, 2007; provided,
however, that if any such day is not a Business Day, such Quarterly Date shall
be the next succeeding Business Day.

RAI shall mean Resource America, Inc., a Delaware corporation.

 

12



--------------------------------------------------------------------------------

Redetermination Date shall mean the date that the redetermined Borrowing Base
becomes effective subject to the notice requirements specified in
Section 2.08(b) both for scheduled redeterminations and unscheduled
redeterminations.

Registration Statement means the Form S-1 Registration Statement filed by AER
with the SEC as Registration No. 333-136094, as amended.

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

Regulatory Change shall mean, with respect to any Lender, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.

Required Payment shall have the meaning assigned such term in Section 4.04.

Reserve Report shall mean a report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each July 1 or January 1, immediately
prior to the commencement of each Borrowing Base Period, as applicable (or such
other date in the event of an unscheduled redetermination); (i) the oil and gas
reserves attributable to all of the Obligors’ Oil and Gas Properties whether
owned directly or indirectly by such Person and expressly including such
reserves attributable to each Obligor’s net ownership in the Partnerships’ Oil
and Gas Properties together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with SEC reporting requirements at the time and (ii) such other information as
the Administrative Agent may reasonably request.

Reserve Requirement shall mean, for any Interest Period for any LIBOR Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (ii) any category of extensions of credit or other assets which
include a LIBOR Loan.

Responsible Officer shall mean, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the Borrower.

Revolving Credit Commitment shall mean, for any Lender, its obligation to make
Loans and participate in the issuance of Letters of Credit as provided in
Section 2.01(b) up to the lesser of (i) such Lender’s Maximum Revolving Credit
Amount and (ii) such Lender’s Percentage Share of the then effective Borrowing
Base.

Revolving Credit Termination Date shall mean the earliest to occur of (i) the
fifth anniversary date of the Closing Date, (ii) the date that the Commitments
are terminated pursuant to Section 10.02, and (iii) the date that the
Commitments are fully terminated pursuant to Section 2.03(d).

 

13



--------------------------------------------------------------------------------

Scheduled Redetermination Date shall have the meaning assigned such term in
Section 2.08(b).

SEC shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

Security Agreement shall mean, collectively, (i) an agreement executed by an
Obligor substantially in the form of Exhibit H (or such other agreement in form
and substance satisfactory to the Administrative Agent) pursuant to which such
Obligor pledges and assigns the collateral named therein as security for
repayment of the Indebtedness, together with (ii) any amendment, modification,
supplement, restatement, ratification, or reaffirmation of any Security
Agreement made in accordance with the Loan Documents.

Security Instruments shall mean the agreements or instruments described or
referred to in Exhibit D, and any and all other agreements or instruments now or
hereafter executed and delivered by the Obligors or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guarantees, the Hedge Agreements, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
supplemented or restated from time to time.

Special Entity shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).

Subsidiary shall mean (i) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of its Subsidiaries or by the Borrower and one or
more of its Subsidiaries and (ii) any Special Entity.

Taxes shall have the meaning assigned such term in Section 4.06(a).

Transfer shall mean any sale, assignment, farm-out, conveyance or other transfer
of any Oil and Gas Property, or any interest in any Oil and Gas Property
(including, without limitation, any working interest, overriding royalty
interest, production payments, net profits interest, royalty interest, or
mineral fee interest) or in any Partnership, except for (i) the sale of
Hydrocarbons in the ordinary course of business on a current basis, or (ii) the
sale or transfer of equipment in the ordinary course of business that is no
longer necessary for the business of any Obligor or is contemporaneously
replaced by equipment of at least comparable value and use.

Type shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.

Unrestricted Entities shall mean Subsidiaries of the Borrower designated as
Unrestricted Entities by the Borrower and approved by Majority Lenders. As of
the Closing Date, the Unrestricted Entities are each of the Subsidiaries marked
with an asterisk on Schedule 7.15 hereto.

 

14



--------------------------------------------------------------------------------

Wholly Owned Subsidiary shall mean a Subsidiary for which all of the outstanding
shares of stock or other equity of such entity is owned directly or indirectly
by Borrower or one of Borrower’s Wholly Owned Subsidiaries.

Section 1.03 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).

ARTICLE II

Commitments

Section 2.01 Loans and Letters of Credit.

(a) Loans. Each Lender severally agrees, on the terms and conditions of this
Agreement, to make loans to the Borrower during the period from and including
(i) the Closing Date or (ii) such later date that such Lender becomes a party to
this Agreement as provided in Section 12.06(b), to and up to, but excluding, the
Revolving Credit Termination Date in an aggregate principal amount at any one
time outstanding up to, but not exceeding, the amount of such Lender’s Revolving
Credit Commitment as then in effect; provided, however, that the aggregate
principal amount of all such Loans by all Lenders hereunder at any one time
outstanding together with the LC Exposure shall not exceed the lesser of (i) the
Borrowing Base and (ii) the Aggregate Maximum Revolving Credit Amounts. Subject
to the terms of this Agreement, during the period from the Closing Date to and
up to, but excluding, the Revolving Credit Termination Date, the Borrower may
borrow, repay and reborrow the amount described in this Section 2.01(a).

(b) Letters of Credit. During the period from and including the Closing Date to,
but excluding, five (5) Business Days prior to the Revolving Credit Termination
Date, the Issuing Bank, as issuing bank for the Lenders, agrees to extend credit
for the account of any Obligor at any time and from time to time by issuing,
renewing, extending or reissuing Letters of Credit; provided however, the LC
Exposure at any one time outstanding shall not exceed the lesser of (i) the LC
Commitment or (ii) the Aggregate Revolving Credit Commitments, as then in
effect, minus the aggregate principal amount of all Loans then outstanding. The
Lenders shall participate in such Letters of Credit according to their
respective Percentage Shares. Each of the Letters of Credit shall (i) be issued
by the Issuing Bank, (ii) contain such terms and provisions as are reasonably
required by the Issuing Bank, (iii) be for the account of such Obligor, and
(iv) expire not later than the earlier of (A) twelve months from the date of
issuance of such Letter of Credit and (B) five (5) Business Days before the
Revolving Credit Termination Date.

(c) Limitation on Types of Loans. Subject to the other terms and provisions of
this Agreement, at the option of the Borrower, the Loans may be Base Rate Loans
or LIBOR Loans; provided that, without the prior written consent of the Majority
Lenders, no more than eight LIBOR Loans may be outstanding at any time.

Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.

(a) Borrowings. The Borrower shall give the Administrative Agent (which shall
promptly notify the Lenders) advance notice as hereinafter provided of each
borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and

 

15



--------------------------------------------------------------------------------

(iii) the date (which shall be a Business Day) of the Loans to be borrowed, and
(iv) (in the case of LIBOR Loans) the duration of the Interest Period therefor.

(b) Minimum Amounts. If a borrowing consists in whole or in part of LIBOR Loans,
such LIBOR Loans shall be in amounts of at least $500,000 or any whole multiple
of $250,000 in excess thereof. If a borrowing consists in whole or in part of
Base Rate Loans, such Base Rate Loans shall be in amounts of at least $500,000
or integral multiples of $250,000 in excess thereof.

(c) Notices. All borrowings, continuations and conversions shall require advance
written notice to the Administrative Agent (which shall promptly notify the
Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed by
such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent not later than 12:00 p.m.
Charlotte, North Carolina time at least one Business Day prior to the date of
each Base Rate Loan borrowing and three Business Days prior to the date of each
LIBOR Loan borrowing, continuation or conversion. Without in any way limiting
the Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.

(d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least
$500,000 or any whole multiple of $250,000 in excess thereof and (ii) no Default
shall have occurred and be continuing. If a Default shall have occurred and be
continuing, each LIBOR Loan shall be converted to a Base Rate Loan on the last
day of the Interest Period applicable thereto.

(e) Conversion Options. The Borrower may elect to convert all or any part of any
LIBOR Loan on the last day of the then current Interest Period relating thereto
to a Base Rate Loan by giving advance notice to the Administrative Agent (which
shall promptly notify the Lenders) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrower may elect to convert all or any part
of any Base Rate Loan at any time and from time to time to a LIBOR Loan by
giving advance notice as provided in Section 2.02(c) to the Administrative Agent
(which shall promptly notify the Lenders) of such election. All or any part of
any outstanding Loan may be converted as provided herein, provided that (i) any
conversion of any Base Rate Loan into a LIBOR Loan shall be (as to each such
Loan into which there is a conversion for an applicable Interest Period) in
amounts of at least $500,000 or any whole multiple of $250,000 in excess thereof
and (ii) no Default shall have occurred and be continuing. If a Default shall
have occurred and be continuing, no Base Rate Loan may be converted into a LIBOR
Loan.

(f) Advances. Not later than 12:00 p.m. Charlotte, North Carolina time on the
date specified for each the borrowing hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so

 

16



--------------------------------------------------------------------------------

received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower by depositing the same, in
immediately available funds, in an account of the Borrower, designated by the
Borrower and maintained at the Principal Office.

(g) Letters of Credit. The Borrower shall give the Issuing Bank (which shall
promptly notify the Lenders of such request and their Percentage Share of such
Letter of Credit) advance notice to be received by the Issuing Bank not later
than 12:00 p.m. Charlotte, North Carolina time not less than three Business Days
prior thereto of each request for the issuance, and at least ten Business Days
prior to the date of the renewal or extension, of a Letter of Credit hereunder
which request shall specify (i) the amount of such Letter of Credit, (ii) the
date (which shall be a Business Day) such Letter of Credit is to be issued,
renewed or extended, (iii) the duration thereof, (iv) the name and address of
the beneficiary thereof, and (v) such other information as the Issuing Bank may
reasonably request, all of which shall be reasonably satisfactory to the Issuing
Bank. Subject to the terms and conditions of this Agreement, on the date
specified for the issuance, renewal or extension of a Letter of Credit, the
Administrative Agent shall issue, renew or extend such Letter of Credit to the
beneficiary thereof.

In conjunction with the issuance of each Letter of Credit, the Borrower shall
execute a Letter of Credit Agreement. In the event of any conflict between any
provision of a Letter of Credit Agreement and this Agreement, the Borrower, the
Issuing Bank, the Administrative Agent and the Lenders hereby agree that the
provisions of this Agreement shall govern.

The Issuing Bank will send to the Borrower and each Lender, immediately upon
issuance of any Letter of Credit, or an amendment thereto, a true and complete
copy of such Letter of Credit, or such amendment thereto.

Section 2.03 Commitments; Changes of Commitments.

(a) Commitments. The initial amount of the Aggregate Revolving Credit
Commitments shall be $155,000,000. The Aggregate Revolving Credit Commitments
may be increased from time to time in accordance with subsection (b) of this
section, or reduced from time to time in accordance with subsection (c) of this
section.

(b) Increase in Revolving Credit Commitments.

(i) Provided there exists no Default or Event of Default and subject to the
conditions set forth under clause (v) below, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), Borrower may from time to time
request an increase in the Revolving Credit Commitments; provided, that (A) the
Aggregate Revolving Credit Commitments shall not at any time exceed the lesser
of (1) the Aggregate Maximum Revolving Credit Amounts after adjustments
resulting from reductions thereof pursuant to Section 2.03(d) and (2) the then
effective Borrowing Base, and (B) such increase of the Revolving Credit
Commitments shall be in a minimum amount of $5,000,000, or integral multiples of
$1,000,000 in excess thereof. At the time of sending such notice, Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(ii) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Credit Commitment and, if so,
whether by an amount equal to, greater than, or less than its Percentage Share
of such requested increase. Any Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Credit Commitment.

 

17



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall notify Borrower of the Lenders’ responses
to the request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent and the Issuing
Bank (which approvals shall not be unreasonably withheld), Borrower may also
invite additional Persons to become Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.

(iv) If the Aggregate Revolving Credit Commitments are increased in accordance
with this Section, the Administrative Agent and Borrower shall determine the
effective date (such date, the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly (i) notify
Borrower of the final allocation of such increase in the Revolving Credit
Commitment and the Increase Effective Date, and (ii) notify each Lender of its
Revolving Credit Commitment as of the Increase Effective Date.

(v) As a condition precedent to such increase, Borrower shall deliver to the
Administrative Agent a certificate of each Obligor dated as of the Increase
Effective Date signed by a Responsible Officer of such Obligor (i) certifying
and attaching the resolutions adopted by such Obligor approving or consenting to
such increase, and (ii) in the case of Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VII and the other Loan Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.03(b), the representations and warranties contained
in Section 7.02 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01, (B) no Default
or Event of Default exists, and (C) no Material Adverse Effect shall have
occurred. To the extent necessary to keep the outstanding Loans ratable with any
revised Percentage Shares of the Lenders arising from any nonratable increase in
the Revolving Credit Commitment under this Section, Borrower shall prepay Loans
outstanding on the Increase Effective Date and/or Lenders shall make assignments
pursuant to arrangements satisfactory to the Administrative Agent (provided,
that in each case, Borrower shall pay any additional amounts required pursuant
to Section 5.05).

(vi) This Section shall supersede any provisions in Sections 4.05 or 12.04 to
the contrary.

(c) Reduction in Aggregate Revolving Credit Commitments. The Borrower shall have
the right to reduce the amount of the Aggregate Revolving Credit Commitments at
any time, or from time to time, upon not less than three (3) Business Days’
prior notice to the Administrative Agent (who shall promptly notify the Lenders)
of each such reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall not be less than $10,000,000
or any whole multiple of $10,000,000 in excess thereof; and no more than an
amount by which the Aggregate Revolving Credit Commitments would be less than
the aggregate outstanding principal amount of the Loans plus the LC Exposure,
after giving effect to any concurrent prepayment pursuant to Section 2.07) and
shall be irrevocable and effective only upon receipt by the Administrative
Agent.

(d) Reduction in Aggregate Maximum Revolving Credit Amounts. The Borrower shall
have the right to terminate or to reduce the amount of the Aggregate Maximum
Revolving Credit Amounts at any time, or from time to time, upon not less than
three (3) Business Days’ prior notice to the Administrative Agent (who shall
promptly notify the Lenders) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which shall not be less than

 

18



--------------------------------------------------------------------------------

$10,000,000 or any whole multiple of $10,000,000 in excess thereof; and no more
than an amount by which the Aggregate Maximum Revolving Credit Amounts would be
less than the Aggregate Revolving Credit Commitments) and shall be irrevocable
and effective only upon receipt by the Administrative Agent. The Aggregate
Maximum Revolving Credit Amounts once terminated or reduced may not be
reinstated.

Section 2.04 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender a commitment fee on the daily average unused amount of
the Aggregate Revolving Credit Commitments up to, but excluding, the earlier of
the date the Aggregate Revolving Credit Commitments are terminated or the
Revolving Credit Termination Date at the Applicable Commitment Fee Rate. Accrued
commitment fees shall be payable quarterly in arrears on each Quarterly Date and
on the earlier of the date the Aggregate Revolving Credit Commitments are
terminated or the Revolving Credit Termination Date. Borrower and Lenders
acknowledge and agree that the unused commitment fees payable hereunder are bona
fide unused commitment fees and are intended as reasonable compensation to
Lenders for committing to make funds available to Borrower as described herein
and for no other purposes.

(b) Letter of Credit Fees.

(i) The Borrower agrees to pay the Administrative Agent, for the account of each
Lender, commissions for issuing the Letters of Credit on the daily average
outstanding of the maximum liability of the Issuing Bank existing from time to
time under such Letter of Credit (calculated separately for each Letter of
Credit) at the rate per annum equal to the Applicable Margin in effect from time
to time for LIBOR Loans, provided that each Letter of Credit shall bear a
minimum commission of $500 and further provided, during any period commencing on
the date of an Event of Default until the same is paid in full or all Events of
Default are cured and waived, equal to the Post-Default Rate. Each Letter of
Credit shall be deemed to be outstanding up to the full face amount of the
Letter of Credit until the Issuing Bank has received the canceled Letter of
Credit or a written cancellation of the Letter of Credit from the beneficiary of
such Letter of Credit in form and substance acceptable to the Issuing Bank, or
for any reductions in the amount of the Letter of Credit (other than from a
drawing), written notification from the beneficiary of such Letter of Credit.
Such commissions are payable in advance at issuance of the Letter of Credit for
the first year thereof and thereafter, quarterly in arrears on each Quarterly
Date and upon cancellation or expiration of each such Letter of Credit.

(ii) The Borrower agrees to pay the Administrative Agent, for the account of the
Issuing Bank, commissions for issuing the Letters of Credit (calculated
separately for each Letter of Credit) equal to 0.125% of the face amount of each
Letter of Credit, payable upon issuance of such Letter of Credit.

(c) Fee Letter. The Borrower shall pay to Administrative Agent for its account
such other fees as are set forth in the Fee Letter on the dates specified
therein to the extent not paid prior to the Closing Date.

Section 2.05 Several Obligations. The failure of any Lender to make any Loan to
be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan or provide funds on such date, but no
Lender shall be responsible for the failure of any other Lender to make a Loan
to be made by such other Lender or to provide funds to be provided by such other
Lender.

 

19



--------------------------------------------------------------------------------

Section 2.06 Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A dated
(i) the Closing Date or (ii) the effective date of an Assignment pursuant to
Section 12.06(b), payable to the order of such Lender in a principal amount
equal to its Maximum Revolving Credit Amount as originally in effect and
otherwise duly completed and such substitute Notes as required by
Section 12.06(b). The date, amount, Type, interest rate and Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer may be endorsed by such Lender on the schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

Section 2.07 Prepayments

(a) Voluntary Prepayments. The Borrower may prepay the Base Rate Loans upon not
less than one (1) Business Day’s prior notice to the Administrative Agent (which
shall promptly notify the Lenders), which notice shall specify the prepayment
date (which shall be a Business Day) and the amount of the prepayment (which
shall be at least $100,000 or the remaining aggregate principal balance
outstanding on the Notes) and shall be irrevocable and effective only upon
receipt by the Administrative Agent, provided that interest on the principal
prepaid, accrued to the prepayment date, shall be paid on the prepayment date.
The Borrower may prepay LIBOR Loans on the same conditions as for Base Rate
Loans (except that prior notice to the Administrative Agent shall be not less
than three (3) Business Days for LIBOR Loans) and in addition such prepayments
of LIBOR Loans shall be subject to the terms of Section 5.05 and shall be in an
amount equal to all of the LIBOR Loans for the Interest Period prepaid. In the
event of a voluntary prepayment pursuant to this Section 2.07(a), Borrower shall
be entitled to reborrow such amounts pursuant to Section 2.01.

(b) Mandatory Prepayments. If a Borrowing Base Deficiency results from the
redetermination of the Borrowing Base pursuant to Section 2.08(b) or (d), then
the Borrower shall, within thirty (30) days notify Administrative Agent of
Borrower’s election to, (i) prepay the Loans in two equal installments equal to
one half of the aggregate principal amount sufficient to eliminate such
Borrowing Base Deficiency, together with interest on the principal amount paid
accrued to the date of each such prepayment due ninety (90) days and one hundred
and eighty (180) days from the date of such redetermination, (ii) pledge, or
cause any Subsidiary to pledge, additional unencumbered collateral of sufficient
value and character (as determined by the Administrative Agent and the Lenders
in their sole discretion) that when added to the existing collateral shall cause
the Borrowing Base to equal or exceed the aggregate outstanding Loans plus the
LC Exposure, or (iii) any combination of (i) and (ii) satisfactory to the
Administrative Agent and all Lenders. If, because of LC Exposure, a Borrowing
Base Deficiency remains after prepaying all of the Loans, the Borrower shall pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.10(b).

(c) Generally. Prepayments permitted or required under this Section 2.07 shall
be without premium or penalty, except as required under Section 5.05 for
prepayment of LIBOR Loans. Any prepayments on the Loans may be reborrowed
subject to the then effective Aggregate Revolving Credit Commitments.

Section 2.08 Borrowing Base.

(a) The Borrowing Base shall be determined in accordance with Section 2.08(b) by
the Administrative Agent with the concurrence of the Lenders and is subject to
redetermination in accordance with Section 2.08(d). Upon any redetermination of
the

 

20



--------------------------------------------------------------------------------

Borrowing Base, such redetermination shall remain in effect until the next
Redetermination Date. So long as any of the Commitments are in effect or any LC
Exposure or Loans are outstanding hereunder, this facility shall be governed by
the then effective Borrowing Base. During the period from and after the Closing
Date until the first redetermination or reduction pursuant to Section 2.08, the
amount of the Borrowing Base shall be $155,000,000 (the “Initial Borrowing
Base”) which amount is comprised of the Oil and Gas Properties Collateral Value.

(b) Upon receipt of the reports required by Section 8.07 and such other reports,
data and supplemental information as may from time to time be reasonably
requested by the Administrative Agent (the “Engineering Reports”), the Borrowing
Base shall be redetermined for each Borrowing Base Period and each such
redetermination shall be effective as of the date set forth in such notice of
redetermination delivered by the Administrative Agent to Borrower (the
“Scheduled Redetermination Date”). The Oil and Gas Properties Collateral Value
shall be determined based upon the loan collateral value assigned to the
Mortgaged Properties. The Borrowing Base shall be equal to the sum of the Oil
and Gas Properties Collateral Value and such other credit factors (including
without limitation the assets, liabilities, cash flow, business, properties,
prospects, management and ownership of the Borrower and its Subsidiaries) which
the Lenders deem significant. The Lenders’ determination of the Borrowing Base
shall be in their sole discretion and shall not be subject to review or
challenge. Upon each redetermination of the Borrowing Base, the Administrative
Agent shall recommend to the Lenders a new Borrowing Base and the Lenders in
accordance with their customary policies and procedures for extending credit to
oil and gas reserve-based customers shall establish the redetermined Borrowing
Base by unanimous agreement in the event of any increase in the Borrowing Base
and by agreement of at least the Majority Lenders in the event of any
redetermination to maintain or reduce the Borrowing Base. If a redetermined
Borrowing Base is not approved by the Administrative Agent and the applicable
Lenders within twenty (20) days of the submission to the Lenders by the
Administrative Agent of its recommended Borrowing Base, the Administrative Agent
shall notify each Lender that the recommended Borrowing Base has not been
approved and request that each Lender submit to the Administrative Agent within
ten (10) days thereafter its proposed Borrowing Base. Promptly following the
10th day after such request, the Administrative Agent shall determine the
Borrowing Base for such Redetermination by calculating the highest Borrowing
Base then acceptable to the Administrative Agent and a number of Lenders
sufficient to constitute Majority Lenders (or all Lenders in the case of an
increase). If the Borrower does not furnish the Engineering Reports by the date
required, the Lenders may nonetheless determine a new Borrowing Base. It is
expressly understood that the Lenders shall have no obligation to determine the
Borrowing Base at any particular amount, either in relation to the Maximum
Revolving Credit Amount or otherwise.

(c) The Borrower shall have the right to reduce the amount of the Borrowing Base
upon not less than thirty (30) days’ prior written notice to the Administrative
Agent (who shall promptly notify the Lenders) of the reduction, which shall
specify the effective date thereof and the amount of such reduction (which shall
not be less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, no more than an amount which would cause a Borrowing Base Deficiency)
and shall be irrevocable and effective only upon receipt by the Administrative
Agent. The Borrowing Base once reduced at Borrower’s election may not be
reinstated by Borrower, nor shall Lenders be obligated to determine the
Borrowing Base at any subsequent Scheduled Redetermination Date or other Special
Borrowing Base Determination at any particular amount, either in relation to the
Borrowing Base prior or subsequent to any such optional reduction by Borrower.

(d) In addition to “Scheduled Redeterminations” pursuant to Section 2.08(b), the
Borrower and the Majority Lenders may each request one (1) additional
redetermination of the Borrowing Base during each Borrowing Base Period. In the
event the Borrower or Majority Lenders request a “Special Borrowing Base
Determination” pursuant to this Section 2.08(d), the Borrower shall deliver
written notice of such request to the Administrative Agent which shall include:
(i) Engineering Report(s) prepared as of a date not

 

21



--------------------------------------------------------------------------------

more than thirty (30) calendar days prior to the date of such request, and
(ii) such other information as Administrative Agent and the Lenders shall
request prepared as of a date not more than thirty (30) calendar days prior to
the date of such request. Likewise, in the event the Lenders exercise their
option for a Special Borrowing Base Determination, the Administrative Agent
shall give the Borrower notice of the redetermined Borrowing Base which shall
state the effective date of the redetermination.

Section 2.09 Assumption of Risks. The Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit or any transferee thereof
with respect to its use of such Letter of Credit. Neither the Issuing Bank
(except in the case of gross negligence or willful misconduct on the part of the
Issuing Bank or any of its employees), its correspondents nor any Lender shall
be responsible for the validity, sufficiency or genuineness of certificates or
other documents or any endorsements thereon, even if such certificates or other
documents should in fact prove to be invalid, insufficient, fraudulent or
forged; for errors, omissions, interruptions or delays in transmissions or
delivery of any messages by mail, telex, or otherwise, whether or not they be in
code; for errors in translation or for errors in interpretation of technical
terms; the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; the failure of any beneficiary or any
transferee of any Letter of Credit to comply fully with conditions required in
order to draw upon any Letter of Credit; or for any other consequences arising
from causes beyond the Issuing Bank’s control or the control of the Issuing
Bank’s correspondents. In addition, neither the Issuing Bank, the Administrative
Agent nor any Lender shall be responsible for any error, neglect, or default of
any of the Issuing Bank’s correspondents; and none of the above shall affect,
impair or prevent the vesting of any of the Issuing Bank’s, the Administrative
Agent’s or any Lender’s rights or powers hereunder or under the Letter of Credit
Agreements, all of which rights shall be cumulative. The Issuing Bank and its
correspondents may accept certificates or other documents that appear on their
face to be in order, without responsibility for further investigation of any
matter contained therein regardless of any notice or information to the
contrary. In furtherance and not in limitation of the foregoing provisions, the
Borrower agrees that any action, inaction or omission taken or not taken by the
Issuing Bank or by any correspondent for the Issuing Bank in good faith in
connection with any Letter of Credit, or any related drafts, certificates,
documents or instruments, shall be binding on the Borrower and shall not put the
Issuing Bank or its correspondents under any resulting liability to the
Borrower.

Section 2.10 Obligation to Reimburse and to Prepay.

(a) If a disbursement by the Issuing Bank is made under any Letter of Credit,
the Borrower shall pay to the Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the Borrower, the amount of
each such disbursement made by the Issuing Bank under the Letter of Credit (if
such payment is not sooner effected as may be required under this Section 2.10
or under other provisions of the Letter of Credit), together with interest on
the amount disbursed from and including the date of disbursement until payment
in full of such disbursed amount at a varying rate per annum equal to (i) the
then applicable interest rate for Base Rate Loans through the second Business
Day after notice of such disbursement is received by the Borrower and
(ii) thereafter, the Post-Default Rate for Base Rate Loans (but in no event to
exceed the Highest Lawful Rate) for the period from and including the third
Business Day following the date of such disbursement to and including the date
of repayment in full of such disbursed amount. The obligations of the Borrower
under this Agreement with respect to each Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid or performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, but only to the fullest extent permitted by
applicable law, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the Security
Instruments; (ii) any amendment or waiver of (including any default), or any
consent to departure from this Agreement (except to the extent permitted by any
amendment or waiver), any Letter of Credit or any of the Security Instruments;
(iii) the existence of any claim,

 

22



--------------------------------------------------------------------------------

set-off, defense or other rights which the Borrower may have at any time against
the beneficiary of any Letter of Credit or any transferee of any Letter of
Credit (or any Persons for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank, the Administrative Agent, any Lender or any other
Person, whether in connection with this Agreement, any Letter of Credit, the
Security Instruments, the transactions contemplated hereby or any unrelated
transaction; (iv) any statement, certificate, draft, notice or any other
document presented under any Letter of Credit proves to have been forged,
fraudulent, insufficient or invalid in any respect or any statement therein
proves to have been untrue or inaccurate in any respect whatsoever; (v) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
certificate which appears on its face to comply, but does not comply, with the
terms of such Letter of Credit; and (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.

(b) In the event of the occurrence of any Event of Default, a payment or
prepayment pursuant to Section 2.07(b) or the maturity of the Notes, whether by
acceleration or otherwise, an amount equal to the LC Exposure (or the excess in
the case of Section 2.07(b)) shall be deemed to be forthwith due and owing by
the Borrower to the Issuing Bank, the Administrative Agent and the Lenders as of
the date of any such occurrence; and the Borrower’s obligation to pay such
amount shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such payments shall be held by the Issuing Bank on behalf of the
Lenders as cash collateral securing the LC Exposure in an account or accounts at
the Principal Office; and the Borrower hereby grants to and by its deposit with
the Administrative Agent grants to the Administrative Agent a security interest
in such cash collateral. In the event of any such payment by the Borrower of
amounts contingently owing under outstanding Letters of Credit and in the event
that thereafter drafts or other demands for payment complying with the terms of
such Letters of Credit are not made prior to the respective expiration dates
thereof, the Administrative Agent agrees, if no Event of Default has occurred
and is continuing or if no other amounts are outstanding under this Agreement,
the Notes or the Security Instruments, to remit to the Borrower amounts for
which the contingent obligations evidenced by the Letters of Credit have ceased.

(c) Each Lender severally and unconditionally agrees that it shall promptly
reimburse the Issuing Bank an amount equal to such Lender’s Percentage Share of
any disbursement made by the Issuing Bank under any Letter of Credit that is not
reimbursed according to this Section 2.10.

(d) Notwithstanding anything to the contrary contained herein, if no Default
exists and subject to availability under the Aggregate Revolving Credit
Commitments (after reduction for LC Exposure), to the extent the Borrower has
not reimbursed the Issuing Bank for any drawn upon Letter of Credit within one
(1) Business Days after notice of such disbursement has been received by the
Borrower, the amount of such Letter of Credit reimbursement obligation shall
automatically be funded by the Lenders as a

 

23



--------------------------------------------------------------------------------

Loan hereunder and used by the Lenders to pay such Letter of Credit
reimbursement obligation. If an Event of Default has occurred and is continuing,
or if the funding of such Letter of Credit reimbursement obligation as a Loan
would cause the aggregate amount of all Loans outstanding to exceed the
Aggregate Revolving Credit Commitments (after reduction for LC Exposure), such
Letter of Credit reimbursement obligation shall not be funded as a Loan, but
instead shall accrue interest as provided in Section 2.10(a).

Section 2.11 Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.

ARTICLE III

Payments of Principal and Interest

Section 3.01 Repayment of Loans.

(a) Loans. On the Revolving Credit Termination Date the Borrower shall repay the
outstanding aggregate principal of the Notes.

(b) Generally. The Borrower will pay to the Administrative Agent, for the
account of each Lender, the principal payments required by this Section 3.01.

Section 3.02 Interest.

(a) Interest Rates. The Borrower will pay to the Administrative Agent, for the
account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:

(i) if such a Loan is a Base Rate Loan, the Base Rate (as in effect from time to
time) plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate; and

(ii) if such a Loan is a LIBOR Loan, for each Interest Period relating thereto,
the Adjusted LIBOR for such Loan plus the Applicable Margin (as in effect from
time to time), but in no event to exceed the Highest Lawful Rate.

(b) Post-Default Rate. Notwithstanding the foregoing, the Borrower will pay to
the Administrative Agent, for the account of each Lender interest at the
applicable Post-Default Rate on any Loan made by such Lender, and (to the
fullest extent permitted by law) on any other amount payable by the Borrower
hereunder, under any Loan Document or under any Note held by such Lender to or
for account of such Lender, for the period commencing on the date of an Event of
Default until the same is paid in full or all Events of Default are cured or
waived.

(c) Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Quarterly Date commencing on the first Quarterly Date, and accrued interest on
each LIBOR Loan shall be payable on the last day of the Interest Period therefor
and, if such Interest Period is longer than three months, at three-month
intervals following the first day of such Interest Period, except that interest
payable at the Post-Default Rate shall be payable from time to time on demand
and interest on any LIBOR Loan that is converted into a Base Rate Loan (pursuant
to Section 5.04) shall be payable on the date of conversion (but only to the
extent so converted). Any accrued and unpaid interest on the Loans on the
Revolving Credit Termination Date shall be paid on such date.

(d) Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Borrower thereof.
Each determination by the

 

24



--------------------------------------------------------------------------------

Administrative Agent of an interest rate or fee hereunder shall, except in cases
of manifest error, be final, conclusive and binding on the parties.

ARTICLE IV

Payments; Pro Rata Treatment; Computations; Etc.

Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.

Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided herein
each Lender agrees that: (i) each borrowing from the Lenders under Section 2.01
and each continuation and conversion under Section 2.02 shall be made from the
Lenders pro rata in accordance with their Percentage Share, each payment of fees
under Sections 2.04(a) and 2.04(b)(i) shall be made for account of the Lenders
pro rata in accordance with their Percentage Share, and each termination or
reduction of the amount of the Aggregate Revolving Credit Commitments or the
Aggregate Maximum Revolving Credit Amounts under Section 2.03 shall be applied
to the Commitment of each Lender, pro rata according to the amounts of its
respective Commitment; (ii) each payment of principal of Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amount of the Loans held by the Lenders; and
(iii) each payment of interest on Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the amounts of interest due
and payable to the respective Lenders; and (iv) each reimbursement by the
Borrower of disbursements under Letters of Credit shall be made for account of
the Issuing Bank or, if funded by the Lenders, pro rata for the account of the
Lenders, in accordance with the amounts of reimbursement obligations due and
payable to each respective Lender.

Section 4.03 Computations. Interest on LIBOR Loans and fees shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable, unless such calculation would exceed the Highest Lawful Rate, in which
case interest shall be calculated on the per annum basis of a year of 365 or 366
days, as the case may be. Interest on Base Rate Loans shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.

Section 4.04 Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent

 

25



--------------------------------------------------------------------------------

(in the case of a Lender) of the proceeds of a Loan or a payment under a Letter
of Credit to be made by it hereunder or (in the case of the Borrower) a payment
to the Administrative Agent for account of one or more of the Lenders hereunder
(such payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date and, if such Lender or the Borrower (as the case may be) has not in
fact made the Required Payment to the Administrative Agent, the recipient(s) of
such payment shall, on demand, repay to the Administrative Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until, but excluding, the date the Administrative Agent
recovers such amount at a rate per annum which, for any Lender as recipient,
will be equal to the Federal Funds Rate, and for the Borrower as recipient, will
be equal to the Base Rate plus the Applicable Margin.

Section 4.05 Set-off, Sharing of Payments, Etc.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset balances held by it or by any of
its Affiliates for account of the Borrower or any Subsidiary at any of its
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (regardless of whether such
balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.

(b) If any Lender shall obtain payment of any principal of or interest on any
Loan made by it to the Borrower under this Agreement (or reimbursement as to any
Letter of Credit) through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the principal or
interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect

 

26



--------------------------------------------------------------------------------

of such secured claim in a manner consistent with the rights of the Lenders
entitled under this Section 4.05 to share the benefits of any recovery on such
secured claim.

Section 4.06 Taxes.

(a) Payments Free and Clear. Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 4.01, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Bank and the Administrative Agent, taxes
imposed on its income, and franchise or similar taxes imposed on it, by (i) any
jurisdiction (or political subdivision thereof) of which the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which the Administrative
Agent, the Issuing Bank or such Lender is organized, or (iii) any jurisdiction
(or political subdivision thereof) in which such Lender, the Issuing Bank or the
Administrative Agent is presently doing business which taxes are imposed solely
as a result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lenders,
the Issuing Bank or the Administrative Agent (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.06) such Lender, the Issuing Bank or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition, to the fullest extent permitted by applicable law,
the Borrower agrees to pay any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Assignment or any Security
Instrument (hereinafter referred to as “Other Taxes”).

(c) INDEMNIFICATION. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWER WILL INDEMNIFY EACH LENDER AND THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING, BUT NOT LIMITED
TO, ANY TAXES OR OTHER TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY ON AMOUNTS
PAYABLE UNDER THIS SECTION 4.06) PAID BY SUCH LENDER, THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT (ON THEIR BEHALF OR ON BEHALF OF ANY LENDER), AS THE CASE
MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED UNLESS THE PAYMENT OF SUCH TAXES WAS NOT CORRECTLY
OR LEGALLY ASSERTED AND SUCH LENDER’S PAYMENT OF SUCH TAXES OR OTHER TAXES WAS
THE RESULT OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. ANY PAYMENT PURSUANT
TO SUCH INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE DATE ANY
LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAKES
WRITTEN DEMAND THEREFOR. IF ANY LENDER, ISSUING BANK OR THE ADMINISTRATIVE AGENT
RECEIVES A REFUND OR CREDIT IN RESPECT OF ANY TAXES OR OTHER TAXES FOR WHICH
SUCH LENDER, ISSUING BANK OR THE ADMINISTRATIVE AGENT HAS RECEIVED PAYMENT FROM
THE BORROWER IT SHALL PROMPTLY NOTIFY THE BORROWER OF SUCH REFUND OR CREDIT AND
SHALL, IF NO DEFAULT HAS OCCURRED AND IS CONTINUING, WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF A REQUEST BY

 

27



--------------------------------------------------------------------------------

THE BORROWER (OR PROMPTLY UPON RECEIPT, IF THE BORROWER HAS REQUESTED
APPLICATION FOR SUCH REFUND OR CREDIT PURSUANT HERETO), PAY AN AMOUNT EQUAL TO
SUCH REFUND OR CREDIT TO THE BORROWER WITHOUT INTEREST (BUT WITH ANY INTEREST SO
REFUNDED OR CREDITED) PROVIDED THAT THE BORROWER, UPON THE REQUEST OF SUCH
LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT, AGREES TO RETURN SUCH
REFUND OR CREDIT (PLUS PENALTIES, INTEREST OR OTHER CHARGES) TO SUCH LENDER OR
THE ADMINISTRATIVE AGENT IN THE EVENT SUCH LENDER OR THE ADMINISTRATIVE AGENT IS
REQUIRED TO REPAY SUCH REFUND OR CREDIT.

(d) Lender Representations.

(i) Each Lender represents that it is either (1) a banking association or
corporation organized under the laws of the United States of America or any
state thereof or (2) it is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments, including fees, to
be made to it pursuant to this Agreement (A) under an applicable provision of a
tax convention to which the United States of America is a party or (B) because
it is acting through a branch, agency or office in the United States of America
and any payment to be received by it hereunder is effectively connected with a
trade or business in the United States of America. Each Lender that is not a
banking association or corporation organized under the laws of the United States
of America or any state thereof agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment pursuant to which it becomes a Lender, and at such other times as
required by United States law or as the Borrower or the Administrative Agent
shall reasonably request, two accurate and complete original signed copies of
either (A) Internal Revenue Service Form W-8ECI (or successor form) certifying
that all payments to be made to it hereunder will be effectively connected to a
United States trade or business (the “Form W-8ECI Certification”) or
(B) Internal Revenue Service Form W-8BEN (or successor form) certifying that it
is entitled to the benefit of a provision of a tax convention to which the
United States of America is a party which completely exempts from United States
withholding tax all payments to be made to it hereunder (the “Form W-8BEN
Certification”). In addition, each Lender agrees that if it previously filed a
Form W-8ECI Certification, it will deliver to the Borrower and the
Administrative Agent a new Form W-8ECI Certification prior to the first payment
date occurring in each of its subsequent taxable years; and if it previously
filed a Form W8BEN Certification, it will deliver to the Borrower and the
Administrative Agent a new certification prior to the first payment date falling
in the third year following the previous filing of such certification. Each
Lender also agrees to deliver to the Borrower and the Administrative Agent such
other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such Lender at the
relevant time and applicable laws permit it to do so. If a Lender determines, as
a result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Borrower and the Administrative Agent of such fact. If a
Lender is organized under the laws of a jurisdiction outside the United States
of

 

28



--------------------------------------------------------------------------------

America, unless the Borrower and the Administrative Agent have received a Form
W-8BEN Certification or Form W-8ECI Certification satisfactory to them
indicating that all payments to be made to such Lender hereunder are not subject
to United States withholding tax, the Borrower shall withhold taxes from such
payments at the applicable statutory rate. Each Lender agrees to indemnify and
hold harmless the Borrower or Administrative Agent, as applicable, from any
United States taxes, penalties, interest and other expenses, costs and losses
incurred or payable by (i) the Administrative Agent as a result of such Lender’s
failure to submit any form or certificate that it is required to provide
pursuant to this Section 4.06 or (ii) the Borrower or the Administrative Agent
as a result of their reliance on any such form or certificate which such Lender
has provided to them pursuant to this Section 4.06.

(ii) For any period with respect to which a Lender has failed to provide the
Borrower with the form required pursuant to this Section 4.06, if any (other
than if such failure is due to a change in a Governmental Requirement occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under Section 4.06 with
respect to taxes imposed by the United States which taxes would not have been
imposed but for such failure to provide such forms; provided, however, that if a
Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.

(iii) Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
the Administrative Agent or to change the jurisdiction of its Applicable Lending
Office or to contest any tax imposed if the making of such a filing or change or
contesting such tax would avoid the need for or reduce the amount of any such
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

ARTICLE V

Capital Adequacy

Section 5.01 Additional Costs.

(a) LIBOR Regulations, etc. The Borrower shall pay directly to each Lender from
time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans or issuing or participating in Letters
of Credit hereunder or its obligation to make any LIBOR Loans or issue or
participate in any Letters of Credit hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such LIBOR Loans,
Letters of Credit (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
which: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any Note in respect of any of such LIBOR Loans or
Letters of Credit (other than taxes imposed on the overall net income of such
Lender or of its Applicable Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or Applicable Lending
Office); or (ii) imposes or modifies any reserve, special deposit, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of such
Lender, or the Commitment or Loans of such Lender or the London interbank
market; or (iii) imposes any other condition affecting this Agreement or any
Note (or any of such extensions of credit or liabilities) or such Lender’s
Commitment or Loans. Each Lender will notify the Administrative Agent and the
Borrower of any event occurring after the Closing Date which will entitle such
Lender to compensation pursuant to this Section 5.01(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Applicable Lending Office for the
Loans of such Lender affected by such event if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be disadvantageous to such Lender, provided that such
Lender shall have no obligation to so designate

 

29



--------------------------------------------------------------------------------

an Applicable Lending Office located in the United States. If any Lender
requests compensation from the Borrower under this Section 5.01(a), the Borrower
may, by notice to such Lender, suspend the obligation of such Lender to make
additional Loans of the Type with respect to which such compensation is
requested until the Regulatory Change giving rise to such request ceases to be
in effect (in which case the provisions of Section 5.04 shall be applicable).

(b) Regulatory Change. Without limiting the effect of the provisions of
Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting
(A) any Lender, (B) the London interbank market or (C) such Lender’s position in
such market), the Adjusted LIBOR, as determined in good faith by such Lender,
will not adequately and fairly reflect the cost to such Lender of funding its
LIBOR Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Regulatory Change or other circumstances
ceases to be in effect (in which case the provisions of Section 5.04 shall be
applicable).

(c) Capital Adequacy. Without limiting the effect of the foregoing provisions of
this Section 5.01 (but without duplication), the Borrower shall pay directly to
any Lender from time to time on request such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender or its parent or
holding company for any costs which it determines are attributable to the
maintenance by such Lender or its parent or holding company (or any Applicable
Lending Office), pursuant to any Governmental Requirement following any
Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(c) as promptly as
practicable after it determines to request such compensation.

(d) Compensation Procedure. Any Lender notifying the Borrower of the incurrence
of Additional Costs under this Section 5.01 shall in such notice to the Borrower
and the Administrative Agent set forth in reasonable detail the basis and amount
of its request for compensation. Determinations and allocations by each Lender
for purposes of this Section 5.01 of the effect of any Regulatory Change
pursuant to Section 5.01(a) or (b), or of the effect of capital maintained
pursuant to Section 5.01(c), on its costs or rate of return of maintaining Loans
or its obligation to make Loans or issue Letters of Credit, or on amounts
receivable by it in respect of Loans or Letters of Credit, and of the amounts
required to compensate such Lender under this Section 5.01, shall be conclusive
and binding for all purposes, provided that such determinations and allocations
are made on a reasonable basis. Any request for additional compensation under
this Section 5.01 shall be paid by the Borrower within thirty (30) days of the
receipt by the Borrower of the notice described in this Section 5.01(d).

Section 5.02 Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR for
any Interest Period:

(i) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in
Section 1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

 

30



--------------------------------------------------------------------------------

(ii) the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.

Section 5.03 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Loans hereunder, then
such Lender shall promptly notify the Borrower thereof and such Lender’s
obligation to make LIBOR Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.04 shall be applicable).

Section 5.04 Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03. If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.

Section 5.05 Compensation. The Borrower shall pay to each Lender within thirty
(30) days of receipt of written request of such Lender (which request shall set
forth, in reasonable detail, the basis for requesting such amounts and which
shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:

(i) any payment, prepayment or conversion of a LIBOR Loan properly made by such
Lender or the Borrower for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.01) on a date other than the
last day of the Interest Period for such Loan; or

(ii) any failure by the Borrower for any reason (including but not limited to,
the failure of any of the conditions precedent specified in Article VI to be
satisfied) to borrow, continue or convert a LIBOR Loan from such Lender on the
date for such borrowing, continuation or conversion specified in the relevant
notice given pursuant to Section 2.02(c).

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).

 

31



--------------------------------------------------------------------------------

ARTICLE VI

Conditions Precedent

Section 6.01 Initial Funding. The obligation of the Lenders to make the Initial
Funding and of any Issuing Bank to issue any Letters of Credit hereunder is
subject to the receipt by the Administrative Agent and the Lenders of all fees
payable pursuant to Section 2.04 on or before the Closing Date and the receipt
by the Administrative Agent of the following documents and satisfaction of the
other conditions provided in this Section 6.01, each of which shall be
satisfactory to the Administrative Agent in form and substance:

(a) A certificate of the Secretary or an Assistant Secretary of the Borrower
setting forth (i) resolutions of its sole member with respect to the
authorization of the Borrower to execute and deliver the Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower or its sole member (y) who are
authorized to sign the Loan Documents to which Borrower is a party and (z) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of the
authorized officers, and (iv) the certificate of formation and operating
agreement of the Borrower, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(b) A certificate of the Secretary or an Assistant Secretary of each Guarantor
setting forth (i) resolutions with respect to the authorization of such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers (y) who are authorized to sign the Loan Documents to which such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of the authorized officers, and (iv) the certificate
of formation and operating agreement (or equivalent constituent documents) of
such Guarantor, certified as being true and complete. The Administrative Agent
and the Lenders may conclusively rely on such certificates until they receive
notice in writing from any Guarantor to the contrary.

(c) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Obligors.

(d) A compliance certificate which shall be substantially in the form of
Exhibit C, duly and properly executed by a Responsible Officer and dated as of
the date of the Initial Funding.

(e) The Notes, duly completed and executed.

(f) The Security Instruments, including those described on Exhibit D, duly
completed and executed by the respective parties thereto in sufficient number of
counterparts for recording, if necessary including delivery of all original
stock certificates, blank stock powers, and Intercompany Notes duly endorsed as
required under such Security Instruments.

(g) Review of Obligors’ financial condition satisfactory to Lenders.

(h) An opinion of Ledgewood, counsel to the Obligors and from other local
counsel acceptable to the Administrative Agent with respect to enforceability of
the Security Instruments under the laws of the states wherein the Oil and Gas
Properties are located, each in form and substance satisfactory to the
Administrative Agent, as to such matters incident to the transactions herein
contemplated as the Administrative Agent may reasonably request.

 

32



--------------------------------------------------------------------------------

(i) A certificate of insurance coverage of the Borrower and each Guarantor
evidencing that the Borrower and each Guarantor are carrying insurance in
accordance with Section 7.20 and Section 8.03(b).

(j) Title information as the Administrative Agent may require setting forth the
status of title acceptable to the Administrative Agent to at least 80% of the
value of the Oil and Gas Properties of the Obligors, including the Obligors’ pro
rata interest in the Partnerships’ Oil and Gas Properties included in the
Initial Reserve Report.

(k) The Administrative Agent shall have been furnished with appropriate UCC
search certificates and other evidence satisfactory to the Administrative Agent
with respect to Obligors’ and the Partnerships’ Oil and Gas Properties
reflecting no prior Liens other than Excepted Liens.

(l) Environmental assessments and other reports to the extent maintained by
Obligors covering Obligors’ and the Partnerships’ Oil and Gas Properties
reporting on the current environmental condition of such Properties satisfactory
to Lenders.

(m) All authorizations, approvals or consents as may be necessary for the
execution, delivery and performance by any Obligor under this Agreement.

(n) The Guaranty Agreements duly completed and executed by the Guarantors.

(o) Consummation of the Initial Public Offering on or prior to January 31, 2007,
on substantially the same terms as contained in the Registration Statement.

(p) (A) The Borrower shall have received all governmental, shareholder and third
party consents and approvals necessary to consummate the Initial Public
Offering, which consents and approvals are in full force and effect, (B) no
order, decree, judgment, ruling or injunction exists which restrains the
consummation of the Initial Public Offering or the transactions contemplated by
this Agreement, and (C) there is no pending, or to the knowledge of the
Borrower, threatened, action, suit, investigation or proceeding which seeks to
restrain or affect the Initial Public Offering, or which, if adversely
determined, could materially and adversely affect the ability of AER to
consummate the Initial Public Offering.

(q) Evidence that the AAI Credit Agreement has been, or concurrently with the
Closing Date is being, terminated and all Liens securing obligations under the
AAI Credit Agreement have been, or concurrently with the Closing Date are being
released.

(r) Such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender or special counsel to the Administrative
Agent may reasonably request.

Section 6.02 Initial and Subsequent Loans and Letters of Credit. The obligation
of the Lenders to make Loans to the Borrower upon the occasion of each borrowing
hereunder and to issue, renew, extend or reissue Letters of Credit (including
the Initial Funding) is subject to the further conditions precedent that, as of
the date of such Loans and after giving effect thereto:

(a) no Default shall have occurred and be continuing;

(b) no Material Adverse Effect shall have occurred; and

 

33



--------------------------------------------------------------------------------

(c) the representations and warranties made by the Borrower in Article VII and
in the Security Instruments shall be true on and as of the date of the making of
such Loans or issuance, renewal, extension or reissuance of a Letter of Credit
with the same force and effect as if made on and as of such date and following
such new borrowing, except to the extent such representations and warranties are
expressly limited to an earlier date.

Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(c) (both as of the date of
such notice and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).

Section 6.03 Conditions Precedent for the Benefit of Lenders. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent.

Section 6.04 No Waiver. No waiver of any condition precedent shall preclude the
Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.

ARTICLE VII

Representations and Warranties

Each of the Obligors represents and warrants to the Administrative Agent and the
Lenders that (each representation and warranty herein is given as of the Closing
Date and shall be deemed repeated and reaffirmed on the dates of each borrowing
and issuance, renewal, extension or reissuance of a Letter of Credit as provided
in Section 6.02):

Section 7.01 Corporate Existence. Each of the Obligors: (i) is a corporation, or
limited partnership or limited liability company duly organized, formed, legally
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable; (ii) has all requisite corporate,
partnership, or limited liability company power, as applicable, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (iii) is qualified to do business in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify would have a Material Adverse Effect.

Section 7.02 Financial Condition. The Financial Statements are complete and
correct and fairly present the consolidated financial condition of the AER and
its Consolidated Subsidiaries as of the applicable dates and the results of its
operations for the applicable period, all in accordance with GAAP, as applied on
a consistent basis (subject, in the case of the interim financial statements, to
normal year-end adjustments, and in the case of the historical financial
statements of Atlas America E&P Operations, to the matters described in the
Registration Statement under the heading, “Management’s Discussion and Analysis
of Financial Condition and Results of Operations - Comparability of Financial
Statements”). Neither the Borrower nor any Guarantor has on the Closing Date any
material Debt, contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments. Since December 31, 2005, there has been no change or event having a
Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

Section 7.03 Litigation. Except as disclosed to the Lenders in Schedule 7.03
hereto, there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending or, to the knowledge of the
Obligors threatened against or affecting the Obligors or any Subsidiary which
involves the possibility of any judgment or liability against any Obligor or any
Subsidiary not fully covered by insurance (except for normal deductibles), and
which would have a Material Adverse Effect. Schedule 7.03 attached hereto is a
list of all litigation in which any Obligor is a party under which the amount in
controversy including all expenses, fees and costs is greater than $250,000.

Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter or by-laws of the
Obligors, or any Governmental Requirement, or any agreement or instrument to
which any Obligor is a party or by which it is bound or to which it or its
Properties are subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Obligor pursuant to the terms of any such agreement or
instrument other than the Liens created by the Loan Documents.

Section 7.05 Authority. Each Obligor has all necessary corporate, limited
liability company, or partnership power and authority, as applicable, to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party; and the execution, delivery and performance by each Obligor of
the Loan Documents to which it is a party, have been duly authorized by all
necessary corporate, limited liability company, or partnership action, as
applicable, on its part; and the Loan Documents constitute the legal, valid and
binding obligations of each Obligor, enforceable in accordance with their terms.

Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Obligor of the
Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the Security Instruments as
required by this Agreement.

Section 7.07 Use of Loans. The proceeds of the Loans shall be used (i) to repay
on the Closing Date advances from AAI relating to the AAI Credit Agreement,
(ii) for the development of the Obligors’ Oil and Gas Properties and the
acquisition of Oil and Gas Properties and related assets by the Obligors,
(iii) to fund Obligors’ capital contributions under the Partnerships, provided
such capital contributions may not be used for the purpose of funding
partnership distributions, (iv) as working capital, (v) for Letters of Credit to
support the obligations of the Borrower and its Subsidiaries, and (vi) for
general company purposes of the Borrower and its Subsidiaries. Neither the
Borrower nor any other Obligor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan hereunder will
be used to buy or carry any margin stock.

Section 7.08 ERISA.

(a) Each Obligor, each Subsidiary and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

 

35



--------------------------------------------------------------------------------

(c) No act, omission or transaction has occurred which could result in
imposition on any Obligor, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.

(d) No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan since
September 2, 1974. The only Plan that has been terminated was for The Atlas
Group, Inc. No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Obligor, any Subsidiary or any ERISA
Affiliate has been or is expected by any Obligor, any Subsidiary or any ERISA
Affiliate to be incurred with respect to any Plan. No ERISA Event with respect
to any Plan has occurred.

(e) Full payment when due has been made of all amounts which any Obligor, any
Subsidiary or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in section 302 of ERISA and section 412 of the
Code), whether or not waived, exists with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of each Obligor’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(l) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by an Obligor, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(h) None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding six calendar
years, sponsored, maintained or contributed to, any Multiemployer Plan.

(i) None of the Obligors, any Subsidiary or any ERISA Affiliate is required to
provide security under section 401 (a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.

Section 7.09 Taxes. Each Obligor and its Subsidiaries has filed all United
States federal income tax returns and all other tax returns which are required
to be filed by them, or otherwise obtained appropriate extensions to file, and
have paid all material taxes due pursuant to such returns or pursuant to any
assessment received by any Obligor or any Subsidiary except such taxes that are
being contested in good faith by appropriate proceedings and for which such
Obligor, as applicable, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of each
Obligor and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Borrower, adequate. No tax lien has been filed and,
to the knowledge of the Obligors, no claim is being asserted with respect to any
such tax, fee or other charge.

Section 7.10 Titles, etc.

(a) Each of the Obligors has good and marketable title to its Oil and Gas
Properties, free and clear of all Liens, except Excepted Liens. After giving
full effect to the Excepted Liens, each Obligor owns either directly in its own
name, or indirectly through its

 

36



--------------------------------------------------------------------------------

percentage ownership interest in the Partnerships, the net interests in
production attributable to its Hydrocarbon Interests reflected in the most
recently delivered Ownership Report and the ownership of such Oil and Gas
Properties shall not in any material respect obligate such Obligor to bear the
costs and expenses relating to the maintenance, development and operations of
each such Oil and Gas Property in an amount in excess of the working interest of
each Oil and Gas Property set forth in the most recently delivered Reserve
Report; provided that to the extent an Obligor is a general partner of a
Partnership, such Obligor is liable for all of the costs and expenses
attributable to such Partnership’s interest, but only entitled to such Obligor’s
percentage interest in such Partnership’s net revenues. In the event an Obligor,
as a general partner, pays more than its partnership share of such Partnership’s
costs and expenses, such Obligor is entitled to reimbursement of such excess
amount out of the future income of such Partnership. All information contained
in the most recently delivered Ownership Report and Reserve Report is true and
correct in all material respects as of the date thereof.

(b) All leases and agreements necessary for the conduct of the business of the
Obligors are valid and subsisting, in full force and effect and there exists no
default or event or circumstance which with the giving of notice or the passage
of time or both would give rise to a default under any such lease or leases,
which would affect in any material respect the conduct of the business of any
Obligor.

(c) The rights, Properties and other assets presently owned, leased or licensed
by the Obligors including, without limitation, all easements and rights of way,
include all rights, Properties and other assets necessary to permit each Obligor
to conduct its business in all material respects in the same manner as its
business has been conducted prior to the Closing Date.

(d) All of the assets and Properties of any Obligor which are reasonably
necessary for the operation of its business are in good working condition and
are maintained in accordance with prudent business standards.

Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report furnished to the Administrative Agent
and the Lenders (or any of them) by any Obligor in connection with the
negotiation of this Agreement contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statement
contained therein not materially misleading in the light of the circumstances in
which made; provided that, with respect to financial projections concerning the
Borrower and its Subsidiaries, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time. There is no fact peculiar to any Obligor which has a
Material Adverse Effect or in the future is reasonably likely to have a Material
Adverse Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agent by
or on behalf of the Obligors prior to, or on, the Closing Date in connection
with the transactions contemplated hereby.

Section 7.12 Investment Company Act. None of the Obligors nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

Section 7.13 [Intentionally Deleted]

Section 7.14 Partnership Interests. Obligors own the percentage general partner
and limited partner interests in the Partnerships set forth on Schedule 7.14.
None of the Obligors own any interest in any partnership or other Special Entity
other than the Special Entities listed on Schedule 7.15 and the Partnerships.
The Obligors’ ownership interests in the Partnerships are free and clear of any
and all liens, claims and encumbrances including any preferential rights to
purchase and consents to assignments.

 

37



--------------------------------------------------------------------------------

Section 7.15 Capitalization and Subsidiaries. The amount and type of the
authorized securities of each of the entities listed on Schedule 7.15 are
accurately described thereon, and all such securities that are issued and
outstanding have been validly issued and are fully paid and nonassessable and
are owned by and issued to the Person listed as their owner on Schedule 7.15.
Except for the Persons set forth on Schedule 7.15, neither Borrower nor any
Guarantor owns directly or indirectly any capital stock of any other Person
other than the Partnerships. Borrower and each Guarantor has good and marketable
title to all the securities of the Subsidiaries (except for the Unrestricted
Entities) issued to it, free and clear of all liens and encumbrances, and all
such securities have been duly and validly issued and are fully paid and
nonassessable.

Section 7.16 Location of Business and Offices. Each Obligor’s principal place of
business and chief executive offices are located at the address stated on the
signature page of this Agreement.

Section 7.17 Defaults. None of the Obligors is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default under any
Material Agreement or instrument to which any Obligor is a party or by which any
Obligor is bound. No Default hereunder has occurred and is continuing.

Section 7.18 Environmental Matters. Except as would not have a Material Adverse
Effect (or with respect to (c), (d) and (e) below, where the failure to take
such actions would not have a Material Adverse Effect):

(a) Neither any Property of Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no Property of Borrower or any
Subsidiary nor the operations currently conducted thereon or, to the best
knowledge of the Obligors, by any prior owner or operator of such Property or
operation, are in violation of or Subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of Borrower and each Subsidiary, including without limitation past or
present treatment, storage, disposal or release of a hazardous substance or
solid waste into the environment, have been duly obtained or filed, and Borrower
and each Subsidiary are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations;

(d) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of Borrower or any
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of the Obligors, all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;

(e) Borrower has taken all steps reasonably necessary to determine and have
determined that no hazardous substances, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened

 

38



--------------------------------------------------------------------------------

release of any hazardous substances on or to any Property of Borrower or any
Subsidiary except in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment;

(f) To the extent applicable, all Property of Borrower and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA or scheduled as of the Closing Date to be imposed by OPA during the term
of this Agreement, and Borrower does not have any reason to believe that such
Property, to the extent subject to OPA, will not be able to maintain compliance
with the OPA requirements during the term of this Agreement; and

(g) Neither Borrower nor any Subsidiary has any known contingent liability in
connection with any release or threatened release of any oil, hazardous
substance or solid waste into the environment.

Section 7.19 Compliance with the Law. None of the Obligors has violated any
Governmental Requirement or failed to obtain any license, permit, franchise or
other governmental authorization necessary for the ownership of any of its
Properties or the conduct of its business, which violation or failure would have
(in the event such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect. Except for such acts or failures
to act as would not have a Material Adverse Effect, the Oil and Gas Properties
of the Obligors (and properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all applicable laws and all rules, regulations and orders of all duly
constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of such
Oil and Gas Properties; specifically in this connection, (i) after the Closing
Date, no Oil and Gas Property of any Obligor is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the Closing Date and (ii) none of the
wells comprising a part of the Oil and Gas Properties of any Obligor (or
properties unitized therewith) are deviated from the vertical more than the
maximum permitted by applicable laws, regulations, rules and orders, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on properties unitized therewith, such unitized properties).

Section 7.20 Insurance. Schedule 7.20 attached hereto contains an accurate and
complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Obligors. All
such policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the date of the closing have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy. Such policies are sufficient for compliance with all
requirements of law and of all agreements to which any Obligor is a party; are
valid, outstanding and enforceable policies; provide adequate insurance coverage
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of the Obligors; will remain in full force and effect through the
respective dates set forth in Schedule 7.20 without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. Schedule 7.20
identifies all material risks, if any, which each Obligor and their respective
Board of Directors or officers have designated as being self insured. None of
the Obligors has been refused any insurance with respect to its assets or
operations, nor has its coverage been limited below usual and customary policy
limits, by an insurance carrier to which it has applied for any such insurance
or with which it has carried insurance during the last three years.

Section 7.21 Hedging Agreements. Schedule 7.21 sets forth, as of the Closing
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment

 

39



--------------------------------------------------------------------------------

for deferred shipment or delivery of oil, gas or other commodities) of the
Obligors, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counter party to each such agreement. Borrower is
the only Person authorized to enter into Hedging Agreements on behalf of the
Obligors and the Partnerships, and no other Obligor or Partnership currently
does (or will in the future) enter into any Hedging Agreement on its own behalf.

Section 7.22 Restriction on Liens. Neither the Borrower nor any Guarantor is a
party to any agreement or arrangement (other than this Agreement and the
Security Instruments), or subject to any order, judgment, writ or decree, which
either restricts or purports to restrict its ability to grant Liens to other
Persons on or in respect of their respective assets or Properties.

Section 7.23 Material Agreements. Set forth on Schedule 7.23 is a complete list
of all agreements, indentures, purchase agreements, obligations in respect of
letters of credit, guarantees, partnership agreements, exploration and
development agreements, joint venture agreements, and other instruments which
are material to each Obligor’s business, activities, and operation or ownership
of such Obligors’ Property (the “Material Agreements”) in effect or to be in
effect as of the Closing Date (other than the Partnership Agreements set forth
on Schedule 7.14 and Hedging Agreements set forth on Schedule 7.21) providing
for, evidencing, securing or otherwise relating to any Debt of any such Obligor
or any of its Subsidiaries, and all obligations of Borrower or any of the
Guarantors to issuers of surety or appeal bonds issued for account of any such
Obligor. The Borrower shall also make available to Administrative Agent and
Lenders all Material Agreements and other agreements and instruments (excluding
any such agreements and other instruments that are cancelable upon 60 or less
days notice) of Borrower and each of the Obligors relating to the purchase,
transportation by pipeline, gas processing, marketing, sale and supply of
natural gas and other Hydrocarbons, but in any event, any such agreement or
other instrument that will account for more than 10% of the sales of any such
Obligor during the Borrower’s current fiscal year. Upon request by
Administrative Agent, the Borrower shall deliver, or caused to be delivered, to
the Administrative Agent and the Lenders a complete and correct copy of all such
Material Agreements.

Section 7.24 Gas Imbalances. As of the Closing Date, except as set forth on
Schedule 7.24 or on the most recent certificate delivered pursuant to
Section 8.07(c), on a net basis there are no gas imbalances, take or pay or
other prepayments with respect to any of the Obligors’ Oil and Gas Properties
which would require any such Obligors to deliver, in the aggregate, five percent
(5%) or more of the monthly production of Hydrocarbons produced from their Oil
and Gas Properties at some future time without then or thereafter receiving fall
payment therefor.

Section 7.25 Relationship of Obligors. The Obligors are engaged in related
businesses and each Obligor is directly and indirectly dependent upon each other
Obligor for and in connection with their business activities and their financial
resources; and each Obligor has determined, reasonably and in good faith, that
such Obligor will receive substantial direct and indirect economic and financial
benefits from the extensions of credit made under this Agreement, and such
extensions of credit are in the best interests of such Obligor, having regard to
all relevant facts and circumstances.

Section 7.26 Solvency. The Borrower and its Subsidiaries individually and on a
consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

Affirmative Covenants

Each of the Obligors covenants and agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Obligors hereunder:

Section 8.01 Reporting Requirements. The Obligors shall deliver, or shall cause
to be delivered, to the Administrative Agent with sufficient copies of each for
the Lenders:

(a) Annual Financial Statements. As soon as available and in any event within
one hundred (100) days after the end of each of its fiscal year, the audited
consolidated and unaudited consolidating statements of income, stockholders’
equity, changes in financial position and cash flow for AER and its Consolidated
Subsidiaries for such fiscal year, and the related consolidated and
consolidating balance sheets of AER and its Consolidated Subsidiaries as at the
end of such fiscal year, and setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by the
related opinion of independent public accountants of recognized national
standing acceptable to the Administrative Agent which opinion shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and results of operations of such Person and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP, except for
such changes in such principles with which the independent public accountants
shall have concurred and such opinion shall not contain a “going concern” or
like qualification or exception, and a certificate of such accountants stating
that, in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default.

(b) Quarterly Financial Statements. As soon as available and in any event within
fifty-five (55) days after the end of each of the first three fiscal quarterly
periods of each of its fiscal year for each of AER, consolidated and
consolidating statements of income, stockholders’ equity, changes in financial
position and cash flow of AER and its Consolidated Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated and consolidating balance sheets as
at the end of such period, and setting forth in each case in comparative form
the corresponding figures for the corresponding period in the preceding fiscal
year, accompanied by the certificate of a Responsible Officer, which certificate
shall state that said financial statements fairly present the consolidated and
consolidating financial condition and results of operations of such Person and
its Consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for, such period (subject to normal year-end audit adjustments).

(c) Notice of Default, Etc. Promptly after any Obligor knows that any Default,
Event of Default, labor dispute, or any Material Adverse Effect has occurred, a
notice of such Default or Material Adverse Effect, describing the same in
reasonable detail and the action the Borrower or any Guarantor proposes to take
with respect thereto.

(d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Obligor or any Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of the Obligor and its Subsidiaries, and a copy of any response by
the Obligor or any Subsidiary, or the board of directors or comparable governing
body of the Obligor or such Subsidiary, to such letter or report.

(e) SEC Filings, Etc. Promptly upon its becoming available, each financial
statement, report, notice or proxy statement sent by AER and its Subsidiaries to
stockholders generally and each regular or periodic report and any registration
statement, prospectus or written communication (other than transmittal letters)
in respect thereof filed by AER and its Subsidiaries with or received by AER and
its Subsidiaries in connection therewith from any securities exchange or the SEC
or any successor agency.

 

41



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 8.01(e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which AER posts such documents to EDGAR (or such other
free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR); provided that:
(i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender; and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

(f) Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any statement, report or notice furnished by AER, Borrower or any of
its Subsidiaries to any Person pursuant to the terms of any indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 8.01.

(g) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of any Obligor or any Subsidiary
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

(h) Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, (i) a report, in form
and substance satisfactory to the Administrative Agent, setting forth as of the
last Business Day of such fiscal quarter a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the Obligors, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.21, any margin required or
supplied under any credit support document, and the counter party to each such
agreement, and (ii) a hedging compliance report substantially in the form
attached hereto as Exhibit I.

The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate substantially in the form of Exhibit C executed by a Responsible
Officer (i) certifying as to the matters set forth therein and stating that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail), and (ii) setting forth in
reasonable detail the computations necessary to determine whether the Borrower
is in compliance with Sections 9.13, 9.14, and 9.15 as of the end of Borrower’s
fiscal quarter or fiscal year.

Section 8.02 Litigation. Borrower and its Subsidiaries shall promptly give to
the Administrative Agent notice of any litigation or proceeding against or
adversely affecting Borrower or any Subsidiary in which the amount claimed
exceeds $1,000,000 or an aggregate of claims in excess of $5,000,000 and is not
otherwise covered in full by insurance (subject to normal and customary
deductibles and for which the insurer has not assumed the defense), or in which
injunctive or similar relief is sought. Borrower will, and will cause each of
its Subsidiaries to, promptly notify the Administrative Agent and each of the
Lenders of any claim, judgment, Lien or other encumbrance affecting any Property
of Borrower or any Subsidiary if the value of the claim, judgment, Lien, or
other encumbrance affecting such Property shall exceed $1,000,000 or an
aggregate of such claims in excess of $5,000,000.

 

42



--------------------------------------------------------------------------------

Section 8.03 Maintenance, Etc.

(a) Generally. Except as permitted under Section 9.09, each Obligor shall and
shall cause each of its Subsidiaries to: preserve and maintain its organization,
existence and all of its material rights, privileges and franchises; keep books
of record and account in which full, true and correct entries will be made of
all dealings or transactions in relation to its business and activities; comply
with all Governmental Requirements if failure to comply with such requirements
will have a Material Adverse Effect; pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
on any of its Property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; upon reasonable notice, permit
representatives of the Administrative Agent or any Lender, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect its Properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be); and keep, or cause to be kept,
insured by financially sound and reputable insurers all Property of a character
usually insured by Persons engaged in the same or similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such Persons and carry such other insurance as is usually
carried by such Persons including, without limitation, environmental risk
insurance to the extent reasonably available.

(b) Proof of Insurance. Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and, if requested, will furnish the Administrative Agent and the
Lenders copies of the applicable policies.

(c) Oil and Gas Properties. Borrower will and will cause each of its
Subsidiaries to, do or cause to be done all things reasonably necessary to
preserve and keep in good repair, working order and efficiency all of its Oil
and Gas Properties and other material Properties including, without limitation,
all equipment, machinery and facilities, and from time to time will make all the
reasonably necessary repairs, renewals and replacements so that at all times the
state and condition of its Oil and Gas Properties and other material Properties
will be fully preserved and maintained, except to the extent a portion of such
Properties is no longer capable of producing Hydrocarbons in economically
reasonable amounts. Borrower will and will cause each of its Subsidiaries to
promptly: (i) pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties, (ii) perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties, (iii) will and will cause each
Subsidiary to do all other things necessary to keep unimpaired, except for Liens
described in Section 9.03, its rights with respect to its Oil and Gas Properties
and other material Properties and prevent any forfeiture thereof or a default
thereunder, except to the extent a portion of such Properties is no longer
capable of producing Hydrocarbons in economically reasonable amounts and except
for Transfers permitted by Section 9.16. Borrower will and will cause each of
its Subsidiaries to operate its Oil and Gas Properties and other material
Properties or cause or make reasonable and customary efforts to cause such Oil
and Gas Properties and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance in all
material respects with all Governmental Requirements.

 

43



--------------------------------------------------------------------------------

Section 8.04 Environmental Matters.

(a) Establishment of Procedures. The Obligors will and will cause each of their
Subsidiaries to establish and implement such procedures as may be reasonably
necessary to continuously determine and assure that any failure of the following
does not have a Material Adverse Effect: (i) all Property of the Obligors and
their Subsidiaries and the operations conducted thereon and other activities of
the Obligors and their Subsidiaries are in compliance with and do not violate
the requirements of any Environmental Laws, (ii) no oil, hazardous substances or
solid wastes are disposed of or otherwise released on or to any Property owned
by any such party except in compliance with Environmental Laws, (iii) no
hazardous substance will be released on or to any such Property in a quantity
equal to or exceeding that quantity which requires reporting pursuant to
Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and production
wastes or hazardous substance is released on or to any such Property so as to
pose an imminent and substantial endangerment to public health or welfare or the
environment.

(b) Notice of Action. The Obligors will promptly notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority of which any Obligor has knowledge in connection with
any Environmental Laws, excluding routine testing and corrective action.

(c) Future Acquisitions. The Obligors will and will cause each of their
Subsidiaries to provide environmental audits and tests in accordance with
American Society for Testing and Materials standards as reasonably requested by
the Administrative Agent and the Lenders (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority) in connection with any future acquisitions of Oil and Gas Properties
or other material Properties.

Section 8.05 Further Assurances. The Obligors will and will cause each of their
Subsidiaries to cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Security Instruments and this
Agreement. The Obligors at their expense will and will cause each Subsidiary to
promptly execute and deliver to the Administrative Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of the Obligors or any Subsidiary, as the case may be,
in any Loan Document, or to further evidence and more fully describe the
collateral intended as security for the Notes, or to correct any omissions in
any Loan Document, or to state more fully the security obligations set out
herein or in any Loan Document, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary or
appropriate in connection therewith.

Section 8.06 Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guarantees according to the terms thereof, and the Obligors will and
will cause each of their Subsidiaries to do and perform every act and discharge
all of the obligations to be performed and discharged by them under this
Agreement and any other Loan Document, at the time or times and in the manner
specified.

Section 8.07 Engineering Reports.

(a) Not less than 30 days prior to each Scheduled Borrowing Base Redetermination
Date, commencing with the Scheduled Borrowing Base Redetermination to occur on
or around March 15, 2007, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report. The Reserve Reports delivered in connection
with each March 15 Scheduled Borrowing Base Redetermination, commencing
March 15, 2007, shall be prepared by certified independent petroleum engineers
or other independent petroleum consultant(s) acceptable to the Administrative
Agent. The Reserve Reports delivered in connection with each September 15
Scheduled Borrowing Base Redetermination, commencing September 15, 2007, shall
be prepared by or under the

 

44



--------------------------------------------------------------------------------

supervision of the chief engineer of the Borrower and a Responsible Officer
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
Scheduled Borrowing Base Redetermination Reserve Report.

(b) In the event of an unscheduled redetermination, the Borrower shall furnish
to the Administrative Agent and the Lenders a Reserve Report prepared by or
under the supervision of the chief engineer of the Obligors together with the
certificate of a Responsible Officer who shall certify such Reserve Report to be
true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding Reserve Report. For any unscheduled
redetermination requested by the Lenders or the Borrower pursuant to
Section 2.08(d), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Lenders as soon as possible, but in any event no later
than 30 days following the receipt of the request by the Administrative Agent.

(c) With the delivery of each Reserve Report, the Borrower shall provide, or
cause to be provided, to the Administrative Agent and the Lenders, a certificate
from a Responsible Officer certifying that, to the best of his knowledge and in
all material respects: (i) the information contained in the Reserve Report and
any other information delivered in connection therewith is true and correct,
(ii) the Obligors and the Partnerships own good and marketable title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted by Section 9.03, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require any Obligor to
deliver Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
Obligor’s or and the Partnerships’ Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Reserve Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (vi) attached to the
certificate is a list of all Persons disbursing proceeds to the Obligors from
their Oil and Gas Properties, and (vii) all of the Oil and Gas Properties
evaluated by such Reserve Report are Mortgaged Property except as set forth on a
schedule attached to the certificate.

Section 8.08 Title Curative. Borrower shall cure, and shall cause its
Subsidiaries to cure or cause to be cured, any title defects or exceptions which
are not Excepted Liens raised by such information, or substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens covering Mortgaged Properties of an equivalent value, within 30 days after
a request by the Administrative Agent to cure such defects or exceptions.

Section 8.09 Additional Collateral.

(a) Lien in Oil and Gas Properties. At all times hereunder that the Obligations
remain unpaid, including whenever any Obligor acquires any additional Oil and
Gas Properties or additional interests in existing Oil and Gas Properties,
Obligors shall grant to the Administrative Agent for the benefit of the Lenders
as security for the Indebtedness a first-priority Lien interest (subject only to
Excepted Liens) covering at least 80% of the total value (based upon the most
recent Reserve Report plus the value of Oil and Gas Properties acquired after
the date of such Reserve Report determined on a basis consistent with the
Reserve Report) of the Obligors’ Oil and Gas Properties either directly under
the Mortgages or indirectly under the pledge of their interests in the
Partnerships. Such Lien will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements, or other Security Instruments, all in form and substance
satisfactory to the Administrative Agent in its sole discretion and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.

 

45



--------------------------------------------------------------------------------

(b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 8.09(a) above, the Borrower or its Subsidiaries
will provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Oil and Gas Properties.

(c) Legal Opinions. Promptly after the filing of any new Security Instrument in
any state, upon the request of the Administrative Agent, Borrower will provide,
or cause to be provided, to the Administrative Agent an opinion addressed to the
Administrative Agent for the benefit of the Lenders in form and substance
satisfactory to the Administrative Agent in its sole discretion from counsel
acceptable to Administrative Agent, stating that the Security Instrument is
valid, binding and enforceable in accordance with its terms and in legally
sufficient form for such jurisdiction.

(d) Letters in Lieu.

(i) Upon request by Administrative Agent and Majority Lenders, Borrower shall,
and shall cause its Subsidiaries to, provide to Administrative Agent undated
letters, in form of Exhibit F attached hereto, from Borrower or such Subsidiary
to each purchaser of production and disburser of proceeds of production from or
attributable to the Mortgaged Properties, along with sufficient copies of
additional executed letters with the addressees left blank, authorizing and
directing the addressees to make future payments attributable to production from
the Mortgaged Properties directly to Administrative Agent for the ratable
benefit of the Lenders.

(ii) Borrower and each of its Subsidiaries hereby designates Administrative
Agent as its agent and attorney-in-fact, to act in their name, place, and stead
for the purpose of completing and delivering any and all of the letters in lieu
of division orders delivered by Borrower and such Subsidiaries to Administrative
Agent, including, without limitation, completing any blanks contained in such
letter and attaching exhibits thereto describing the relevant Collateral. The
Borrower and each of its Subsidiaries hereby ratifies and confirms all that
Administrative Agent shall lawfully do or cause to be done by virtue of this
power of attorney and the rights granted with respect to such power of attorney.
This power of attorney is coupled with the interest of Administrative Agent in
the Collateral, shall commence and be in full force and effect as of the Closing
Date and shall remain in full force and effect and shall be irrevocable so long
as any Obligation remains outstanding or unpaid or any Commitment exists. The
powers conferred on Administrative Agent by this appointment are solely to
protect the interests of Administrative Agent and each of the Lenders under the
Loan Documents and shall not impose any duty upon Administrative Agent to
exercise any such powers. Administrative Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
shall not be responsible to Borrower, its Subsidiaries, or any other Person for
any act or failure to act with respect to such powers, except for gross
negligence or willful misconduct.

(iii) Until such time as Administrative Agent shall notify Borrower and its
Subsidiaries to the contrary, Borrower and its Subsidiaries shall be entitled to
receive from the purchasers or disbursers of production all such proceeds of
runs, subject however to the liens created under the Security Instruments. Upon
the occurrence and during the continuance of a Default or such other time as
Administrative Agent shall in its discretion so elect, Administrative Agent may
deliver to the addressees the letters-in-lieu described in Subsection 8.09(d)(i)
above and may exercise all rights and remedies granted under the Security

 

46



--------------------------------------------------------------------------------

Instruments, including the right to obtain possession of all proceeds of runs
then held by Borrower and its Subsidiaries or to receive directly from the
purchaser or disburser of production all other proceeds of runs.

(iv) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such proceeds of runs constitute in
any way a waiver, remission or release of any of its rights under the Security
Instruments, nor shall any release of any other proceeds of runs or of any
rights of Administrative Agent to collect other proceeds of runs thereafter.

(e) Subordination of Obligor’s Liens.

(i) Each Obligor hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise
and any rights of offset contractual or otherwise it has or may have in the
future against such Obligors’ interests in the Mortgaged Properties or in the
Oil and Gas Properties and revenues attributable to its interest therein,
including the Contracts and Records (defined below).

(ii) Any officer or employee of Administrative Agent is expressly granted the
right at its option upon not less than one (1) Business Day’s notice, to visit
and inspect (a) each Obligors’ offices, including all books and records, farmout
agreements, area of mutual interest agreements, development agreements, geologic
and geophysical survey agreements, operating agreements, contracts and other
agreements that relate to any of the Mortgaged Properties or in the Oil and Gas
Properties, seismic, geological and geophysical, drilling and production data
and records, all accounting records, joint interest billing records, division
order records, land files, and contracts and records referring to the
production, sale, purchase, exchange or processing of Hydrocarbons whether such
data, information or agreements are in written form or electronic format (the
“Contracts and Records”), and to examine, take copies and extracts therefrom,
and (b) any of the Mortgaged Properties.

(iii) Following the occurrence and during the continuance of an Event of
Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the sale of Oil and Gas produced from or attributable
to the Mortgaged Properties, to hold the same as security for the Indebtedness
and to apply it on the principal and interest or other amounts owing on any of
the Indebtedness, whether or not then due, in such order or manner as
Administrative Agent may elect.

(iv) In the event of a foreclosure, deed in lieu, or other transfer of record or
beneficial ownership or operations of the Mortgaged Properties, each Obligor, as
bailee, agrees to cooperate and assist Administrative Agent and its officers,
agents and counsel in the peaceful transfer and delivery of such Contracts and
Records to such party or parties as Administrative Agent may in writing direct.

(v) Following the occurrence and during the continuance of a Default or Event of
Default and within thirty (30) days after receipt of notice from Administrative
Agent, Obligors will relinquish their respective rights to operate the
Properties of Obligors to the Administrative Agent or its designee.

(f) Pledge of Partnerships. Borrower shall and shall cause each of its Wholly
Owned Subsidiaries that are not Unrestricted Entities to pledge all of its
interest in any Partnership and to provide such information about such
Partnership as Lenders may reasonably request.

 

47



--------------------------------------------------------------------------------

(g) Subordination of Intercompany Debt. Any Intercompany Notes or advances of
any Obligor howsoever evidenced by journal entries or otherwise now or hereafter
owed to or held by any other Obligor are hereby subordinated to the Indebtedness
of such other Obligor to the Lenders, and any document or instrument evidencing
such loans or advances shall contain a legend giving notice of such
subordination. Any Intercompany Notes or advances of any other Obligor due to
such Obligor, if the Administrative Agent so requests, shall be collected,
enforced and received by such Obligor as trustee for the Lenders and be paid
over to the Administrative Agent for the account of the Lenders on account of
the Indebtedness but without affecting in any manner the liability of such
Obligor under the other provisions of this Agreement or any other Loan Document.
Any Lien, claim, right or other encumbrance on any property of any Obligor in
favor of any other Obligor is hereby subordinated in all respects to the Liens
granted to the Administrative Agent for the benefit of the Lenders.

Section 8.10 ERISA Information and Compliance. The Obligors will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Obligors, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGCs intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Obligors
will, and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any lien, all of the contribution
and funding requirements of section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

ARTICLE IX

Negative Covenants

The Obligors covenant and agree that, so long as any of the Commitments are in
effect and until payment in full of Loans hereunder, all interest thereon and
all other amounts payable by the Obligors hereunder, without the prior written
consent of the Majority Lenders:

Section 9.01 Debt. None of the Obligors or their Subsidiaries (other than
Unrestricted Entities) and none of the Partnerships will incur, create, assume
or permit to exist any Debt, except:

(a) the Notes or other Indebtedness or any guaranty of or suretyship arrangement
for the Notes or other Indebtedness;

(b) Debt of the Borrower disclosed in Schedule 9.01, and any renewals or
extensions (but not increases) thereof;

(c) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;

 

48



--------------------------------------------------------------------------------

(d) Debt under leases permitted under Section 9.08;

(e) Debt associated with bonds or surety obligations pursuant to Governmental
Requirements in connection with the operation of any Obligor’s Oil and Gas
Properties;

(f) Debt of the Obligors under Hedging Agreements permitted under Section 9.02;

(g) Debt to AAI not to exceed $15,000,000 in the aggregate; provided, that, all
such debt shall be unsecured and subordinated to the Obligations on terms and
conditions satisfactory to the Administrative Agent;

(h) Intercompany Debt; provided, that, (i) any such Intercompany Debt shall be
subordinated to the Obligations upon terms and conditions satisfactory to the
Administrative Agent, and (ii) such Intercompany Debt in excess of $250,000
shall be evidenced by an Intercompany Note pledged to secure the Obligations and
in the possession of the Administrative Agent; and

(i) Debt of the Borrower and its Subsidiaries not otherwise described under
subparagraphs (a) through (h) above not to exceed $5,000,000 in the aggregate.

Section 9.02 Hedging Agreements. Borrower shall not and shall not permit any
Guarantor to enter into or in any manner be liable on any Hedging Agreement
except:

(a) Hedging Agreements entered into by the Borrower with the purpose and effect
of fixing prices on oil and/or gas expected to be produced by the Obligors and
the Partnerships, provided that at all times: (i) no such contract shall be for
speculative purposes; (ii) no such contract shall be entered into by the
Borrower on behalf of another Person, except where Borrower has the contractual
authority to enter into such Hedging Agreement on behalf of such Person and the
obligations under such Hedging Agreement are fully recourse to such Person,
(iii) no such contract when aggregated with all Hedging Agreements entered into
by the Borrower, shall be for nominal volumes in excess of 85% of the total Oil
and Gas attributable to the Obligors and Partnerships estimated to be produced
in any month from the Oil and Gas Properties classified as proved reserves on
the most recent Reserve Report(s) covering such Properties; (iv) the agreements
documenting such Hedging Agreements do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; and (v) each such contract shall be with
the Administrative Agent, or any of the Lenders or their Affiliates, or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated AA or Aa2 or
better, respectively, by Standard & Poor’s Corporation or Moody’s Investors
Services, Inc. (or a successor credit rating agency).

(b) Hedging Agreements entered into with the purpose and effect of fixing
interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate, provided that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
seventy-five percent (75%) of the principal outstanding under the Notes; (4) the
tenor of each such contract shall not extend beyond the Revolving Credit
Termination Date; and (5) each such contract shall be with a Lender or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated AA or Aa2 or
better, respectively, by Standard & Poor’s Corporation or Moody’s Investors
Services, Inc. (or a successor credit rating agency).

 

49



--------------------------------------------------------------------------------

(c) In the event the Borrower enters into a Hedging Agreement with any of the
Lenders, the Contingent Obligation evidenced under such Hedging Agreement shall
not be applied against such Lender’s Commitment nor against the Borrowing Base
Utilization. Any Indebtedness incurred under any Hedging Agreement with any
Lender shall be treated as an Obligation pari passu with all Obligations
otherwise incurred hereunder or under the other Loan Documents and shall be
secured under the Security Instruments.

Section 9.03 Liens. None of the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness;

(b) Excepted Liens;

(c) Liens securing leases allowed under Section 9.08, but only on the Property
under lease;

(d) Liens on cash or securities of an Obligor securing the Debt described in
Section 9.01(f) and (i); and

(e) Liens on the assets of Unrestricted Entities securing Debt of such
Unrestricted Entities.

Section 9.04 Investments, Loans and Advances. Borrower will not and will not
permit any Guarantor to make or permit to remain outstanding any loans or
advances to or investments in any Person, except that the foregoing restriction
shall not apply to:

(a) accounts receivable arising in the ordinary course of business;

(b) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(c) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc.;

(d) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000.00 (as of the date of such
Lender’s or bank or trust company’s most recent financial reports) and has a
short term deposit rating of no lower than A2 or P2, as such rating is set forth
from time to time, by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc., respectively;

(e) deposits in money market funds investing exclusively in investments
described in Section 9.04(c), or 9.04(d);

(f) investments, loans or advances in or to the Borrower or any Subsidiary
permitted under Section 9.01(g); and

 

50



--------------------------------------------------------------------------------

(g) advances to fund Borrower’s and its Wholly Owned Subsidiaries’ capital
contributions under Partnerships as provided under Section 7.07(iii);

(h) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor;
(iii) such Person is principally engaged in the same business as the Obligors;
(iv) the Borrower shall be in pro forma compliance with the covenants set forth
in Sections 9.13, 9.14 and 9.15 based on the trailing 12 quarters and as
adjusted for such acquisition; (v) such acquired Person or assets shall not be
subject to any material liabilities except as permitted by this Agreement; and
(vi) a first priority perfected lien and security interest shall be granted to
the Administrative Agent for the benefit of the Lenders in such acquired assets;
provided however, that nothing herein shall require any Unrestricted Entity to
grant a first priority lien in its assets; and

(i) other investments, loans or advances not to exceed in the aggregate
$7,500,000.

Section 9.05 Dividends, Distributions and Redemptions. The Borrower will not
declare or pay any dividend, purchase, redeem or otherwise acquire for value any
of its stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of its assets to its stockholders if an
Event of Default has occurred and is continuing or would occur as a result of
such distribution.

Section 9.06 Sales and Leasebacks. Borrower shall not and shall not permit any
Guarantor to enter into any arrangement, directly or indirectly, with any Person
whereby any such Obligor shall sell or transfer any of its Property, whether now
owned or hereafter acquired, and whereby such shall then or thereafter rent or
lease as lessee such Property or any part thereof or other Property which such
Obligor intends to use for substantially the same purpose or purposes as the
Property sold or transferred.

Section 9.07 Nature of Business. Borrower shall not and shall not permit any
Guarantor to allow any material change to be made in the character of its
business or the business of the Partnerships as an independent oil and gas
exploration and production company. Borrower shall not and shall not permit any
Guarantor to materially amend, waive or modify any of their Material Agreements
or Partnership Agreements in any manner that could reasonably be expected to
cause any material and adverse effect on the Administrative Agent’s and the
Lenders’ interests in the collateral securing the Indebtedness, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.

Section 9.08 Limitation on Leases. Borrower shall not and shall not permit any
Guarantor to create, incur, assume or permit to exist any obligation for the
payment of rent or hire of Property of any kind whatsoever (real or personal
including capital leases, but excluding leases of Hydrocarbon Interests), under
leases or lease agreements which would cause the aggregate amount of all
payments made by Borrower and the Guarantors pursuant to all such leases or
lease agreements to exceed $3,000,000 in any period of twelve consecutive
calendar months during the life of such leases.

Section 9.09 Mergers, Etc. Borrower shall not and shall not permit any Guarantor
to merge into or with or consolidate with any other Person, or liquidate, sell,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property or assets (whether now
owned or hereafter acquired) to or in favor of any other Person, except, so long
as no Default exists or would result therefrom, (i) any Guarantor may merge with
(A) the Borrower, provided the Borrower shall be the continuing or surviving
Person, or (B) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary that is not a Guarantor, the
continuing or surviving Person shall be a Guarantor, and (ii) any Guarantor may

 

51



--------------------------------------------------------------------------------

dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or to another Subsidiary; provided if the transferor
in such a transaction is a Guarantor, then the transferee must either be the
Borrower or a Guarantor.

Section 9.10 Proceeds of Notes and Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

Section 9.11 ERISA Compliance. The Borrower shall not, and shall not permit any
of its Subsidiaries at any time to:

(a) Engage in, or permit any Subsidiary or ERISA Affiliate to engage in, any
transaction in connection with which any Obligor, any Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code;

(b) Terminate, or permit any Subsidiary or ERISA Affiliate to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to any Obligor, any Subsidiary or any ERISA Affiliate to
the PBGC;

(c) Fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, any Obligor, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto;

(d) Permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency within the meaning of Section 302 of
ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan;

(e) Permit, or allow any Subsidiary or ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by any
Obligor, any Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the cur-rent value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA;

(f) Contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan;

(g) Acquire, or permit any Subsidiary or ERISA Affiliate to acquire, an interest
in any Person that causes such Person to become an ERISA Affiliate with respect
to any Obligor, any Subsidiary or any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities;

 

52



--------------------------------------------------------------------------------

(h) Incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA;

(i) Contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(l) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability; or

(j) Amend or permit any Subsidiary or ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that any Obligor, any Subsidiary or any
ERISA Affiliate is required to provide security to such Plan under section 401
(a)(29) of the Code.

Section 9.12 Sale or Discount of Receivables. Borrower shall not, and shall not
permit any Guarantor to discount or sell (with or without recourse) any of its
notes receivable or accounts receivable.

Section 9.13 Current Ratio. The Borrower will not permit the ratio of its
(i) current assets (including any unused amount under the Borrowing Base but
excluding assets under Hedging Agreements.) to (ii) current liabilities
(excluding liabilities under Hedging Agreements, current maturities of the Notes
and those portions of the advance payments received by the Borrower for the
drilling and completion of oil and gas wells that exceed the cost to Borrower of
such drilling and completion and are classified as current liabilities), to be
less than 1.0 to 1.0 at the end of any quarter. For the purposes of calculating
the Borrower’s current ratio, the current assets and current liabilities
attributable to the Unrestricted Entities shall be excluded.

Section 9.14 Funded Debt to EBITDA. The Borrower will not permit the ratio of
Funded Debt to EBITDA of the Borrower as of the end of any fiscal quarter of the
Borrower (on a consolidated basis calculated quarterly based upon the four most
recently completed quarters) to be more than 3.50 to 1.00. For the purposes of
calculating the ratio of Borrower’s Funded Debt to EBITDA, (i) the EBITDA and
Funded Debt attributable to the Unrestricted Entities (except for cash
distributions from Anthem Securities, Inc. paid to Borrower or Guarantors) shall
be excluded, and (ii) Funded Debt shall not include: (a) “asset retirement
obligations,” as such term is used in FASB Statement 143, to the extent such
asset retirement obligations relate to the plugging and abandonment of wells; or
(b) liabilities under Hedging Agreements.

Section 9.15 Consolidated Interest Coverage Ratio. Borrower will not permit its
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
Borrower beginning December 31, 2006 (calculated upon the four most recently
completed fiscal quarters, quarterly at the end of each fiscal quarter) to be
less than 2.50 to 1.00. For the purposes of calculating the Consolidated
Interest Coverage Ratio, the EBITDA and interest payments attributable to the
Unrestricted Entities shall be excluded.

Section 9.16 Sale of Oil and Gas Properties. The Obligors will not Transfer any
Oil and Gas Property or any interest in any Oil and Gas Property for which value
was given in the most recent Borrowing Base redetermination to any Person other
than Obligors, provided, for so long as no Default exists, Obligors may Transfer
Oil and Gas Property assets with a market value of up to $2,000,000 in the
aggregate during any Borrowing Base Period. Upon any Transfer of Oil and Gas
Properties as permitted herein, the Borrowing Base shall be automatically
reduced by the current Oil and Gas Collateral Value attributable to such Oil and
Gas Properties under current Borrowing Base determination.

Section 9.17 Environmental Matters. None of the Obligors nor any Subsidiary will
cause or permit any of its Property to be in violation of, or do anything or
permit anything to be done which will subject any such Property to any remedial
obligations under

 

53



--------------------------------------------------------------------------------

any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations would
have a Material Adverse Effect.

Section 9.18 Transactions with Affiliates. Except for the Management Agreement,
the Borrower shall not, and shall not permit any Guarantor to enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement, are in the
ordinary course of its business and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate.

Section 9.19 Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to create or acquire any additional Subsidiaries (other than
Unrestricted Entities) that do not become Guarantors and deliver Security
Agreements hereunder within fifteen (15) Business Days of their creation or
acquisition. Borrower shall not and shall not permit any Guarantor to sell or to
issue any stock or ownership interest of a Subsidiary, except to Borrower or any
of its Wholly Owned Subsidiaries and except in compliance with Section 9.04,
Borrower shall not, and shall not permit any Guarantor to, create any new
Partnerships other than drilling fund limited partnerships on terms
substantially similar to the Partnerships set forth on Schedule 7.14.

Section 9.20 Negative Pledge Agreements. The Borrower shall not and shall not
permit any of Guarantor to create, incur, assume or permit to exist any
contract, agreement or understanding (other than this Agreement and the Security
Instruments) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property or restricts any
Guarantor from paying dividends to the Borrower, or which requires the consent
of or notice to other Persons in connection therewith.

Section 9.21 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not and will not permit any Guarantor to allow gas imbalances, take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Guarantors
which would require the Guarantors to deliver in the aggregate five percent
(5%) or more of their Hydrocarbons produced on a monthly basis from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor.

Section 9.22 Accounting Changes. Borrower shall not and shall not permit any
Subsidiary to make any significant change in accounting treatment or reporting
practices except as required by GAAP, or change the fiscal year of the Borrower
or any Subsidiary.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument; or

(b) any Obligor shall default in the payment when due of any principal of or
interest on any of its other Debt aggregating $2,500,000 or more, or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Debt shall occur if the effect of such event is to cause,
or (with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, such Debt to become due prior to its stated maturity; or

 

54



--------------------------------------------------------------------------------

(c) any representation, warranty or certification made or deemed made herein or
in any Loan Document by any Obligor or any Subsidiary, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
as of the time made or furnished in any material respect; or

(d) any Obligor shall default in the performance of any of its obligations under
Article IX or any other Article of this Agreement other than under Article VIII;
or any Obligor shall default in the performance of any of its obligations under
Article VIII or under any Loan Document to which it is a party (other than the
payment of amounts due which shall be governed by Section 10.01(a)) and such
default shall continue unremedied for a period of thirty (30) days following the
occurrence thereof; or

(e) any Obligor shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or

(f) any Obligor shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Federal Bankruptcy Code, or (vi) take any corporate action for the purpose of
effecting any of the foregoing; or

(g) a proceeding or case shall be commenced, without the application or consent
of any Obligor, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Obligor of all or any substantial part
of its assets, or (iii) similar relief in respect of such Obligor under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of 60 days; or
(iv) an order for relief against any Obligor shall be entered in an involuntary
case under the Federal Bankruptcy Code; or

(h) a judgment or judgments for the payment of money in excess of $2,500,000 in
the aggregate shall be rendered by a court against any Obligor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within the period of time
prescribed by applicable rules of civil procedure in which to perfect an appeal
thereof and such Obligor shall not, within said period, or such longer period
during which execution of the same shall have been stayed, or an appeal
therefrom shall cause the execution thereof to be stayed during such appeal; or

(i) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms, or, with
respect to the Security Instruments, cease to create a valid and perfected Lien
of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or any Obligor shall so state in writing; or

(j) an event having a Material Adverse Effect shall occur; or

 

55



--------------------------------------------------------------------------------

(k) a Change of Control occurs; provided, any Change of Control that occurs as a
result of a Permitted Merger shall not constitute a Default; or

(l) any Obligor conceals any of its Property with the intent to hinder, delay or
defraud any Lender, the Issuing Bank, or the Administrative Agent with respect
to their rights in the Mortgaged Property or any other Property of the Obligors.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one referred to in clauses
(e), (f) or (g) of Section 10.01, the Administrative Agent, upon request of the
Majority Lenders, shall, by notice to the Borrower, cancel the Commitments (in
whole or part) and/or declare the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.10(b)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.

(b) In the case of the occurrence of an Event of Default referred to in clauses
(e), (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC Exposure as provided in Section 2.10(b)) shall become automatically
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.

(c) All proceeds received after maturity of the Notes, whether by acceleration
or otherwise shall be applied first to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second to accrued
interest on the Notes; third to fees; fourth pro rata to principal outstanding
on the Notes and other Indebtedness; fifth to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.

Section 10.03 Present Assignment of Interests.

(a) Notwithstanding that, under Article III of the Mortgages, the Obligors
thereto have unconditionally assigned to Administrative Agent for the ratable
benefit of the Lenders all of the proceeds of runs accruing to the Mortgaged
Properties covered thereby:

(i) Until such time as Administrative Agent shall notify such Obligors to the
contrary, Obligors shall be entitled to receive from the purchasers or
disbursers of production all such proceeds of runs, subject however to the liens
created under the Mortgages, which liens are hereby affirmed and ratified.
Automatically upon an Event of Default under Section 10.01(e), (f) or (g) and
upon the occurrence and during the continuance of any other Event of Default,
Administrative Agent may exercise all rights and remedies granted under the
Mortgages, including the right to obtain possession of all proceeds of runs then
held by Obligors or to receive directly from the purchasers or disbursers of
production all other proceeds of runs.

(ii) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such proceeds of runs constitute in
any way a waiver, remission or release of any of its rights under the Mortgages,
nor shall any release of any other proceeds of runs or of any rights of
Administrative Agent to collect other proceeds of runs thereafter.

 

56



--------------------------------------------------------------------------------

(iii) Obligors will upon the instruction of Administrative Agent join with
Administrative Agent in notifying, in writing and accompanied (if necessary) by
certified copies of the Mortgages, the purchasers or disbursers of production,
produced from the Mortgaged Properties, of the existence of the Mortgages, and
instructing that all proceeds of runs be paid directly to Administrative Agent
for the ratable benefit of the Lenders.

(b) Notwithstanding that, under Article VIII of the Pledge, Assignment and
Security Agreement executed by each of the Obligors, as “Debtor” thereto (herein
collectively the “Pledges”), such parties have unconditionally assigned to
Administrative Agent for the ratable benefit of the Lenders all of the
dividends, interest, or other “Distributions” (as defined therein) paid or
payable in respect of the Collateral covered thereby:

(i) Until such time as Administrative Agent shall notify such Obligors to the
contrary, Obligors shall be entitled to receive and retain all such
Distributions, subject however to the security interests created under the
Pledges, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Pledges, including the right
to obtain possession of all Distributions then held by Obligors or to receive
directly from the Subsidiaries and Partnerships making such payments all future
Distributions attributable to the Collateral.

(ii) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.

(iii) Obligors will upon the instruction of Administrative Agent join with
Administrative Agent in notifying in writing to the entities responsible for
making such Distributions of the existence of the Pledges, and instructing that
all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the Security Instruments with such powers as are specifically
delegated to the Administrative Agent by the terms of this Agreement and the
Security Instruments, together with such other powers as are reasonably
incidental thereto. The Administrative Agent (which term as used in this
sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by any of the Obligors or any

 

57



--------------------------------------------------------------------------------

other Person (other than the Administrative Agent) to perform any of its
obligations hereunder or thereunder or for the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower, its Subsidiaries or any other obligor or guarantor; (iii) except
pursuant to Section 11.07 shall not be required to initiate or conduct any
litigation of collection proceedings hereunder; and (iv) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other document or instrument referred to or provided for herein or in
connection herewith including its own ordinary negligence, except for its own
gross negligence or willful misconduct. The Administrative Agent may employ
agents, accountants, attorneys and experts and shall not be responsible for the
negligence or misconduct of any such agents, accountants, attorneys or experts
selected by it in good faith or any action taken or omitted to be taken in good
faith by it in accordance with the advice of such agents, accountants, attorneys
or experts. The Administrative Agent may deem and treat the payee of any Note as
the holder thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent. The Administrative Agent is authorized to release
any collateral that is permitted to be sold or released pursuant to the terms of
the Loan Documents.

Section 11.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telecopier, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.

Section 11.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.

Section 11.04 Rights as a Lender. With respect to its Commitments and the Loans
made by it and its participation in the issuance of Letters of Credit, Wachovia
Bank, National Association (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. Wachovia Bank, National Association (and any successor
acting as Administrative Agent) and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Obligors (and any of their Affiliates) as if it were not acting as the
Administrative Agent, and Wachovia Bank, National Association and its Affiliates
may accept fees and other consideration from the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

Section 11.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Issuing Bank ratably in accordance with their Percentage Shares
for the indemnity matters as described in Section 12.03 to the extent not
indemnified or reimbursed by the Obligors under Section 12.03, but without
limiting the obligations of the Obligors under said Section 12.03 and for any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (1) this Agreement, the Security Instruments or any other documents
contemplated by or

 

58



--------------------------------------------------------------------------------

referred to herein or the transactions contemplated hereby, but excluding,
unless a Default has occurred and is continuing, normal administrative costs and
expenses incident to the performance of its agency duties hereunder or (ii) the
enforcement of any of the terms of this Agreement, any Security Instrument or of
any such other documents; WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS
SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agent.

Section 11.06 Non-Reliance on Administrative Agent and other Lenders. Each
Lender acknowledges and agrees that it has, independently and without reliance
on the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Obligors and its decision to enter into this Agreement, and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Obligors of this Agreement, the Notes, the Security Instruments or any other
document referred to or provided for herein or to inspect the properties or
books of the Obligors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Obligors (or any
of their Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Haynes and Boone, LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each Lender will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

Section 11.07 Action by Administrative Agent. Except for action or other matters
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall (i) receive written instructions from the Majority
Lenders (or all of the Lenders as expressly required by Section 12.04)
specifying the action to be taken, and (ii) be indemnified to its satisfaction
by the Lenders against any and all liability and expenses which may be incurred
by it by reason of taking or continuing to take any such action. The
instructions of the Majority Lenders (or all of the Lenders as expressly
required by Section 12.04) and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, the Administrative Agent shall take such
action with respect to such Default as shall be directed by the Majority Lenders
(or all of the Lenders as required by Section 12.04) in the written instructions
(with indemnities) described in this Section 11.07, provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement and the Security Instruments or applicable law.

Section 11.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’ removal of

 

59



--------------------------------------------------------------------------------

the retiring Administrative Agent, then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent. Upon the
acceptance of such appointment hereunder by a successor Administrative Agent,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article XI and Section 12.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

ARTICLE XII

Miscellaneous

Section 12.01 Waiver. No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

Section 12.02 Notices. All notices and other communications provided for herein
and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed notice,
three (3) Business Days after the date deposited in the mails, postage prepaid,
in each case given or addressed as aforesaid.

Section 12.03 Payment of Expenses, Indemnities, etc.

(a) The Obligors agree:

(i) whether or not the transactions hereby contemplated are consummated, to pay
all reasonable expenses of the Administrative Agent in the administration (both
before and after the execution hereof and including advice of counsel as to the
rights and duties of the Administrative Agent and the Lenders with respect
thereto) of, and in connection with the negotiation, syndication, investigation,
preparation, execution and delivery of, recording or filing of, preservation of
rights under, enforcement of, and refinancing, renegotiation or restructuring
of, the Loan Documents and any amendment, waiver or consent relating thereto
(including, without limitation, travel, photocopy, mailing, courier, telephone
and other similar expenses of the Administrative Agent, the cost of
environmental audits, surveys and appraisals at reasonable intervals, the
reasonable fees and disbursements of counsel and other outside consultants for
the Administrative Agent and, in the case of preservation or enforcement of
rights (including restructurings and workouts), the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders);
and promptly reimburse the Administrative Agent for all amounts expended,
advanced or incurred by the Administrative Agent or the Lenders to satisfy any
obligation of the Obligors under this Agreement or any Security Instrument,
including without limitation, all costs and expenses of foreclosure;

 

60



--------------------------------------------------------------------------------

(ii) To indemnify the Administrative Agent and each Lender and each of their
affiliates and each of their officers, directors, employees, representatives,
agents, attorneys, accountants and experts (“Indemnified Parties”) from, hold
each of them harmless against and promptly upon demand pay or reimburse each of
them for, the indemnity matters which may be incurred by or asserted against or
involve any of them (whether or not any of them is designated a party thereto)
as a result of, arising out of or in any way related to (i) any actual or
proposed use by the Borrower or any Guarantor of the proceeds of any of the
loans or letters of credit, (ii) the execution, delivery and performance of the
loan documents, (iii) the operations of the business of the Obligors and their
Subsidiaries, (iv) the failure of the Obligors or any Subsidiary to comply with
the terms of any loan document, or with any governmental requirement, (v) any
inaccuracy of any representation or any breach of any warranty of the Obligors
set forth in any of the loan documents, (vi) the issuance, execution and
delivery or transfer of or payment or failure to pay under any letter of credit,
or (vii) the payment of a drawing under any letter of credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (viii) any assertion that the Lenders
were not entitled to receive the proceeds received pursuant to the Security
Instruments, or (ix) any other aspect of the loan documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
expenses incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, but excluding all
indemnity matters arising solely by reason of claims between the Lenders or any
Lender and the Administrative Agent or a Lender’s shareholders against the
Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of the Indemnified Party; and

(iii) TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS,
ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH
PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO THE
OBLIGORS OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY ANY OBLIGOR OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO ANY OBLIGOR OR ANY
SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY ANY OBLIGOR OR ANY SUBSIDIARY OF ANY
OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY ANY OBLIGOR OR
ANY SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS.

(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.

 

61



--------------------------------------------------------------------------------

(c) In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Obligors of any such claim or
demand being made against the Indemnified Party and the Obligors shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if any Obligor provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Obligors and
such Indemnified Party.

(d) THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.

(e) The Obligors’ obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.

(f) The Obligors shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Obligors of notice of the amount due.

Section 12.04 Amendments, Etc. Any provision of this Agreement or any other Loan
Document may be amended, modified or waived with the Obligors’ and the Majority
Lenders’ prior written consent; provided that (i) no amendment, modification or
waiver which extends the final maturity of the Loans, increases the Aggregate
Maximum Revolving Credit Amounts, increases the Borrowing Base, reduces or
forgives the principal amount of any Indebtedness outstanding under this
Agreement (including any principal due pursuant to a mandatory prepayment
required pursuant to Section 2.07(b)), postpones any date scheduled for any
payment of principal or interest under this Agreement (including any principal
due pursuant to a mandatory prepayment required pursuant to Section 2.07(b)),
releases any Guarantor, of the Indebtedness, or releases Security Instruments
which in the aggregate cover a material portion of the Mortgaged Property (as
reflected on the most recent Reserve Report delivered under Section 8.07) during
each Borrowing Base Period, reduces the interest rate applicable to the Loans or
the fees payable to the Lenders generally, affects Section 2.03(a), this
Section 12.04, Section 12.06(a), any provision of Section 4.05(b) that would
alter the pro rata sharing of payments required thereby, or modifies the
definitions of “Majority Lenders” or “Percentage Share” shall be effective
without consent of all Lenders; (ii) no amendment, modification or waiver which
increases the Maximum Revolving Credit Amount or the Commitment of any Lender
shall be effective without the consent of such Lender; and (iii) no amendment,
modification or waiver which modifies the rights, duties or obligations of the
Administrative Agent shall be effective without the consent of the
Administrative Agent.

Section 12.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

62



--------------------------------------------------------------------------------

Section 12.06 Assignments and Participations

(a) The Borrower may not assign its rights or obligations hereunder or under the
Notes or any Letters of Credit without the prior consent of all of the Lenders
and the Administrative Agent.

(b) Any Lender may, upon the written consent of the Administrative Agent and, if
no Default exists, with consent of the Borrower (which consent will not be
unreasonably withheld or delayed), assign to one or more assignees all or a
portion of its rights and obligations under this Agreement pursuant to an
Assignment Agreement substantially in the form of Exhibit E (an “Assignment”);
provided, however, that (i) any such assignment shall be in the amount of the
lesser of (A) at least $5,000,000 or (B) the total amount of a Lender’s rights
and obligations under this Agreement and (ii) the assignee or assignor shall pay
to the Administrative Agent a processing and recordation fee of $3,500 for each
assignment. Any such assignment will become effective upon the execution and
delivery to the Administrative Agent of the Assignment and the consent of the
Administrative Agent. Promptly after receipt of an executed Assignment, the
Administrative Agent shall send to the Borrower a copy of such executed
Assignment. Upon receipt of such executed Assignment, the Borrower, will, at its
own expense, execute and deliver new Notes to the assignor and/or assignee, as
appropriate, in accordance with their respective interests as they appear. Upon
the effectiveness of any assignment pursuant to this Section 12.06(b), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments. The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 4.06, 5.01, 5.05 and 12.03 shall not be affected).

(c) Each Lender may transfer, grant or assign participations in all or any part
of such Lender’s interests hereunder pursuant to this Section 12.06(c) to any
Person, provided that: (i) such Lender shall remain a “Lender” for all purposes
of this Agreement and the transferee of such participation shall not constitute
a “Lender” hereunder; and (ii) no participant under any such participation shall
have rights to approve any amendment to or waiver of any of the Loan Documents
except to the extent such amendment or waiver would (w) modify the definition of
“Majority Lenders,” (x) forgive any principal owing on any Indebtedness or
extend the final maturity of the Loans, (y) reduce the interest rate (other than
as a result of waiving the applicability of any post-default increases in
interest rates) or fees applicable to any of the Commitments or Loans or Letters
of Credit in which such participant is participating, or postpone the payment of
any thereof, or (z) release any guarantor of the Indebtedness or release
Security Instruments which in the aggregate cover more than five percent (5%) by
value of the Mortgaged Property (as reflected on the most recent Reserve Report
delivered under Section 8.07) during each Borrowing Base Period supporting any
of the Commitments or Loans or Letters of Credit in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the Security Instruments (the
participant’s rights against the granting Lender in respect of such
participation to be those set forth in the agreement with such Lender creating
such participation), and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation, provided that such
participant shall be entitled to receive additional amounts under Article V on
the same basis as if it were a Lender and be indemnified under Section 12.03 as
if it were a Lender. In addition, each agreement creating any participation must
include an agreement by the participant to be bound by the provisions of
Section 12.15.

(d) The Lenders may furnish any information concerning the Borrower in the
possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 12.15.

(e) Notwithstanding anything in this Section 12.06 to the contrary, any Lender
may assign and pledge its Note to any Federal Reserve Bank. No such assignment
and/or pledge shall release the assigning and/or pledging Lender from its
obligations hereunder.

 

63



--------------------------------------------------------------------------------

(f) Notwithstanding any other provisions of this Section 12.06, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.

Section 12.07 Invalidity. In the event that any one or more of the provisions
contained in any of the Loan Documents shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.

Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 12.09 References, Use of Word “Including”. The words “herein,” “hereof,”
“hereunder” and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular article, section or
subsection. Any reference herein to a Section or Article shall be deemed to
refer to the applicable Section or Article of this Agreement unless otherwise
stated herein. Any reference herein to an exhibit, schedule, or other attachment
shall be deemed to refer to the applicable exhibit, schedule, or other
attachment attached hereto unless otherwise stated herein. The words
“including,” “includes” and words of similar import mean “including, without
limitation.”

Section 12.10 Survival. The obligations of the parties under Section 4.06,
Article V, and Sections 11.05 and 12.03 shall survive the repayment of the Loans
and the termination of the Commitments. To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Security
Instrument shall continue in full force and effect. In such event, each Security
Instrument shall be automatically reinstated and the Obligors shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

Section 12.11 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 12.12 NO ORAL AGREEMENTS. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Section 12.13 GOVERNING LAW, SUBMISSION TO JURISDICTION.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS

 

64



--------------------------------------------------------------------------------

ANY LENDER TO CHARGE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE
SUCH LENDER IS LOCATED. CH. 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL
NOT APPLY TO THIS AGREEMENT OR THE NOTES.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER AND EACH GUARANTOR HEREBY ACCEPTS FOR ITSELF AND
(TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR
ANY LENDER FROM OBTAINING JURISDICTION OVER THE BORROWER OR ANY GUARANTOR IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c) THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY DESIGNATES CT CORPORATION
SYSTEM LOCATED AT 111 EIGHTH AVENUE, 13th FLOOR, NEW YORK, NEW YORK, 10011, AS
THE DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT OF THE BORROWER AND EACH
GUARANTOR TO RECEIVE, FOR AND ON BEHALF OF THE BORROWER AND EACH GUARANTOR,
SERVICE OF PROCESS IN SUCH RESPECTIVE JURISDICTIONS IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS. IT IS UNDERSTOOD THAT A COPY OF
SUCH PROCESS SERVED ON SUCH ADMINISTRATIVE AGENT WILL BE PROMPTLY FORWARDED BY
OVERNIGHT COURIER TO THE BORROWER AND THE RELEVANT GUARANTOR AT THEIR ADDRESSES
SET FORTH UNDER ITS SIGNATURE BELOW, BUT THE FAILURE OF THE BORROWER OR SUCH
GUARANTOR TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH
PROCESS. THE BORROWER AND EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AND ANY GUARANTOR AT ITS SAID ADDRESS, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.

(d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER
OR ANY GUARANTOR IN ANY OTHER JURISDICTION.

(e) THE BORROWER, EACH GUARANTOR AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF ADMINISTRATIVE AGENT OR

 

65



--------------------------------------------------------------------------------

COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.13.

Section 12.14 Interest. It is the intention of the parties hereto to conform
strictly to Applicable Usury Laws regarding the use, forbearance or detention of
the indebtedness evidenced by this Agreement, the Notes and the other Loan
Documents, whether such laws are now or hereafter in effect, including the laws
of the United States of America or any other jurisdiction whose laws are
applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter
defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or any other
Loan Document or other agreement or instrument executed or delivered in
connection herewith, the provisions of this Section 12.14 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest. No Lender
shall ever be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Highest Lawful Rate, and, in the event that such
Lender ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged, reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (a) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (b) exclude voluntary pre-payments and the effect thereof, and
(c) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Note, this Agreement or
the other Loan Documents.

Section 12.15 Confidentiality. Subject to provisions under Section 12.16 below,
in the event that the Borrower provides to the Administrative Agent or the
Lenders written confidential information belonging to the Borrower, if the
Borrower shall denominate such information in writing as “confidential,” the
Administrative Agent and the Lenders shall thereafter maintain such information
in

 

66



--------------------------------------------------------------------------------

confidence in accordance with the standards of care and diligence that each
utilizes in maintaining its own confidential information. This obligation of
confidence shall not apply to such portions of the information which (i) are in
the public domain, (ii) hereafter become part of the public domain without the
Administrative Agent or the Lenders breaching their obligation of confidence to
the Borrower, (iii) are previously known by the Administrative Agent or the
Lenders from some source other than the Borrower, (iv) are hereafter developed
by the Administrative Agent or the Lenders without using the Borrower’s
information, (v) are hereafter obtained by or available to the Administrative
Agent or the Lenders from a third party who owes no obligation of confidence to
the Borrower with respect to such information or through any other means other
than through disclosure by the Borrower, (vi) are disclosed with the Borrower’s
consent, (vii) must be disclosed either pursuant to any Governmental Requirement
or to Persons regulating the activities of the Administrative Agent or the
Lenders provided, Administrative Agent and Lenders shall endeavor to provide
notice to the Borrower as soon as practicable in the event Borrower desires to
enjoin the disclosure of such information, however, failure of Administrative
Agent or Lenders to provide such prior notice to Borrower shall not give rise to
any claim or cause of action by Borrower or any Obligor against Administrative
Agent or such Lenders, (viii) as may be required by law or regulation or order
of any Governmental Authority in any judicial, arbitration or governmental
proceeding, or (ix) are disclosed to any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations. Further, the Administrative Agent or a Lender may disclose any
such information to any other Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Administrative Agent or the Lenders shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Administrative Agent or the Lenders
hereunder. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such three year period, to maintain
the confidentiality of such information for an additional three year period. The
Borrower waives any and all other rights it may have to confidentiality as
against the Administrative Agent and the Lenders arising by contract, agreement,
statute or law except as expressly stated in this Section 12.15.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[The remainder of this page intentionally left blank. Signatures begin on the
next page.]

 

67



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

      BORROWER:

Address for Notice:

 

Atlas America, Inc.

311 Rouser Road

Moon Township, Pennsylvania 15108

Attention: Matthew A. Jones

Fax No.: 215.546.4785

E-mail:mjones@atlaspipelinepartners.com

    ATLAS ENERGY OPERATING COMPANY, LLC     By:  

Atlas Energy Resources, LLC,

its sole member

      By:             

Matthew A. Jones

Chief Financial Officer

     

GUARANTORS:

 

ATLAS ENERGY RESOURCES, LLC,

a Delaware limited liability company

      By:             

Matthew A. Jones

Chief Financial Officer

     

AIC, LLC,

a Delaware limited liability company

ATLAS AMERICA, LLC,

a Pennsylvania limited liability company

ATLAS NOBLE, LLC,

a Delaware limited liability company

RESOURCE ENERGY, LLC,

a Delaware limited liability company

VIKING RESOURCES, LLC,

a Pennsylvania limited liability company

      By:  

Atlas Energy Operating Company, LLC,

their sole member

        By:  

Atlas Energy Resources, LLC,

its sole member

          By:                 

Matthew A. Jones

Chief Financial Officer

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

ATLAS ENERGY OHIO, LLC,

an Ohio limited liability company

ATLAS RESOURCES, LLC,

a Pennsylvania limited liability company

By:  

AIC, LLC,

their sole member

  By:  

Atlas Energy Operating Company, LLC,

its sole member

    By:  

Atlas Energy Resources, LLC,

its sole member

      By:             

Matthew A. Jones

Chief Financial Officer

REI-NY, LLC,

a Delaware limited liability company

RESOURCE WELL SERVICES, LLC,

a Delaware limited liability company

By:  

RESOURCE ENERGY, LLC,

their sole member

  By:  

Atlas Energy Operating Company, LLC,

its sole member

   

By:

 

Atlas Energy Resources, LLC,

its sole member

      By:             

Matthew A. Jones

Chief Financial Officer

AER PIPELINE CONSTRUCTION, INC.,

a Delaware corporation

By:       

Matthew A. Jones

Chief Financial Officer

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER, ADMINISTRATIVE AGENT AND

ISSUING BANK:

WACHOVIA BANK, NATIONAL ASSOCIATION

Individually, Administrative Agent and Issuing Bank

By:       

Jay Buckman

Vice President

 

Lending Office for Base Rate Loans and

LIBOR Loans and Address for Notices:

 

Wachovia Bank, National Association

1001 Fannin, Suite 2255

Houston, Texas 77002

Telecopier No.: 713-650-6354

Telephone No.: 713-346-2707

Attention: Jay Buckman

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF OKLAHOMA, N.A. By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS By:        Name:   Title: By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

DZ BANK AG, DEUTSCHE ZENTRAL- GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN By:       
Name:   Title: By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

RZB FINANCE LLC By:        Name:   Title: By:        Name:   Title:

SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

December ___, 2006

   $ ________.00

FOR VALUE RECEIVED, ATLAS ENERGY OPERATING COMPANY, LLC, a Delaware limited
liability company (the “Borrower”) hereby promises to pay to the order of
                        , a national banking association (the “Lender”), at the
Principal Office of Wachovia Bank, National Association (the “Administrative
Agent”), at 301 South College Street, Charlotte, North Carolina 28288, the
principal sum of                              DOLLARS ($                    ) or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Loans made by the Lender to the Borrower under the Credit Agreement as
hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the schedules attached
hereto or any continuation thereof.

This Note is one of the Notes referred to in the Revolving Credit Agreement
dated as of December 18, 2006, among the Borrower, the Lenders which are or
become parties thereto (including the Lender) and the Administrative Agent (as
the same may be amended or supplemented from time to time, the “Credit
Agreement”), and evidences Loans made by the Lender thereunder. Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

ATLAS ENERGY OPERATING

COMPANY, LLC

By:  

Atlas Energy Resources, LLC,

its sole member

  By:          Name:     Title:

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING, CONTINUATION AND CONVERSION REQUEST

                            , 200  

ATLAS ENERGY OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), pursuant to the Revolving Credit Agreement dated as of December 18,
2006, among the Borrower, certain Affiliates of the Borrower, Wachovia Bank,
National Association, as Administrative Agent for the lenders (the “Lenders”)
which are or become parties thereto, and such Lenders (together with all
amendments or supplements thereto, the “Credit Agreement”), hereby makes the
requests indicated below (unless otherwise defined herein, capitalized terms are
defined in the Credit Agreement):

 

  1. Loans:

 

  (a) Aggregate amount of new Loans to be $                    ;

 

  (b) Requested funding date is             , 200  ;

 

  (c) $                         of such borrowings are to be LIBOR Loans;

 

    $                         of such borrowings are to be Base Rate Loans; and

 

  (d) Length of Interest Period for LIBOR Loans is:

 

    ____________________________________.

 

  2. LIBOR Loan Continuation for LIBOR Loans maturing on :

 

  (a) Aggregate amount to be continued as LIBOR Loans is
$                            ;

 

  (b) Aggregate amount to be converted to Base Rate Loans is
$                            ;

 

  (c) Length of Interest Period for continued LIBOR Loans is .

 

  3. Conversion of Outstanding Base Rate Loans to LIBOR Loans:

 

    Convert $                             of the outstanding Base Rate Loans to
LIBOR Loans on                              with an Interest Period of
                            .

 

  4. Conversion of outstanding LIBOR Loans to Base Rate Loans:

 

    Convert $                             of the outstanding LIBOR Loans with
Interest Period maturing on                             , 200  , to Base Rate
Loans.

The undersigned certifies that he is the                              of the
Borrower, and that as such he is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested borrowing, continuation or conversion under the terms and conditions
of the Credit Agreement.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

ATLAS ENERGY OPERATING

COMPANY, LLC

By:  

Atlas Energy Resources, LLC,

its sole member

  By:          Name:     Title:

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he is the                              of
ATLAS ENERGY OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”) and that as such he is authorized to execute this certificate on
behalf of the Borrower. With reference to the Revolving Credit Agreement dated
as of December 18, 2006, among the Borrower, the guarantors party thereto (each
an “Obligor” and collectively, the “Obligors”), Wachovia Bank, National
Association, as Administrative Agent for the lenders (the “Lenders”) which are
or become a party thereto, and such Lenders (together with all amendments or
supplements thereto being the “Credit Agreement”), the undersigned represents
and warrants as follows (each capitalized term used herein having the same
meaning given to it in the Credit Agreement unless otherwise specified):

(a) The representations and warranties of the Obligors contained in Article VII
of the Credit Agreement and in the Security Instruments and otherwise made in
writing by or on behalf of the Obligors pursuant to the Credit Agreement and the
Security Instruments were true and correct when made, and are repeated at and as
of the time of delivery hereof and are true and correct at and as of the time of
delivery hereof, except as such representations and warranties are modified to
give effect to the transactions expressly permitted by the Credit Agreement.

(b) The Obligors have performed and complied with all agreements and conditions
contained in the Credit Agreement and in the Security Instruments required to be
performed or complied with by it prior to or at the time of delivery hereof.

(c) None of the Obligors nor any Subsidiary has incurred any material
liabilities, direct or contingent, since                             , except
those set forth in Schedule 9.01 to the Credit Agreement and except those
allowed by the terms of the Credit Agreement or consented to by the Lenders in
writing.

(d) Since                             , no change has occurred, either in any
case or in the aggregate, in the condition, financial or otherwise, of the
Obligors or any Subsidiary which would have a Material Adverse Effect.

(e) There exists, and, after giving effect to the loan or loans with respect to
which this certificate is being delivered, will exist, no Default under the
Credit Agreement or any event or circumstance which constitutes, or with notice
or lapse of time (or both) would constitute, an event of default under any loan
or credit agreement, indenture, deed of trust, security agreement or other
agreement or instrument evidencing or pertaining to any Debt of the Obligors or
any Subsidiary, or under any material agreement or instrument to which any
Obligor or any Subsidiary is a party or by which any Obligor or any Subsidiary
is bound.

(f) The financial statements furnished to the Administrative Agent with this
certificate fairly present the consolidated financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries as at the end of,
and for, the [fiscal quarter] [fiscal year] ending                             
and such financial statements have been approved in accordance with the
accounting procedures specified in the Credit Agreement.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

(g) Attached hereto are the detailed computations necessary to determine whether
the Borrower and its Consolidated Subsidiaries are in compliance with
Sections 9.13, 9.14 and 9.15 of the Credit Agreement as of the end of the
(fiscal quarter] [fiscal year] ending                             .

EXECUTED AND DELIVERED this                  day of 200  .

 

ATLAS ENERGY OPERATING

COMPANY, LLC

By:  

Atlas Energy Resources, LLC,

its sole member

  By:          Name:     Title:

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

SECURITY INSTRUMENTS

 

1. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
REI-NY, LLC, to Wachovia Bank, National Association, Administrative Agent,
covering properties in Chautauqua County, New York.

 

2. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Columbiana County, Ohio.

 

3. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Atlas Noble, LLC to Wachovia Bank, National Association, Administrative Agent,
covering properties in Coshocton County, Ohio.

 

4. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Viking Resources, LLC to
Wachovia Bank, National Association, Administrative Agent, covering properties
in Geuga County, Ohio.

 

5. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC,
Viking Resources, LLC and Atlas Noble, LLC to Wachovia Bank, National
Association, Administrative Agent, covering properties in Guernsey County, Ohio.

 

6. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC to
Wachovia Bank, National Association, Administrative Agent, covering properties
in Holmes County, Ohio.

 

7. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Mahoning County, Ohio.

 

8. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Atlas Noble, LLC to
Wachovia Bank, National Association, Administrative Agent, covering properties
in Muskingum County, Ohio.

 

9. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Atlas Noble, LLC and
Atlas America, LLC, to Wachovia Bank, National Association, Administrative
Agent, covering properties in Noble County, Ohio.

 

10. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Viking Resources, LLC to
Wachovia Bank, National Association, Administrative Agent, covering properties
in Portage County, Ohio.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

11. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Stark County, Ohio.

 

12. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Summit County, Ohio.

 

13. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Trumbull County, Ohio.

 

14. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Tuscarwas County, Ohio.

 

15. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Atlas America, LLC, to Wachovia Bank, National Association, Administrative
Agent, covering properties in Washington County, Ohio.

 

16. Open-End Mortgage, Indenture, Security Agreement, Financing Statement and
Assignment of Production dated December 18, 2006, from Resource Energy, LLC, and
Viking Resources, LLC to Wachovia Bank, National Association, Administrative
Agent, covering properties in Wayne County, Ohio.

 

17. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC, Atlas America,
LLC, and Viking Resources, LLC to Wachovia Bank, National Association,
Administrative Agent, covering properties in Armstrong County, Pennsylvania.

 

18. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC to Wachovia Bank,
National Association, Administrative Agent, covering properties in Butler
County, Pennsylvania.

 

19. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC, Atlas America,
LLC, and Viking Resources, LLC to Wachovia Bank, National Association,
Administrative Agent, covering properties in Clearfield County, Pennsylvania.

 

20. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC, and Atlas
America, LLC, to Wachovia Bank, National Association, Administrative Agent,
covering properties in Crawford County, Pennsylvania.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

21. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Viking Resources, LLC to Wachovia Bank,
National Association, Administrative Agent, covering properties in Elk County,
Pennsylvania.

 

22. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas America, LLC, Atlas Resources,
LLC, and Viking Resources, LLC to Wachovia Bank, National Association,
Administrative Agent, covering properties in Fayette County, Pennsylvania.

 

23. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas America, LLC, and Viking
Resources, LLC to Wachovia Bank, National Association, Administrative Agent,
covering properties in Greene County, Pennsylvania.

 

24. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas America, LLC, Atlas Resources,
LLC, and Viking Resources, LLC to Wachovia Bank, National Association,
Administrative Agent, covering properties in Indiana County, Pennsylvania.

 

25. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC, and Atlas
America, LLC, to Wachovia Bank, National Association, Administrative Agent,
covering properties in Lawrence County, Pennsylvania.

 

26. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas America, LLC, Atlas Resources,
LLC, and Viking Resources, LLC to Wachovia Bank, National Association,
Administrative Agent, covering properties in Mercer County, Pennsylvania.

 

27. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC, to Wachovia Bank,
National Association, Administrative Agent, covering properties in Venango
County, Pennsylvania.

 

28. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Atlas Resources, LLC, and Resource
Energy, LLC, to Wachovia Bank, National Association, Administrative Agent,
covering properties in Warren County, Pennsylvania.

 

29. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Viking Resources, LLC to Wachovia Bank,
National Association, Administrative Agent, covering properties in Washington
County, Pennsylvania.

 

30. Open-End Mortgage, Security Agreement, Financing Statement and Assignment of
Production dated December 18, 2006, from Viking Resources, LLC to Wachovia Bank,
National Association, Administrative Agent, covering properties in Westmoreland
County, Pennsylvania.

 

31. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from AER Pipeline Construction, Inc., to Wachovia Bank, National Association,
Administrative Agent.

 

32. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Atlas Energy Ohio, LLC, to Wachovia Bank, National Association,
Administrative Agent.

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

33. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Resource Well Services, LLC, to Wachovia Bank, National Association,
Administrative Agent.

 

34. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from AIC, LLC, to Wachovia Bank, National Association, Administrative Agent.

 

35. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Atlas America, LLC, to Wachovia Bank, National Association, Administrative
Agent.

 

36. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Atlas Energy Resources, LLC to Wachovia Bank, National Association,
Administrative Agent.

 

37. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Atlas Noble, LLC to Wachovia Bank, National Association, Administrative
Agent.

 

38. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Atlas Resources, LLC to Wachovia Bank, National Association, Administrative
Agent.

 

39. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from REI-NY, LLC, to Wachovia Bank, National Association, Administrative Agent.

 

40. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Resource Energy, LLC, to Wachovia Bank, National Association,
Administrative Agent.

 

41. Pledge Agreement, Assignment and Security Agreement dated December 18, 2006,
from Viking Resources, LLC to Wachovia Bank, National Association,
Administrative Agent.

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
                                                  (the “Assignor”) and
                             (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:

   _____________________________

2.      Assignee:

   _____________________________    [Assignee is an Affiliate/Approved Fund of
[identify Lender]1

3.      Borrower:

   Atlas Energy Operating Company, LLC

4.      Administrative Agent:

   Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement

5.      Credit Agreement:

   Revolving Credit Agreement dated as of December 18, 2006, among Atlas Energy
Operating Company, LLC, the Lenders from time to time party thereto, and
Wachovia Bank, National Association, as Administrative Agent

--------------------------------------------------------------------------------

1 Select or delete as applicable.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate

Amount of

Commitment/Loans

for all Lenders

 

Amount of

Commitment/Loans

Assigned

 

Percentage

Assigned of

Commitment/Loans

    CUSIP Number $_______________   $ _______________   ______________ %  
$_______________   $ _______________   ______________ %  

 

[7. Trade Date:                                 ]

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:        Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:        Title:

[Consented to and] Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:      Name:      Title:      [Consented to:]

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Issuing Bank

By:      Name:      Title:     

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

[Consented to:]

 

ATLAS ENERGY OPERATING

COMPANY, LLC

By:  

Atlas Energy Resources, LLC,

its sole member

  By:          Name:     Title:

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER IN LIEU

Attn: Division Order Department

 

Re: Letter in Lieu of Transfer Order

Gentlemen:

[                                         ], as Mortgagor, has executed the
mortgages and financing statements described on Exhibit A attached hereto (the
“Mortgage”) for the benefit of Wachovia Bank, National Association, as
administrative agent (“Lender”), granting a mortgage on and pledging those
certain properties (the “Pledged Properties”) described in the Mortgage to
secure certain obligations also described in the Mortgage. Enclosed is a copy of
the Mortgage covering the Pledged Properties.

Exhibit B attached hereto lists the properties which are subject to the Mortgage
for which you are accounting to Mortgagor and the decimal interest in production
heretofore paid to Mortgagor with respect to its interest in each given
property.

Pursuant to the assignment of production provision in the Mortgage, Mortgagor
transferred and assigned all of its interests in the Pledged Properties to
Lender. Therefore, Mortgagor hereby authorizes and instructs you that all future
payments attributable to the Pledged Properties, which would otherwise be paid
to Mortgagor, should be made to:

 

if by wire transfer:

  Wachovia Bank, National Association  
______________________________________________  
______________________________________________  
______________________________________________   Account No.
_____________________

if by check, check made payable to:

  ______________________________________________  
______________________________________________

until notified in writing by Lender to discontinue such payments. Also,
Mortgagor hereby requests that you change your records to reflect that Lender is
entitled to the proceeds of production attributable to the Pledged Properties.

In consideration of your acceptance of this Letter-in-Lieu of Transfer Order,
Lender and Mortgagor agree as follows:

1. Mortgagor has heretofore executed Transfer or Division Orders to you covering
each of the properties referred to in Exhibit B attached to this letter. This
letter is being executed by the undersigned in lieu of execution of separate
Transfer or Division Orders. With respect to proceeds from the sale of oil, gas
and other hydrocarbons as to which you account hereunder, Lender agrees that it
will be bound by the terms, conditions, warranties and covenants of all such
Transfer or Division Orders heretofore executed by Mortgagor now in force, with
the same effect as though it had executed the originals thereof; provided,
however, the aggregate liability of Lender with respect to any warranty,
representation, covenant or indemnification contained therein or in this letter
shall be limited to an amount equal to the amounts disbursed by you to Lender
hereunder.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

2. Mortgagor hereby agrees that you are relieved of any responsibility in
connection with the application of the proceeds paid by you to Lender as
hereinabove specified and payment made by you to Lender shall be binding and
conclusive as between you and Mortgagor.

In the absence of a question about the enclosed schedule, you are respectfully
requested to make disbursement to Lender as instructed herein and NOT TO SUSPEND
OR DELAY any payments by virtue of the assignment of production from Mortgagor
to Lender. Should you require additional documentation prior to implementing the
manner of disbursement requested herein, notwithstanding the warranties and
indemnifications contained hereinabove, please suspend disbursements to
Mortgagor, pending execution of such additional documentation as you may
reasonably require.

In order that we may have a record evidencing your acceptance of this
Letter-in-Lieu of Transfer Order, we request that you execute one copy of this
letter in the space provided below and return the same to Lender in the enclosed
self-addressed envelope.

 

Very truly yours, [__________________________________________] By:     

Printed Name:     

Title:     

Wachovia Bank, National Association By:     

Printed Name:     

Title:     

ACCEPTED this          day of                         , 20    .

 

By:     

Printed Name:     

Title:     

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

EXHIBIT G

CONTINUING GUARANTY AGREEMENT

THIS CONTINUING GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
December 18, 2006, is made by , a corporation (the “Guarantor”), in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Lenders have made extensions of credit including but not limited to
Loans and Letters of Credit in the maximum aggregate principal amount not to
exceed $250,000,000 at any one time outstanding to Atlas Energy Operating
Company, LLC, a Delaware limited liability company (the “Borrower”), pursuant to
that certain Revolving Credit Agreement dated as of December 18, 2006, by and
among the Borrower, the financial institutions (the “Lenders”) party thereto,
and Wachovia Bank, National Association, in its capacity of the issuer of
certain letters of credit and as the Administrative Agent for the Lenders
thereunder (the Credit Agreement together with the exhibits and schedules
thereto and all extensions, renewals, amendments, substitutions and replacements
thereto and thereof is herein referred to as the “Credit Agreement”);

WHEREAS, (i) the Letters of Credit may be issued under the Credit Agreement for
the account of one or more of the Guarantors, (ii) the proceeds of the Loans
under the Credit Agreement may be used by the Borrower to make loans to one or
more of the Guarantors and for other general corporate purposes of the Borrower
and the Guarantors, and (iii) Hedging Agreements may be entered into by one or
more of the Guarantors and any Lender or its Affiliate, all as permitted
pursuant to the Credit Agreement and all of which will directly and indirectly
benefit the Borrower and the Guarantors;

WHEREAS, as a condition precedent to extending credit to the Borrower pursuant
to the Credit Agreement, the Lenders have required that, inter alia, each of the
Guarantors execute and deliver to the Administrative Agent, for and on behalf of
the Lenders, a guaranty agreement;

WHEREAS, the Guarantor has determined, reasonably and in good faith, that (i) it
has adequate capital to conduct its business as presently conducted and as
proposed to be conducted, (ii) it will be able to meet its obligations hereunder
and in respect of its existing and future indebtedness and liabilities
(contingent or otherwise) as and when the same shall become due and payable,
including those under this Guaranty Agreement, (iii) it is otherwise solvent and
(iv) the execution and delivery of this Guaranty Agreement and the consummation
of the transactions contemplated hereby will not render it insolvent;

WHEREAS, the Guarantor has determined that the execution and delivery of this
Guaranty Agreement is in furtherance of its corporate purposes and in its best
interest and that it will derive substantial benefit, whether directly or
indirectly, from the making of this Guaranty Agreement, having regard for all
relevant facts and circumstances; and

WHEREAS, the Guarantor has agreed to execute and deliver this Guaranty Agreement
to the Administrative Agent, for the benefit of the Lenders.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement by fulfilling the requirements of the
Credit Agreement, the Guarantor agrees, for the benefit of each Lender, as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following capitalized terms when used in this
Guaranty Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” is defined in the first recital.

“Commitments” means each Commitment as defined in the Credit Agreement.

“Credit Agreement” is defined in the first recital.

“Guarantor” is defined in the preamble.

“Guaranty Agreement” is defined in the preamble.

“Lenders” is defined in the first recital.

“Taxes” is defined in clause (1) of Section 2.7.

“U.C.C.” means the Uniform Commercial Code as in effect in the State of Texas.

SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used in this Guaranty Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

SECTION 1.3 U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C. are used
in this Guaranty Agreement, including its preamble and recitals, with such
meanings.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1 Guaranty Agreement. The Guarantor hereby absolutely,
unconditionally, and irrevocably (1) guarantees the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Indebtedness of the Borrower and each
other Obligor now or hereafter existing under each of the Credit Agreement, the
Notes and each other Loan Document to which the Borrower or such other Obligor
is or may become a party, whether for principal, interest, fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and
(2) indemnifies and holds harmless each Lender and each holder of a Note for any
and all costs and expenses (including reasonable attorney’s fees and expenses)
incurred by

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

such Lender or such holder, as the case may be, in enforcing any rights under
this Guaranty Agreement; provided, however, that the Guarantor shall be liable
under this Guaranty Agreement for the maximum amount of such liability that can
be hereby incurred without rendering this Guaranty Agreement, as it relates to
the Guarantor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount. This Guaranty Agreement
constitutes a guaranty of payment when due and not of collection, and the
Guarantor specifically agrees that it shall not be necessary or required that
any Lender or any holder of any Note exercise any right, assert any claim or
demand or enforce any remedy whatsoever against the Borrower or any other
Obligor (or any other Person) before or as a condition to the obligations of the
Guarantor hereunder.

SECTION 2.2 Acceleration of Guaranty Agreement. The Guarantor agrees that, in
the event of the occurrence of any event of the type described in
Section 10.01(e), (f) or (g) of the Credit Agreement, with respect to the
Borrower, any other Obligor or the Guarantor, and if such event shall occur at a
time when any of the Indebtedness may not then be due and payable by the
Borrower due to any automatic stay or other debtor relief laws, the Guarantor
will pay to the Lenders forthwith the full amount which would be payable
hereunder by the Guarantor if all such Indebtedness were then due and payable.

SECTION 2.3 Guaranty Agreement Absolute, etc. This Guaranty Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable guaranty
of payment, and shall remain in full force and effect until all Indebtedness of
the Borrower and each other Obligor has been paid in full, all obligations of
the Guarantor hereunder shall have been paid in full, all Commitments shall have
terminated and all Lender Hedging Agreements have terminated. Guarantor may not
rescind or revoke its obligations hereunder. The Guarantor guarantees that the
Indebtedness of the Borrower and each other Obligor will be paid strictly in
accordance with the terms of the Credit Agreement and each other Loan Document
under which they arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender or any holder of any Note with respect thereto. The
liability of the Guarantor under this Guaranty Agreement shall be absolute,
unconditional and irrevocable irrespective of: (1) any lack of validity,
legality or enforceability of the Credit Agreement, any Note or any other Loan
Document; (2) the failure of any Lender or any holder of any Note (a) to assert
any claim or demand or to enforce any right or remedy against the Borrower, any
other Obligor or any other Person (including any other guarantor) under the
provisions of the Credit Agreement, any Note, any other Loan Document or
otherwise, or (b) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Indebtedness of the Borrower or any other
Obligor; (3) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indebtedness of the Borrower or any other
Obligor, or any other extension, compromise or renewal of any Indebtedness of
the Borrower or any other Obligor; (4) any reduction, limitation, impairment or
termination of any Indebtedness of the Borrower or any other Obligor for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indebtedness of the Borrower, any other Obligor or otherwise;
(5) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any Note or
any other Loan Document; (6) any addition, exchange, release, surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition of, or consent to departure from, any other guaranty, held by any
Lender or any holder of any Note securing any of the Indebtedness of the
Borrower or any other Obligor; (7) the insolvency or bankruptcy of, or similar
event affecting, the Borrower or any other Obligor; or (8) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Borrower, any other Obligor, any surety or any
guarantor. Guarantor waives all rights and defenses which may arise with respect
to any of the foregoing, and Guarantor waives any right to revoke this Guaranty

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

Agreement with respect to future indebtedness. Guarantor waives all rights or
defenses under (1) Section 34.01 et seq. of the Texas Business and Commerce
Code, as amended, (2) Section 17.001 of the Texas Civil Practice and Remedies
Code, as amended, (3) Rule 31 of the Texas Rules of Civil Procedure, as amended,
or (4) common law, in equity, under contract, by statute, or otherwise.

SECTION 2.4 Reinstatement. The Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Indebtedness is rescinded
or must otherwise be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of the Borrower, any other Obligor or
otherwise, all as though such payment had not been made.

SECTION 2.5 Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Indebtedness of the Borrower or any other Obligor and this Guaranty Agreement
and any requirement that the Administrative Agent, any other Lender or any
holder of any Note protect, secure, perfect or insure any security interest or
Lien, or any property subject thereto, or exhaust any right or take any action
against the Borrower, any other Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Indebtedness of the Borrower
or any other Obligor, as the case may be.

SECTION 2.6 Waiver of Subrogation. Until the Indebtedness is paid in full, all
Commitments have terminated and all Lender Hedging Agreements have terminated,
the Guarantor shall not enforce or exercise any claim or other rights which it
may now or hereafter acquire against the Borrower or any other Obligor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty Agreement or any other Loan Document, including
any right of subrogation, reimbursement, exoneration, or indemnification, any
right to participate in any claim or remedy of the Lenders against the Borrower
or any other Obligor or any collateral which the Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Borrower or any other Obligor, directly or indirectly, in cash or other
property or by set-off or in any manner, payment or security on account of such
claim or other rights. If any amount shall be paid to the Guarantor in violation
of the preceding sentence, such amount shall be deemed to have been paid to the
Guarantor for the benefit of, and held in trust for, the Lenders, and shall
forthwith be paid to the Lenders to be credited and applied upon the
Indebtedness, whether matured or unmatured. The Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

SECTION 2.7 Payments Free and Clear of Taxes, etc. The Guarantor hereby agrees
that:

(a) All payments by the Guarantor hereunder shall be made in accordance with
Section 4.06 of the Credit Agreement free and clear of and without deduction for
any present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding franchise taxes and taxes imposed on or
measured by any Lender’s net income or receipts (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Guarantor hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Guarantor will
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to such Lender an official receipt
or other documentation satisfactory to such Lender evidencing such payment to
such authority; and (iii) pay to such Lender such additional amount or amounts
as is necessary to ensure that the net amount actually received by such Lender
will equal the full amount such Lender

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

would have received had no such withholding or deduction been required.
Moreover, if any Taxes are directly asserted against any Lender with respect to
any payment received by such Lender hereunder, such Lender may pay such Taxes
and the Guarantor will promptly pay such additional amounts (including, if
incurred as a result of Guarantor’s or the Borrower’s action, omission or delay,
any penalties, interest or expenses) as is necessary in order that the net
amount received by such Lender after the payment of such Taxes (including any
Taxes on such additional amount) shall equal the amount such Lender would have
received had such Taxes not been asserted.

(b) If the Guarantor fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to any Lender the required receipts or other
required documentary evidence, the Guarantor shall indemnify such Lender for any
incremental Taxes, interest or penalties that may become payable by such Lender
as a result of any such failure.

(c) Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 2.7 shall survive the payment in full of the principal of and interest
on the Loans.

SECTION 2.8 Contribution Agreement. Upon full and final payment of the
Indebtedness, Guarantor and all other Guarantors which have made payments upon
all or any part of the Indebtedness shall be entitled to contribution from all
of the other Guarantors, to the end that all such payments upon the Indebtedness
shall be shared among all Guarantors who guaranteed such Indebtedness in
proportion to their respective Net Worths (defined below), provided that the
contribution obligations of each of the Guarantors shall be limited to the
maximum amount that it can pay at such time without rendering its contribution
obligations voidable under applicable law relating to fraudulent conveyances or
fraudulent transfers. As used in this subsection, the “Net Worth” of each of the
Guarantors means, at any time, the remainder of (i) the fair value of such
Guarantor’s assets (other than such right of contribution), minus (ii) the fair
value of such Guarantor’s liabilities (other than its liabilities under its
guaranty of the Indebtedness).

SECTION 2.9 Subordination. Guarantor hereby subordinates and makes inferior to
the Indebtedness any and all Intercompany Debt now or at any time hereafter owed
by the Borrower or other Obligor to the Guarantor. Guarantor agrees that after
the occurrence of any Default or Event of Default under the Credit Agreement, it
will not permit the Borrower to repay such Intercompany Debt or any part thereof
and it will not accept payment from the Borrower of such Intercompany Debt or
any part thereof without the prior written consent of the Majority Lenders as
defined in the Credit Agreement. If Guarantor receives any such payment without
the prior required written consent, the amount so paid shall be held in trust
for the benefit of the Lenders, shall be segregated from the other funds of such
Guarantor, and shall forthwith be paid over to the Administrative Agent to be
held by the Administrative Agent as collateral for, or then or at any time
thereafter applied in whole or in part by the Administrative Agent against, all
or any portions of the Indebtedness, whether matured or unmatured, in such order
as the Administrative Agent shall elect.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations, Warranties and Covenants. By execution hereof,
Guarantor covenants and agrees that certain representations, warranties, terms,
covenants, and conditions set forth in the Credit Agreement and other Loan
Documents are applicable to Guarantor and shall be imposed upon Guarantor, and
Guarantor reaffirms that each such representation and warranty is true and
correct and covenants and agrees to promptly and properly perform, observe, and
comply with each such term, covenant,

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

or condition. Moreover, Guarantor acknowledges and agrees that this Guaranty
Agreement is subject to the offset provisions of the Credit Agreement in favor
of the Administrative Agent and the Lenders.

ARTICLE IV

MISCELLANEOUS PROVISIONS

SECTION 4.1 Loan Document. This Guaranty Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 4.2 Releases. At such time as the Loans shall have been paid in full,
the Commitments have been terminated and no Lender Hedging Agreements are
outstanding, the Administrative Agent shall, at the request and expense of the
Guarantor following such termination, promptly execute and deliver to the
Guarantor such documents and instruments as the Guarantor shall reasonably
request to evidence termination and release of this Guaranty Agreement.

SECTION 4.3 Administrative Agent and Lenders; Successors and Assigns.

(a) The Administrative Agent is Administrative Agent for each Lender under the
Credit Agreement. All rights granted to Administrative Agent under or in
connection with this Guaranty Agreement are for each Lender’s ratable benefit.
The Administrative Agent may, without the joinder of any Lender, exercise any
rights in Administrative Agent’s or Lenders’ favor under or in connection with
this Guaranty Agreement. The Administrative Agent’s and each Lender’s rights and
obligations vis-a-vis each other may be subject to one or more separate
agreements between those parties. However, the Guarantor is not required to
inquire about any such agreement and is not subject to any terms of it unless
the Guarantor specifically enters into such agreement. Therefore, neither
Guarantor nor its successors or assigns is entitled to any benefits or
provisions of any such separate agreement nor is it entitled to rely upon or
raise as a defense any party’s failure or refusal to comply with the provisions
of any such agreement.

(b) This Guaranty Agreement benefits the Administrative Agent, the Lenders, and
their respective successors and assigns and binds Guarantor and its successors
and assigns. Upon appointment of any successor Administrative Agent under the
Credit Agreement, all of the rights of Administrative Agent under this Guaranty
Agreement automatically vests in that new Administrative Agent as successor
Administrative Agent on behalf of Lenders without any further act, deed,
conveyance, or other formality other than that appointment. The rights of the
Administrative Agent and the Lenders under this Guaranty Agreement may be
transferred with any assignment of the obligations hereby guaranteed pursuant to
and in accordance with the terms of the Credit Agreement. The Credit Agreement
contains provisions governing assignments of the obligations guaranteed under
this Guaranty Agreement.

SECTION 4.4 Amendments, etc. No amendment to or waiver of any provision of this
Guaranty Agreement, nor consent to any departure by the Guarantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by or on behalf of the party against whom it is sought to be enforced and is in
conformity with the requirements of Section 12.04 of the Credit Agreement. Each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 4.5 Addresses for Notices to the Guarantor. All notices and other
communications hereunder to the Guarantor shall be in writing and mailed or
delivered to it, addressed to it at the address

 

Exhibit G – Page 6



--------------------------------------------------------------------------------

set forth below or at such other address as shall be designated by the Guarantor
in a written notice to the Administrative Agent at the address specified in the
Credit Agreement complying as to delivery with the terms of this Section. All
such notices and other communications shall, when mailed, be effective when
deposited in the mails, addressed as aforesaid. Address for notices:

 

               Attn:          Facsimile:          Telephone:         

SECTION 4.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Lender or any holder
of a Note to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 4.7 Section Captions. Section captions used in this Guaranty Agreement
are for convenience of reference only, and shall not affect the construction of
this Guaranty Agreement.

SECTION 4.8 Setoff. In addition to, and not in limitation of, any rights of any
Lender or any holder of a Note under applicable law, upon the occurrence of an
Event of Default under or as defined in the Credit Agreement, each Lender and
each such holder shall be entitled to exercise any right of offset or banker’s
lien against each and every account and other property or interest that the
Guarantor may now or hereafter have with, or which is now or hereafter in the
possession of, any such Lender, to the extent of the full amount of the
Indebtedness.

SECTION 4.9 Severability. Wherever possible each provision of this Guaranty
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Guaranty Agreement.

SECTION 4.10 Governing Law. THIS GUARANTY AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS AND
APPLICABLE FEDERAL LAW. THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.

SECTION 4.11 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE LENDERS OR THE GUARANTOR MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN

 

Exhibit G – Page 7



--------------------------------------------------------------------------------

DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE
AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS.
THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

SECTION 4.12 Waiver of Jury Trial. THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE LENDERS OR THE GUARANTOR. THE
GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDERS ENTERING INTO THE CREDIT AGREEMENT.

SECTION 4.13 Entire Agreement. THIS GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Remainder of Page Intentionally Blank. Signature Page to Follow.

 

Exhibit G – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered by an officer duly authorized as of the date first
written above.

 

GUARANTOR:    By:     

Name:      Title:     

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Signature Page - Exhibit G – Page 1



--------------------------------------------------------------------------------

This Guaranty Agreement is accepted by the Administrative Agent, for and on
behalf of the Lenders, as of the date first written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent By:
    

Name:      Title:     

 

Signature Page - Exhibit G – Page 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PLEDGE, ASSIGNMENT, AND SECURITY AGREEMENT

THIS PLEDGE, ASSIGNMENT, AND SECURITY AGREEMENT (this “Security Agreement”) is
executed as of December 18, 2006, by [                            ], a
[                        ] (“Debtor”), whose address is
                                                 , and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (in its capacity as “Administrative
Agent” for Lenders (hereafter defined)), as “Secured Party,” whose address is
1001 Fannin, Suite 4300, Houston, Texas 77002.

RECITALS

A. Debtor, Wachovia Bank, National Association, as Administrative Agent
(including its permitted successors and assigns in such capacity, the
“Administrative Agent”), and Lenders now or hereafter party to the Credit
Agreement (including their respective permitted successors and assigns, the
“Lenders”) have entered into a Revolving Credit Agreement dated as of
December 18, 2006 (as amended, modified, supplemented, or restated from time to
time, the “Credit Agreement”);

B. This Security Agreement is integral to the transactions contemplated by the
Loan Documents (as defined in the Credit Agreement), and the execution and
delivery hereof, is a condition precedent to Lenders’ Indebtedness to extend
credit under the Loan Documents.

ACCORDINGLY, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Debtor and Secured Party hereby agree as follows:

1. REFERENCE TO CREDIT AGREEMENT. The terms, conditions, and provisions of the
Credit Agreement are incorporated herein by reference, the same as if set forth
herein verbatim, which terms, conditions, and provisions shall continue to be in
full force and effect hereunder so long as Lenders are obligated to lend under
the Credit Agreement and thereafter until the Indebtedness is paid and performed
in full.

2. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in either of the Credit Agreement or in
the UCC is used in this Security Agreement with the same meaning; provided
that, if the definition given to such term in the Credit Agreement conflicts
with the definition given to such term in the UCC, the Credit Agreement
definition shall control to the extent legally allowable; and if any definition
given to such term in Chapter 9 of the UCC conflicts with the definition given
to such term in any other chapter of the UCC, the Chapter 9 definition shall
prevail. As used herein, the following terms have the meanings indicated:

Collateral has the meaning set forth in Paragraph 4 hereof.

Collateral Notes has the meaning set forth in Paragraph 4 hereof.

Collateral Note Security has the meaning set forth in Paragraph 4 hereof.

Collateral Obligor means any Person obligated with respect to any of the
Collateral, whether as an account debtor, obligor on an instrument, issuer of
securities, or otherwise.

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

Control Agreement means, with respect to any Collateral consisting of investment
property, Deposit Accounts, electronic chattel paper, and letter-of-credit
rights, an agreement evidencing that Secured Party has “control” (as defined in
the UCC) of such Collateral.

Indebtedness means, collectively, (a) the “Indebtedness” as defined in the
Credit Agreement, and (b) all Indebtedness, liabilities, and Indebtedness of
Debtor arising under this Security Agreement or any Guaranty Agreement assuring
payment of the Indebtedness; it being the intention and contemplation of Debtor
and Secured Party that future advances will be made by Secured Party or one or
more Lenders to Debtor for a variety of purposes, that Debtor may guarantee (or
otherwise become directly or contingently obligated with respect to) the
Indebtedness of others to Secured Party or to one or more Lenders, that from
time to time overdrafts of Debtor’s accounts with Secured Party or with other
Lenders may occur, and that Secured Party or one or more Lenders may from time
to time acquire from others Indebtedness of Debtor to such others, and that
payment and repayment of all of the foregoing are intended to and shall be part
of the Indebtedness secured hereby. The Indebtedness shall include, without
limitation, future, as well as existing, advances, Indebtedness, liabilities,
and Indebtedness owed by Debtor to Secured Party or to any Lender arising under
the Loan Documents or otherwise.

Lender means, individually, or Lenders means, collectively, on any date of
determination, Administrative Agent and Lenders and their permitted successors
and assigns.

Material Agreements has the meaning set forth in Paragraph 4 hereof.

Partnerships shall mean (a) those partnerships and limited liability companies
listed on Annex B attached hereto and incorporated herein by reference, as such
partnerships or limited liability companies exist or may hereinafter be
restated, amended, or restructured, (b) any partnership, joint venture, or
limited liability company in which Debtor shall, at any time, become a limited
or general partner, venturer, or member, or (c) any partnership, joint venture,
or corporation formed as a result of the restructure, reorganization, or
amendment of the Partnerships.

Partnership Agreements shall mean (a) those agreements listed on Annex B
attached hereto and incorporated herein by reference (together with any
modifications, amendments, or restatements thereof), and (b) partnership
agreements, joint venture agreements, or organizational agreements for any of
the partnerships, joint ventures, or limited liability companies described in
clause (b) of the definition of “Partnerships” above (together with any
modifications, amendments or restatements thereof), and “Partnership Agreement”
means any one of the Partnership Agreements.

Partnership Interests shall mean all of Debtor’s Right, title and interest now
or hereafter accruing under the Partnership Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships and with respect to the repayment
of all loans now or hereafter made by Debtor to the Partnerships.

Pledged Securities means, collectively, the Pledged Shares and any other
Collateral constituting securities.

Pledged Shares has the meaning set forth in Paragraph 4 hereof.

 

Exhibit H – Page 2



--------------------------------------------------------------------------------

Security Interest means the security interest granted and the pledge and
assignment made under Paragraph 3 hereof.

UCC means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of Texas or other applicable
jurisdiction, as amended at the time in question.

3. SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Indebtedness when due, Debtor hereby grants to Secured Party
a Security Interest in all of Debtor’s rights, titles, and interests in and to
the Collateral and pledges, collaterally transfers, and assigns the Collateral
to Secured Party, all upon and subject to the terms and conditions of this
Security Agreement. Such Security Interest is granted and pledge and assignment
are made as security only and shall not subject Secured Party to, or transfer or
in any way affect or modify, any obligation of Debtor with respect to any of the
Collateral or any transaction involving or giving rise thereto. If the grant,
pledge, or collateral transfer or assignment of any specific item of the
Collateral is expressly prohibited by any contract, then the Security Interest
created hereby nonetheless remains effective to the extent allowed by the UCC or
other applicable law, but is otherwise limited by that prohibition.

4. COLLATERAL. As used herein, the term “Collateral” means the following items
and types of property, wherever located, now owned or in the future existing or
acquired by Debtor, and all proceeds and products thereof, and any substitutes
or replacements therefor:

(a) All accounts, inventory, and any accessions thereto, and general intangibles
(including payment intangibles);

(b) All rights, titles, and interests of Debtor in and to all outstanding stock,
equity, or other investment securities owned by Debtor, including, without
limitation, all capital stock of any Subsidiary of the Debtor set forth on Annex
B (the “Pledged Shares”);

(c) All rights, titles, and interests of Debtor in and to all promissory notes
and other instruments payable to Debtor, including, without limitation, all
inter-company notes from Subsidiaries and those set forth on Annex B
(“Collateral Notes”) and all rights, titles, interests, and Liens Debtor may
have, be, or become entitled to under all present and future loan agreements,
security agreements, pledge agreements, deeds of trust, mortgages, guarantees,
or other documents assuring or securing payment of or otherwise evidencing the
Collateral Notes, including, without limitation, those set forth on Annex B
(“Collateral Note Security”);

(d) The Partnership Interests and all rights of Debtor with respect thereto,
including, without limitation, all Partnership Interests set forth on Annex B
and all of Debtor’s distribution rights, income rights, liquidation interest,
accounts, contract rights, general intangibles, notes, instruments, drafts, and
documents relating to the Partnership Interests;

(e) All of Debtor’s rights, titles, and interests in other proprietary rights
whether now owned or hereafter acquired by Debtor (collectively, the
“Proprietary Rights”), including without limitation: (i) any knowledge or
information that is material to Debtor’s business and that enables Debtor to
operate its business with the accuracy, efficiency, or precision necessary for
commercial success, or otherwise affords Debtor a commercial advantage for the
possession or knowledge thereof including, without limitation, all geological,
geophysical, engineering, accounting, title, legal, and other technical or
business data, customer lists, credit files, computer records, computer
programs, storage media, and computer software; (ii) any new and useful process,
machine, manufacture, or composition of matter, or any new and useful
improvement thereof that is material to the

 

Exhibit H – Page 3



--------------------------------------------------------------------------------

operation of Debtor’s business and developed by Debtor, its employees, or
agents; and (iii) all information or other items recognized as “trade secrets”
under state or federal law and all comparable rights recognized in foreign
jurisdictions or conventions or by treaty;

(f) (i) All of Debtor’s rights, titles, and interests in, to, and under those
contracts listed on Annex B (the “Material Agreements”), including, without
limitation, all rights of Debtor to receive moneys due and to become due under
or pursuant to the Material Agreements, (ii) all rights of Debtor to receive
proceeds of any insurance, indemnity, warranty, or guaranty with respect to the
Material Agreements, (iii) all claims of Debtor for damages arising out of or
for breach of or default under the Material Agreements, and (iv) all rights of
Debtor to compel performance and otherwise exercise all rights and remedies
under the Material Agreements;

(g) All present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;

(h) All present and future accounts, contract rights, general intangibles, cash
and noncash proceeds, and other rights arising from or by virtue of, or from the
voluntary or involuntary sale or other disposition of, or collections with
respect to, or insurance proceeds payable with respect to, or proceeds payable
by virtue of warranty or other claims against the manufacturer of, or claims
against any other Person with respect to, all or any part of the Collateral
heretofore described in this clause or otherwise; and

(i) All present and future security for the payment to any Obligor of any of the
Collateral described above and goods which gave or will give rise to any such
Collateral or are evidenced, identified, or represented therein or thereby.

The description of the Collateral contained in this Paragraph 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement.

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Secured
Party that:

(a) Credit Agreement. To the extent certain representations and warranties in
the Credit Agreement are applicable to it or its assets or operations, each such
representation and warranty is true and correct.

(b) Binding Indebtedness/Perfection. This Security Agreement creates a legal,
valid, and binding Lien in and to the Collateral in favor of Secured Party and
enforceable against Debtor. For Collateral in which the Security Interest may be
perfected by the filing of Financing Statements, once those Financing Statements
have been properly filed in the jurisdictions described on Annex A hereto, the
Security Interest in that Collateral will be fully perfected and the Security
Interest will constitute a first-priority Lien on such Collateral, subject only
to Excepted Liens or, to the extent Financing Statements have already been filed
in the jurisdictions described on Annex A hereto, and such Financing Statements
have not lapsed, the Security Interest in that Collateral is currently perfected
and constitutes a first-priority Lien on such Collateral, subject only to
Excepted Liens. With respect to Collateral consisting of investment property
(other than Pledged Securities covered by Paragraph 5(j)), upon the delivery of
such Collateral to Secured Party or delivery of an executed Control Agreement
with respect to such

 

Exhibit H – Page 4



--------------------------------------------------------------------------------

Collateral, the Security Interest in that Collateral will be fully perfected and
the Security Interest will constitute a first-priority Lien on such Collateral,
subject only to Excepted Liens. None of the Collateral has been delivered nor
control with respect thereto given to any other Person. Other than the Financing
Statements and Control Agreements with respect to this Security Agreement, there
are no other financing statements or control agreements covering any Collateral,
other than those evidencing Excepted Liens. The creation of the Security
Interest does not require the consent of any Person that has not been obtained.

(c) Debtor Information. Debtor’s exact legal name, mailing address, jurisdiction
of organization, type of entity, and state issued organizational identification
number are as set forth on Annex A hereto.

(d) Location. Annex A sets forth (i) Debtor’s place of business and chief
executive office, (ii) the location of Debtor’s books and records concerning its
accounts, and (iii) the location of all other Collateral (other than Collateral
to the extent located on the Mortgaged Properties). All such books, records, and
Collateral are in Debtor’s possession.

(e) Governmental Authority. No Authorization, approval, or other action by, and
no notice to or filing with, any Governmental Authority is required either
(i) for the pledge by Debtor of the Collateral pursuant to this Security
Agreement or for the execution, delivery, or performance of this Security
Agreement by Debtor, or (ii) for the exercise by Secured Party of the voting or
other rights provided for in this Security Agreement or the remedies in respect
of the Collateral pursuant to this Security Agreement (except as may be required
in connection with the disposition of the Pledged Securities by laws affecting
the offering and sale of securities generally).

(f) Maintenance of Collateral. All tangible Collateral which is useful in and
necessary to Debtor’s business is in good repair and condition, ordinary wear
and tear excepted.

(g) Liens. Debtor owns all presently existing Collateral, and will acquire all
hereafter-acquired Collateral, free and clear of all liens, except Excepted
Liens.

(h) Collateral. Annex B accurately lists all Collateral Notes, Collateral Note
Security, Pledged Shares, Partnership Interests, and Material Agreements in
which Debtor has any rights, titles, or interest (but such failure of such
description to be accurate or complete shall not impair the Security Interest in
such Collateral).

(i) Instruments, Chattel Paper, Collateral Notes, and Collateral Note Security.
All instruments and chattel paper, including, without limitation, the Collateral
Notes, have been delivered to Secured Party, together with corresponding
endorsements duly executed by Debtor in favor of Secured Party, and such
endorsements have been duly and validly executed and are binding and enforceable
against Debtor in accordance with their terms. Each Collateral Note and the
documents evidencing the Collateral Note Security are in full force and effect;
there have been no renewals or extensions of, or amendments, modifications, or
supplements to, any thereof about which the Secured Party has not been advised
in writing; and no “default” or “event of default” has occurred and is
continuing under any such Collateral Note or documents evidencing the Collateral
Note Security. Debtor has good title to the Collateral Notes and Collateral Note
Security, and such Collateral Notes and Collateral Note Security are free from
any claim for credit, deduction, or allowance of a Collateral Obligor and free
from any defense, condition, dispute, setoff, or counterclaim, and there is no
extension or indulgence with respect thereto.

 

Exhibit H – Page 5



--------------------------------------------------------------------------------

(j) Pledged Securities; Pledged Shares. All Collateral that is Pledged Shares is
duly authorized, validly issued, fully paid, and non-assessable, and the
transfer thereof is not subject to any restrictions, other than restrictions
imposed by applicable securities and corporate laws. The Pledged Securities
include 100% of the issued and outstanding common stock or other equity
interests of each Subsidiary owned by Debtor. As of the date hereof, no shares
of capital stock or other equity securities are issued, reserved for issuance or
outstanding, and there are no other options, warrants or other rights presently
outstanding to purchase or otherwise acquire any authorized but unissued,
unauthorized or treasury shares of capital stock of any subsidiary. None of the
Pledged Shares is subject to preemptive rights. Debtor has good title to the
Pledged Securities, free and clear of all Liens and encumbrances thereon (except
for the Security Interest created hereby), and has delivered to Secured Party
(i) all stock certificates, or other instruments or documents representing or
evidencing the Pledged Securities, together with corresponding assignment or
transfer powers duly executed in blank by Debtor, and such powers have been duly
and validly executed and are binding and enforceable against Debtor in
accordance with their terms or (ii) to the extent such Pledged Securities are
uncertificated, an executed Control Agreement with respect to such Pledged
Securities. The pledge of the Pledged Securities in accordance with the terms
hereof creates a valid and perfected first priority security interest in the
Pledged Securities securing payment of the Indebtedness.

(k) Partnership Interests. Each Partnership issuing a Partnership Interest, is
duly organized, currently existing, and in good standing under all applicable
laws; there have been no amendments, modifications, or supplements to any
agreement or certificate creating any Partnership or any material contract
relating to the Partnerships, of which Secured Party has not been advised in
writing; no default or breach or event of default or breach has occurred and is
continuing under any Partnership Agreement; and no approval or consent of the
partners of any Partnership is required as a condition to the validity and
enforceability of the Security Interest created hereby or the consummation of
the transactions contemplated hereby which has not been duly obtained by Debtor.
Debtor has good title to the Partnership Interests free and clear of all Liens
and encumbrances (except for the Security Interest granted hereby). The
Partnership Interests are validly issued, fully paid, and nonassessable and are
not subject to statutory, contractual, or other restrictions governing their
transfer, ownership, or control, which would materially adversely affect the
rights of the Lenders hereunder or the ability of the Secured Party to exercise
its rights or remedies with respect to the Partnership Interests, except as set
forth on Annex C or applicable securities laws. None of the Partnership
Interests is subject to preemptive rights. All capital contributions required to
be made by the terms of the Partnership Agreements for each Partnership have
been made.

(l) Accounts; General Intangibles. All Collateral that is accounts or general
intangibles is free from any claim for credit, deduction, or allowance of a
Collateral Obligor and free from any defense, condition, dispute, setoff, or
counterclaim, and there is no extension or indulgence with respect thereto.

(m) Material Agreements. All Material Agreements to which Debtor is a party are
set forth on Schedule 7.23 to the Credit Agreement. Each Material Agreement is
in full force and effect; there have been no amendments, modifications, or
supplements to any Material Agreement of which Secured Party has not been
advised in writing; and no default or breach or event of default or breach has
occurred and is continuing under any Material Agreement.

The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to Secured Party in the future by
Debtor. The failure of any of these representations or warranties or any
description of Collateral therein to be accurate or complete shall not impair
the Security Interest in any such Collateral.

 

Exhibit H – Page 6



--------------------------------------------------------------------------------

6. COVENANTS. So long as Lenders are committed to extend credit to Debtor under
the Credit Agreement and thereafter until the Indebtedness is paid and performed
in full, Debtor covenants and agrees with Secured Party that Debtor will:

(a) Credit Agreement. (i) Comply with, perform, and be bound by all covenants
and agreements in the Credit Agreement that are applicable to it, its assets, or
its operations, each of which is hereby ratified and confirmed (INCLUDING,
WITHOUT LIMITATION, THE INDEMNIFICATION AND RELATED PROVISIONS IN SECTION 12.03
OF THE CREDIT AGREEMENT); AND (ii) CONSENT TO AND APPROVE THE VENUE, SERVICE OF
PROCESS, AND WAIVER OF JURY TRIAL PROVISIONS OF SECTION 12.13 OF THE CREDIT
AGREEMENT.

(b) Information/Record of Collateral. Maintain, at the place where Debtor is
entitled to receive notices under the Loan Documents, a current record of where
all Collateral is located, permit representatives of Secured Party at any time
during normal business hours to inspect and make abstracts from such records,
and furnish to Secured Party, at such intervals as Secured Party may request,
such documents, lists, descriptions, certificates, and other information as may
be necessary or proper to keep Secured Party informed with respect to the
identity, location, status, condition, and value of the Collateral. In addition,
from time to time at the request of Secured Party deliver to Secured Party such
information regarding Debtor as Secured Party may reasonably request.

(c) Annexes. Immediately update all annexes hereto if any information therein
shall become inaccurate or incomplete. Notwithstanding any other provision
herein, Debtor’s failure to describe any Collateral required to be listed on any
annex hereto shall not impair Secured Party’s Security Interest in the
Collateral.

(d) Perform Indebtedness. Fully perform all of Debtor’s duties under and in
connection with each transaction to which the Collateral, or any part thereof,
relates, so that the amounts thereof shall actually become payable in their
entirety to Secured Party. Furthermore, notwithstanding anything to the contrary
contained herein, (i) Debtor shall remain liable under the contracts,
agreements, documents, and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Security Agreement had not been executed, (ii) the
exercise by Secured Party of any of its rights or remedies hereunder shall not
release Debtor from any of its duties or obligations under the contracts,
agreements, documents, and instruments included in the Collateral, and
(iii) Secured Party shall not have any indebtedness, liability, or obligation
under any of the contracts, agreements, documents, and instruments included in
the Collateral by reason of this Security Agreement, and Secured Party shall not
be obligated to perform any of the obligations or duties of Debtor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.

(e) Notices. (i) Except as may be otherwise expressly permitted under the terms
of the Credit Agreement, promptly notify Secured Party of (A) any change in any
fact or circumstances represented or warranted by Debtor with respect to any of
the Collateral or Indebtedness, (B) any claim, action, or proceeding affecting
title to all or any of the Collateral or the Security Interest and, at the
request of Secured Party, appear in and defend, at Debtor’s expense, any such
action or proceeding, (C) any material change in the nature of the Collateral,
(D) any material damage to or loss of Collateral, and (E) the occurrence of any

 

Exhibit H – Page 7



--------------------------------------------------------------------------------

other event or condition (including, without limitation, matters as to Lien
priority) that could have a material adverse effect on the Collateral (taken as
a whole) or the Security Interest created hereunder; and (ii) give Secured Party
thirty (30) days written notice before any proposed (A) relocation of its
principal place of business or chief executive office, (B) change of its name,
identity, or corporate structure, (C) relocation of the place where its books
and records concerning its accounts are kept, (D) relocation of any Collateral
(other than delivery of inventory in the ordinary course of business to third
party contractors for processing and sales of inventory in the ordinary course
of business or as permitted by the Credit Agreement) to a location not described
on the attached Annex A, and (E) change of its jurisdiction of organization or
organizational identification number, as applicable. Prior to making any of the
changes contemplated in clause (ii) preceding, Debtor shall execute and deliver
all such additional documents and perform all additional acts as Secured Party,
in its sole discretion, may request in order to continue or maintain the
existence and priority of the Security Interests in all of the Collateral.

(f) Collateral in Trust. Hold in trust (and not commingle with other assets of
Debtor) for Secured Party all Collateral that is Collateral Notes or Pledged
Securities, at any time received by Debtor, and promptly deliver same to Secured
Party, unless Secured Party at its option (which may be evidenced only by a
writing signed by Secured Party stating that Secured Party elects to permit
Debtor to so retain) permits Debtor to retain the same, but any Collateral Notes
or Pledged Securities, so retained shall be marked to state that they are
assigned to Secured Party; each such instrument shall be endorsed to the order
of Secured Party (but the failure of same to be so marked or endorsed shall not
impair the Security Interest thereon).

(g) Control. Execute all documents and take any action required by Secured Party
in order for Secured Party to obtain “control” (as defined in the UCC) with
respect to Collateral consisting of uncertificated Pledged Securities. If Debtor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in the federal Electronic
Signatures in Global and National Commerce Act, or in the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, promptly notify
Secured Party thereof and, at the request of Secured Party, take such action as
Secured Party may reasonably request to vest in Secured Party control under the
UCC of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.

(h) Further Assurances. At Debtor’s expense and Secured Party’s request, before
or after a Default or Event of Default, (i) file or cause to be filed such
applications and take such other actions as Secured Party may request to obtain
the consent or approval of any Governmental Authority to Secured Party’s rights
hereunder, including, without limitation, the Right to sell all the Collateral
upon a Default or Event of Default without additional consent or approval from
such Governmental Authority (and, because Debtor agrees that Secured Party’s
remedies at law for failure of Debtor to comply with this provision would be
inadequate and that such failure would not be adequately compensable in damages,
Debtor agrees that its covenants in this provision may be specifically
enforced); (ii) from time to time promptly execute and deliver to Secured Party
all such other assignments, certificates, supplemental documents, and financing
statements, and do all other acts or things as Secured Party may reasonably
request in order to more fully create, evidence, perfect, continue, and preserve
the priority of the Security Interest and to carry out the provisions of this
Security Agreement; and (iii) pay all filing fees in connection with any
financing, continuation, or termination statement or other instrument with
respect to the Security Interests.

 

Exhibit H – Page 8



--------------------------------------------------------------------------------

(i) Encumbrances. Not create, permit, or suffer to exist, and shall defend the
Collateral against, any Lien or other encumbrance on the Collateral, and shall
defend Debtor’s rights in the Collateral and Secured Party’s Security Interest
in, the Collateral against the claims and demands of all Persons except those
holding or claiming Excepted Liens. Debtor shall do nothing to impair the rights
of Secured Party in the Collateral.

(j) Estoppel and Other Agreements and Matters. Upon the reasonable request of
Secured Party, either (i) use commercially reasonable efforts to cause the
landlord or lessor for each location where any of its inventory or equipment is
maintained to execute and deliver to Secured Party an estoppel and subordination
agreement in such form as may be reasonably acceptable to Secured Party and its
counsel, or (ii) deliver to Secured Party a legal opinion or other evidence (in
each case that is reasonably satisfactory to Secured Party and it counsel) that
neither the applicable lease nor the laws of the jurisdiction in which that
location is situated provide for contractual, common law, or statutory
landlord’s Liens that is senior to or pari passu with the Security Interest.

(k) Impairment of Collateral. Not use any of the Collateral, or permit the same
to be used, for any unlawful purpose, in any manner that is reasonably likely to
adversely impair the value or usefulness of the Collateral, or in any manner
inconsistent with the provisions or requirements of any policy of insurance
thereon nor affix or install any accessories, equipment, or device on the
Collateral or on any component thereof if such addition will impair the original
intended function or use of the Collateral or such component.

(l) Collateral Notes and Collateral Note Security. Without the prior written
consent of Secured Party not (i) modify or substitute, or permit the
modification or substitution of, any Collateral Note or any document evidencing
the Collateral Note Security or (ii) release any Collateral Note Security unless
specifically required by the terms thereof.

(m) Securities. Except as permitted by the Credit Agreement, not sell, exchange,
or otherwise dispose of, or grant any option, warrant, or other right with
respect to, any of the Pledged Securities; to the extent any issuer of any
Pledged Securities is controlled by Debtor and/or its Affiliates, not permit
such issuer to issue any additional shares of stock or other securities in
addition to or in substitution for the Pledged Securities, except issuances to
Debtor on terms acceptable to Secured Party; pledge hereunder, immediately upon
Debtor’s acquisition (directly or indirectly) thereof, any and all additional
shares of stock or other securities of each Subsidiary of Debtor; and take any
action necessary, required, or requested by Secured Party to allow Secured Party
to fully enforce its Security Interest in the Pledged Securities, including,
without limitation, the filing of any claims with any court, liquidator,
trustee, custodian, receiver, or other like person or party.

(n) Partnerships and Partnership Interests. (i) Promptly perform, observe, and
otherwise comply with each and every covenant, agreement, requirement, and
condition set forth in the contracts and agreements creating or relating to any
Partnership; (ii) do or cause to be done all things necessary or appropriate to
keep the Partnerships in full force and effect and the rights of Debtor and
Secured Party thereunder unimpaired; (iii) except as expressly permitted by the
Credit Agreement, not consent to any Partnership selling, leasing, or disposing
of substantially all of its assets in a single transaction or a series of
transactions; (iv) notify Secured Party of the occurrence of any default or
breach or event of default or breach under any contract or agreement creating or
relating to the Partnerships; (v) not consent to the amendment, modification,
surrender, impairment, forfeiture, cancellation, dissolution, or termination of
any Partnership, or material agreement relating thereto; (vi) except as
permitted by the

 

Exhibit H – Page 9



--------------------------------------------------------------------------------

Credit Agreement, not transfer, sell, or assign any of the Partnership Interests
or any part thereof; (vii) pledge hereunder, immediately upon Debtor’s
acquisition (directly or indirectly) thereof, any and all additional Partnership
Interests of any Partnership granted to Debtor; and any and all additional
shares of stock or other securities of each; (viii) deliver to Secured Party a
fully-executed Acknowledgment of Pledge, substantially in the form of Annex D,
for each Partnership Interest; and (ix) take any action necessary, required, or
requested by Secured Party to allow Secured Party to fully enforce its Security
Interest in the Partnership Interests, including, without limitation, the filing
of any claims with any court, liquidator, trustee, custodian, receiver, or other
like person or party.

(o) Material Agreements. (i) Promptly perform, observe, and otherwise comply
with each and every covenant, agreement, requirement, and condition set forth in
the Material Agreements; (ii) do or cause to be done all things necessary or
appropriate to keep the Material Agreements in full force and effect and the
rights of Debtor and Secured Party thereunder unimpaired; (iii) notify Secured
Party of the occurrence of any default or breach or event of default or breach
under any Material Agreement; and (iv) without the prior written consent of
Secured Party, not consent to the amendment, modification, surrender,
impairment, forfeiture, cancellation, dissolution, or termination of any
Material Agreement.

(p) Modification of Accounts. In accordance with prudent business practices,
endeavor to collect or cause to be collected from each account debtor under its
accounts, as and when due, any and all amounts owing under such accounts. Except
in the ordinary course of business consistent with prudent business practices
and industry standards, without the prior written consent of Secured Party,
Debtor shall not (i) grant any extension of time for any payment with respect to
any of the accounts, (ii) compromise, compound, or settle any of the accounts
for less than the full amount thereof, (iii) release, in whole or in part, any
Person liable for payment of any of the accounts, (iv) allow any credit or
discount for payment with respect to any account other than trade discounts
granted in the ordinary course of business, (v) release any Lien or guaranty
securing any account, (vi) modify or substitute, or permit the modification or
substitution of, any contract to which any of the Collateral which is accounts
relates.

7. DEFAULT; REMEDIES. If an Event of Default exists, Secured Party may, at its
election (but subject to the terms and conditions of the Credit Agreement),
exercise any and all rights available to a secured party under the UCC, in
addition to any and all other rights afforded by the Loan Documents, at law, in
equity, or otherwise, including, without limitation, (a) requiring Debtor to
assemble all or part of the Collateral and make it available to Secured Party at
a place to be designated by Secured Party which is reasonably convenient to
Debtor and Secured Party, (b) surrendering any policies of insurance on all or
part of the Collateral and receiving and applying the unearned premiums as a
credit on the Indebtedness, (c) applying by appropriate judicial proceedings for
appointment of a receiver for all or part of the Collateral (and Debtor hereby
consents to any such appointment), and (d) applying to the Indebtedness any cash
held by Secured Party under this Security Agreement, including, without
limitation, any cash in the Cash Collateral Account (defined in Section 8(h)).

(a) Notice. Reasonable notification of the time and place of any public sale of
the Collateral, or reasonable notification of the time after which any private
sale or other intended disposition of the Collateral is to be made, shall be
sent to Debtor and to any other Person entitled to notice under the UCC;
provided that, if any of the Collateral threatens to decline speedily in value
or is of the type customarily sold on a recognized market, Secured Party may
sell or otherwise dispose of the Collateral without notification, advertisement,
or other notice of any kind. It is agreed that notice sent or given not less
than ten days prior to the taking of the action to which the notice relates is
reasonable notification and notice for the purposes of this subparagraph.

 

Exhibit H – Page 10



--------------------------------------------------------------------------------

(b) Condition of Collateral; Warranties. Secured Party has no obligation to
clean-up or otherwise prepare the Collateral for sale. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.

(c) Compliance with Other Laws. Secured Party may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(d) Sales of Pledged Securities.

(i) Debtor agrees that, because of the Securities Act of 1933, as amended, or
the rules and regulations promulgated thereunder (collectively, the “Securities
Act”), or any other laws or regulations, and for other reasons, there may be
legal or practical restrictions or limitations affecting Secured Party in any
attempts to dispose of certain portions of the Pledged Securities and for the
enforcement of its rights. For these reasons, Secured Party is hereby authorized
by Debtor, but not obligated, upon the occurrence and during the continuation of
an Event of Default, to sell all or any part of the Pledged Securities at
private sale, subject to investment letter or in any other manner which will not
require the Pledged Securities, or any part thereof, to be registered in
accordance with the Securities Act or any other laws or regulations, at a
reasonable price at such private sale or other distribution in the manner
mentioned above. Debtor understands that Secured Party may in its discretion
approach a limited number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Pledged Securities, or any part
thereof, than would otherwise be obtainable if such Collateral were either
afforded to a larger number or potential purchasers, registered under the
Securities Act, or sold in the open market. Debtor agrees that any such private
sale made under this Paragraph 7(d) shall be deemed to have been made in a
commercially reasonable manner, and that Secured Party has no obligation to
delay the sale of any Pledged Securities to permit the issuer thereof to
register it for public sale under any applicable federal or state securities
laws.

(ii) Secured Party is authorized, in connection with any such sale, (A) to
restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, and (B) to
impose such other limitations or conditions in connection with any such sale as
Secured Party reasonably deems necessary in order to comply with applicable law.
Debtor covenants and agrees that it will execute and deliver such documents and
take such other action as Secured Party reasonably deems necessary in order that
any such sale may be made in compliance with applicable law. Upon any such sale
Secured Party shall have the right to deliver, assign, and transfer to the
purchaser thereof the Pledged Securities so sold. Each purchaser at any such
sale shall hold the Pledged Securities so sold absolutely free from any claim or
right of Debtor of whatsoever kind, including any equity or right of redemption
of Debtor. Debtor, to the extent permitted by applicable law, hereby
specifically waives all rights of redemption, stay, or appraisal which it has or
may have under any law now existing or hereafter enacted.

 

Exhibit H – Page 11



--------------------------------------------------------------------------------

(iii) Debtor agrees that ten days’ written notice from Secured Party to Debtor
of Secured Party’s intention to make any such public or private sale or sale at
a broker’s board or on a securities exchange shall constitute reasonable notice
under the UCC. Such notice shall (A) in case of a public sale, state the time
and place fixed for such sale, (B) in case of sale at a broker’s board or on a
securities exchange, state the board or exchange at which such a sale is to be
made and the day on which the Pledged Securities, or the portion thereof so
being sold, will first be offered for sale at such board or exchange, and (C) in
the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Party may fix in
the notice of such sale. At any such sale, the Pledged Securities may be sold in
one lot as an entirety or in separate parcels, as Secured Party may reasonably
determine. Secured Party shall not be obligated to make any such sale pursuant
to any such notice. Secured Party may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned.

(iv) In case of any sale of all or any part of the Pledged Securities on credit
or for future delivery, the Pledged Securities so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Securities so sold and in case of
any such failure, such Pledged Securities may again be sold upon like notice.
Secured Party, instead of exercising the power of sale herein conferred upon it,
may proceed by a suit or suits at law or in equity to foreclose the Security
Interests and sell the Pledged Securities, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.

(v) Without limiting the foregoing, or imposing upon Secured Party any
obligations or duties not required by applicable law, Debtor acknowledges and
agrees that, in foreclosing upon any of the Pledged Securities, or exercising
any other rights or remedies provided Secured Party hereunder or under
applicable law, Secured Party may, but shall not be required to, (A) qualify or
restrict prospective purchasers of the Pledged Securities by requiring evidence
of sophistication or creditworthiness, and requiring the execution and delivery
of confidentiality agreements or other documents and agreements as a condition
to such prospective purchasers’ receipt of information regarding the Pledged
Securities or participation in any public or private foreclosure sale process,
(B) provide to prospective purchasers business and financial information
regarding Debtor or the Companies available in the files of Secured Party at the
time of commencing the foreclosure process, without the requirement that Secured
Party obtain, or seek to obtain, any updated business or financial information
or verify, or certify to prospective purchasers, the accuracy of any such
business or financial information, or (C) offer for sale and sell the Pledged
Securities with, or without, first employing an appraiser, investment banker, or
broker with respect to the evaluation of the Pledged Securities, the
solicitation of purchasers for Pledged Securities, or the manner of sale of
Pledged Securities.

(e) Application of Proceeds. Secured Party shall apply the proceeds of any sale
or other disposition of the Collateral under this Paragraph 7 in the following
order: first, to the payment of all expenses incurred in retaking, holding, and
preparing any of the Collateral for sale(s) or other disposition, in arranging
for such sale(s) or other disposition, and in actually selling or disposing of
the same (all of which are part of the Indebtedness); second, toward repayment
of

 

Exhibit H – Page 12



--------------------------------------------------------------------------------

amounts expended by Secured Party under Paragraph 8; and third, toward payment
of the balance of the Indebtedness in the order and manner specified in the
Credit Agreement. Any surplus remaining shall be delivered to Debtor or as a
court of competent jurisdiction may direct. If the proceeds are insufficient to
pay the Indebtedness in full, Debtor shall remain liable for any deficiency.

(f) Sales on Credit. If Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the purchaser,
received by the Secured Party, and applied to the indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the
sale.

8. OTHER RIGHTS OF SECURED PARTY.

(a) Performance. If Debtor fails to keep the Collateral in good repair, working
order, and condition, as required by the Loan Documents, or fails to pay when
due all Taxes on any of the Collateral in the manner required by the Loan
Documents, or fails to preserve the priority of the Security Interest in any of
the Collateral, or fails to keep the Collateral insured as required by the Loan
Documents, or otherwise fails to perform any of its obligations under the Loan
Documents with respect to the Collateral, then Secured Party may, at its option,
but without being required to do so, make such repairs, pay such Taxes,
prosecute or defend any suits in relation to the Collateral, or insure and keep
insured the Collateral in any amount deemed appropriate by Secured Party, or
take all other action which Debtor is required, but has failed or refused, to
take under the Loan Documents. Any sum which may be expended or paid by Secured
Party under this subparagraph (including, without limitation, court costs and
reasonable attorneys’ fees) shall bear interest from the dates of expenditure or
payment at the Post-Default Rate until paid and, together with such interest,
shall be payable by Debtor to Secured Party upon demand and shall be part of the
Indebtedness.

(b) Collection. If an Event of Default exists and upon notice from Secured
Party, each Collateral Obligor with respect to any payments on any of the
Collateral (including, without limitation, dividends and other Distributions
with respect to the Pledged Securities and Partnership Interests, payments on
Collateral Notes, insurance proceeds payable by reason of loss or damage to any
of the Collateral, or payments or distributions with respect to Deposit
Accounts) is hereby authorized and directed by Debtor to make payment directly
to Secured Party, regardless of whether Debtor was previously making collections
thereon. Subject to Paragraph 8(f) hereof, until such notice is given, Debtor is
authorized to retain and expend all payments made on Collateral. If an Event of
Default exists, Secured Party shall have the Right in its own name or in the
name of Debtor to compromise or extend time of payment with respect to all or
any portion of the Collateral for such amounts and upon such terms as Secured
Party may determine; to demand, collect, receive, receipt for, sue for,
compound, and give acquittances for any and all amounts due or to become due
with respect to Collateral; to take control of cash and other proceeds of any
Collateral; to endorse the name of Debtor on any notes, acceptances, checks,
drafts, money orders, or other evidences of payment on Collateral that may come
into the possession of Secured Party; to sign the name of Debtor on any invoice
or bill of lading relating to any Collateral, on any drafts against Collateral
Obligors or other Persons making payment with respect to Collateral, on
assignments and verifications of accounts or other Collateral and on notices to
Collateral Obligors making payment with respect to Collateral; to send requests
for verification of obligations to any Collateral Obligor; and to do all other
acts and things necessary to carry out the intent of this Security Agreement. If
an Event of Default exists and any Collateral Obligor fails or refuses to make
payment on any Collateral

 

Exhibit H – Page 13



--------------------------------------------------------------------------------

when due, Secured Party is authorized, in its sole discretion, either in its own
name or in the name of Debtor, to take such action as Secured Party shall deem
appropriate for the collection of any amounts owed with respect to Collateral or
upon which a delinquency exists. Regardless of any other provision hereof,
however, Secured Party shall never be liable for its failure to collect, or for
its failure to exercise diligence in the collection of, any amounts owed with
respect to Collateral, nor shall it be under any duty whatsoever to anyone
except Debtor to account for funds that it shall actually receive hereunder.
Without limiting the generality of the foregoing, Secured Party shall have no
responsibility for ascertaining any maturities, calls, conversions, exchanges,
offers, tenders, or similar matters relating to any Collateral, or for informing
Debtor with respect to any of such matters (irrespective of whether Secured
Party actually has, or may be deemed to have, knowledge thereof). The receipt of
Secured Party to any Collateral Obligor shall be a full and complete release,
discharge, and acquittance to such Collateral Obligor, to the extent of any
amount so paid to Secured Party.

(c) Proprietary Rights. For purposes of enabling Secured Party to exercise its
rights and remedies under this Security Agreement and enabling Secured Party and
its successors and assigns to enjoy the full benefits of the Collateral, Debtor
hereby grants to Secured Party an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to Debtor) to make, have made,
use, sell, import, reproduce, distribute, display and perform publicly, create
derivative works, perform by means of digital transmission, license, or
sublicense any of the Proprietary Rights. Debtor shall provide Secured Party
with reasonable access to all media in which any of the Proprietary Rights may
be recorded or stored and all computer programs used for the completion or
printout thereof. This license shall also inure to the benefit of all
successors, assigns, and transferees of Secured Party. Upon the occurrence of a
Event of Default, Secured Party may require that Debtor assign all of its right,
title, and interest in and to the Proprietary Rights or any part thereof to
Secured Party or such other Person as Secured Party may designate pursuant to
documents satisfactory to Secured Party. If no Default or Event of Default
exists, Debtor shall have the exclusive, non-transferable right and license to
use the Proprietary Rights in the ordinary course of business and the exclusive
right to grant to other Persons licenses and sublicenses with respect to the
Proprietary Rights for full and fair consideration.

(d) Record Ownership of Securities. If a Default or Event of Default exists,
Secured Party at any time may have any Collateral that is Pledged Securities and
that is in the possession of Secured Party, or its nominee or nominees,
registered in its name, or in the name of its nominee or nominees, as Secured
Party; and, as to any Collateral that is Pledged Securities so registered,
Secured Party shall execute and deliver (or cause to be executed and delivered)
to Debtor all such proxies, powers of attorney, dividend coupons or orders, and
other documents as Debtor may reasonably request for the purpose of enabling
Debtor to exercise the voting rights and powers which it is entitled to exercise
under this Security Agreement or to receive the dividends and other
Distributions and payments in respect of such Collateral that is Pledged
Securities or proceeds thereof which it is authorized to receive and retain
under this Security Agreement.

(e) Voting of Securities. As long as no Default exists, Debtor is entitled to
exercise all voting rights pertaining to any Pledged Securities and Partnership
Interests; provided, however, that no vote shall be cast or consent, waiver, or
ratification given or action taken without the prior written consent of Secured
Party which would (x) be inconsistent with or violate any provision of this
Security Agreement or any other Loan Document or (y) amend, modify, or waive any
term, provision or condition of the certificate of incorporation, bylaws,
certificate of formation, or other charter document, or other agreement relating
to, evidencing, providing for the issuance of, or securing any Collateral; and
provided further that Debtor

 

Exhibit H – Page 14



--------------------------------------------------------------------------------

shall give Secured Party at least five Business Days’ prior written notice in
the form of an officers’ certificate of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any voting or other
consensual rights pertaining to the Collateral or any part thereof which might
have a material adverse effect on the value of the Collateral or any part
thereof. If an Event of Default exists and if Secured Party elects to exercise
such right, the right to vote any Pledged Securities shall be vested exclusively
in Secured Party. To this end, Debtor hereby irrevocably constitutes and
appoints Secured Party the proxy and attorney-in-fact of Debtor, with full power
of substitution, to vote, and to act with respect to, any and all Collateral
that is Pledged Securities standing in the name of Debtor or with respect to
which Debtor is entitled to vote and act, subject to the understanding that such
proxy may not be exercised unless an Event of Default exists. The proxy herein
granted is coupled with an interest, is irrevocable, and shall continue until
the Indebtedness has been paid and performed in full.

(f) Certain Proceeds. Notwithstanding any contrary provision herein, any and all

(i) dividends, interest, or other Distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable, or
otherwise distributed in respect of, or in exchange for, any Collateral;

(ii) dividends, interest, or other Distributions hereafter paid or payable in
cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution, or in connection with a reduction of capital,
capital surplus, or paid-in-surplus;

(iii) cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral; and

(iv) dividends, interest, or other Distributions paid or payable in violation of
the Loan Documents,

shall be part of the Collateral hereunder, and shall, if received by Debtor, be
held in trust for the benefit of Secured Party, and shall forthwith be delivered
to Secured Party (accompanied by proper instruments of assignment and/or stock
and/or bond powers executed by Debtor in accordance with Secured Party’s
instructions) to be held subject to the terms of this Security Agreement. Any
cash proceeds of Collateral which come into the possession of Secured Party on
and after the occurrence of an Event of Default (including, without limitation,
insurance proceeds) may, at Secured Party’s option, be applied in whole or in
part to the Indebtedness (to the extent then due), be released in whole or in
part to or on the written instructions of Debtor for any general or specific
purpose, or be retained in whole or in part by Secured Party as additional
Collateral. Any cash Collateral in the possession of Secured Party may be
invested by Secured Party in certificates of deposit issued by Secured Party (if
Secured Party issues such certificates) or by any state or national bank having
combined capital and surplus greater than $100,000,000 with a rating from
Moody’s and S&P of P-1 and A-1+, respectively, or in securities issued or
guaranteed by the United States of America or any agency thereof. Secured Party
shall never be obligated to make any such investment and shall never have any
liability to Debtor for any loss which may result therefrom. All interest and
other amounts earned from any investment of Collateral may be dealt with by
Secured Party in the same manner as other cash Collateral. The provisions of
this subparagraph are applicable whether or not a Default or Event of Default
exists.

 

Exhibit H – Page 15



--------------------------------------------------------------------------------

(g) Use and Operation of Collateral. Should any Collateral come into the
possession of Secured Party, Secured Party may use or operate such Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other rights held by
Secured Party in respect of such Collateral. Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party’s request, the amount of
all reasonable expenses (including, without limitation, the cost of any
insurance and payment of Taxes or other charges) incurred by Secured Party in
connection with its custody and preservation of Collateral, and all such
expenses, costs, Taxes, and other charges shall bear interest at the
Post-Default Rate until repaid and, together with such interest, shall be
payable by Debtor to Secured Party upon demand and shall become part of the
Indebtedness. However, the risk of accidental loss or damage to, or diminution
in value of, Collateral is on Debtor, and Secured Party shall have no liability
whatever for failure to obtain or maintain insurance, nor to determine whether
any insurance ever in force is adequate as to amount or as to the risks insured.
With respect to Collateral that is in the possession of Secured Party, Secured
Party shall have no duty to fix or preserve rights against prior parties to such
Collateral and shall never be liable for any failure to use diligence to collect
any amount payable in respect of such Collateral, but shall be liable only to
account to Debtor for what it may actually collect or receive thereon. The
provisions of this subparagraph are applicable whether or not an Event of
Default exists.

(h) Power of Attorney. Debtor hereby irrevocably constitutes and appoints
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the name of Debtor or in its own name, to take after the occurrence
and during the continuance of an Event of Default and from time to time
thereafter, any and all action and to execute any and all documents and
instruments which Secured Party at any time and from time to time deems
necessary or desirable to accomplish the purposes of this Security Agreement
and, without limiting the generality of the foregoing, Debtor hereby gives
Secured Party the power and right on behalf of Debtor and in its own name to do
any of the following after the occurrence and during the continuance of an Event
of Default and from time to time thereafter, without notice to or the consent of
Debtor:

(i) to receive, endorse, and collect any drafts or other instruments or
documents in connection with clause (b) above and this clause (i);

(ii) to demand, sue for, collect, or receive, in the name of Debtor or in its
own name, any money or property at any time payable or receivable on account of
or in exchange for any of the Collateral and, in connection therewith, endorse
checks, notes, drafts, acceptances, money orders, documents of title or any
other instruments for the payment of money under the Collateral or any policy of
insurance;

(iii) to pay or discharge taxes, Liens, or other encumbrances levied or placed
on or threatened against the Collateral;

(iv) to notify post office authorities to change the address for delivery of
Debtor to an address designated by Secured Party and to receive, open, and
dispose of mail addressed to Debtor; and

(v) (A) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills

 

Exhibit H – Page 16



--------------------------------------------------------------------------------

of lading, storage or warehouse receipts, drafts against debtors, assignments,
proxies, stock powers, verifications, and notices in connection with accounts
and other documents relating to the Collateral; (D) to commence and prosecute
any suit, action, or proceeding at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action, or
proceeding brought against Debtor with respect to any Collateral; (F) to settle,
compromise, or adjust any suit, action, or proceeding described above and, in
connection therewith, to give such discharges or releases as Secured Party may
deem appropriate; (G) to exchange any of the Collateral for other property upon
any merger, consolidation, reorganization, recapitalization, or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Collateral with any committee, depositary, transfer agent, registrar, or
other designated agency upon such terms as Secured Party may determine; (H) to
add or release any guarantor, indorser, surety, or other party to any of the
Collateral; (I) to renew, extend, or otherwise change the terms and conditions
of any of the Collateral; (J) to make, settle, compromise or adjust any claims
under or pertaining to any of the Collateral (including claims under any policy
of insurance); (K) to execute on behalf of Debtor any financing statements or
continuation statements with respect to the Security Interests created hereby,
and to do any and all acts and things to protect and preserve the Collateral,
including, without limitation, the protection and prosecution of all rights
included in the Collateral; and (L) to sell, transfer, pledge, convey, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Secured Party were the absolute owner thereof for all
purposes, and to do, at Secured Party’s option and Debtor’s expense, at any
time, or from time to time, all acts and things which Secured Party deems
necessary to protect, preserve, maintain, or realize upon the Collateral and
Secured Party’s security interest therein.

This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither Secured Party
nor any Person designated by Secured Party shall be liable for any act or
omission or for any error of judgment or any mistake of fact or law. This power
of attorney is conferred on Secured Party solely to protect, preserve, maintain,
and realize upon its Security Interest in the Collateral. Secured Party shall
not be responsible for any decline in the value of the Collateral and shall not
be required to take any steps to preserve rights against prior parties or to
protect, preserve, or maintain any Lien given to secure the Collateral.

(i) Purchase Money Collateral. To the extent that Secured Party or any Lender
has advanced or will advance funds to or for the account of Debtor to enable
Debtor to purchase or otherwise acquire rights in Collateral, Secured Party or
such Lender, at its option, may pay such funds (i) directly to the Person from
whom Debtor will make such purchase or acquire such rights, or (ii) to Debtor,
in which case Debtor covenants to promptly pay the same to such Person, and
forthwith furnish to Secured Party evidence satisfactory to Secured Party that
such payment has been made from the funds so provided.

(j) Subrogation. If any of the Indebtedness is given in renewal or extension or
applied toward the payment of indebtedness secured by any Lien, Secured Party
shall be, and is hereby, subrogated to all of the rights, titles, interests, and
Liens securing the indebtedness so renewed, extended, or paid.

 

Exhibit H – Page 17



--------------------------------------------------------------------------------

(k) Indemnification. Debtor hereby assumes all liability for the Collateral, for
the Security Interest, and for any use, possession, maintenance, and management
of, all or any of the Collateral, including, without limitation, any Taxes
arising as a result of, or in connection with, the transactions contemplated
herein, and agrees to assume liability for, and to indemnify and hold Secured
Party and each Lender harmless from and against, any and all claims, causes of
action, or liability, for injuries to or deaths of Persons and damage to
property, howsoever arising from or incident to such use, possession,
maintenance, and management, whether such Persons be agents or employees of
Debtor or of third parties, or such damage be to property of Debtor or of
others. Debtor agrees to indemnify, save, and hold Secured Party and each Lender
harmless from and against, and covenants to defend Secured Party and each Lender
against, any and all losses, damages, claims, costs, penalties, liabilities, and
expenses (collectively, “Claims”), including, without limitation, court costs
and attorneys’ fees, AND ANY OF THE FOREGOING ARISING FROM THE NEGLIGENCE OF
SECURED PARTY OR ANY LENDER, OR ANY OF THEIR RESPECTIVE OFFICERS, EMPLOYEES,
AGENTS, ADVISORS, EMPLOYEES, OR REPRESENTATIVES, howsoever arising or incurred
because of, incident to, or with respect to Collateral or any use, possession,
maintenance, or management thereof; provided, however, that the indemnity set
forth in this Paragraph 8(l) will not apply to Claims caused by the gross
negligence or willful misconduct of Secured Party or any Lender.

(l) Continuing Liability. Notwithstanding anything to the contrary contained in
this Security Agreement, (i) Debtor shall remain liable under the contracts,
agreements, documents, and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligation thereunder to the
same extent as if this Security Agreement had not been executed, (ii) the
exercise by Secured Party of any of its rights or remedies hereunder shall not
release Debtor from any of its duties or obligations under the contracts,
agreements, documents, and instruments included in the Collateral, and
(iii) Secured Party shall not have any indebtedness, liability, or obligation
under any of the contracts, agreements, documents, and instruments included in
the Collateral by reason of this Security Agreement, and Secured Party shall not
be obligated to perform any of the obligations or duties of Debtor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.

9. MISCELLANEOUS.

(a) Continuing Security Interest. This Security Agreement creates a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the termination of the obligations of Lenders to advance Borrowings
or issue Letters of Credit under the Loan Documents, the payment in full of the
Indebtedness, and the expiration of all Letters of Credit and all Hedging
Agreements issued by any Lender or any Affiliate of any Lender to any Obligor;
and (ii) inure to the benefit of and be enforceable by Secured Party, Lenders,
and their respective successors, transferees, and assigns. Without limiting the
generality of the foregoing clause (ii), Secured Party and Lenders may assign or
otherwise transfer any of their respective rights under this Security Agreement
to any other Person in accordance with the terms and provisions of Section 12.06
of the Credit Agreement, and to the extent of such assignment or transfer such
Person shall thereupon become vested with all the rights and benefits in respect
thereof granted herein or otherwise to Secured Party or Lenders, as the case may
be. Upon payment in full of the Indebtedness, the termination of the commitment
of Lenders to extend credit or issue Letters of Credit under the Loan Documents,
and the expiration and termination of all Letters of Credit and Hedging
Agreements issued by any Lender or any Affiliate of any Lender to any Obligor,
Debtor shall be entitled to the return, upon its request and at its expense, of
such of the Collateral as shall not have been sold or otherwise applied pursuant
to the terms hereof.

 

Exhibit H – Page 18



--------------------------------------------------------------------------------

(b) Reference to Miscellaneous Provisions. This Security Agreement is one of the
“Loan Documents” referred to in the Credit Agreement, and all provisions
relating to Loan Documents set forth in Section 12 of the Credit Agreement,
other than the provisions relating to governing law, are incorporated herein by
reference, the same as if set forth herein verbatim.

(c) Term. Upon the later of (i) the termination of Lenders’ commitments to fund
Loans and issue Letters of Credit under the Credit Agreement and (ii) the full
and final payment and performance of the Indebtedness (including expiration of
any Hedging Agreements between Debtor and by Lender or its Affiliate), this
Security Agreement shall thereafter terminate upon receipt by Secured Party of
Debtor’s written notice of such termination; provided that no Collateral
Obligor, if any, on any of the Collateral shall ever be obligated to make
inquiry as to the termination of this Security Agreement, but shall be fully
protected in making payment directly to Secured Party until actual notice of
such total payment of the Indebtedness is received by such Collateral Obligor.

(d) Actions Not Releases. The Security Interest and Debtor’s obligations and
Secured Party’s rights hereunder shall not be released, diminished, impaired, or
adversely affected by the occurrence of any one or more of the following events:
(i) the taking or accepting of any other security or assurance for any or all of
the Indebtedness; (ii) any release, surrender, exchange, subordination, or loss
of any security or assurance at any time existing in connection with any or all
of the Indebtedness; (iii) the modification of, amendment to, or waiver of
compliance with any terms of any of the other Loan Documents without the
notification or consent of Debtor, except as required therein (the right to such
notification or consent being herein specifically waived by Debtor); (iv) the
insolvency, bankruptcy, or lack of corporate or trust power of any party at any
time liable for the payment of any or all of the Indebtedness, whether now
existing or hereafter occurring; (v) any renewal, extension, or rearrangement of
the payment of any or all of the Indebtedness, either with or without notice to
or consent of Debtor, or any adjustment, indulgence, forbearance, or compromise
that may be granted or given by Secured Party or any Lender to Debtor; (vi) any
neglect, delay, omission, failure, or refusal of Secured Party or any Lender to
take or prosecute any action in connection with any other agreement, document,
guaranty, or instrument evidencing, securing, or assuring the payment of all or
any of the Indebtedness; (vii) any failure of Secured Party or any Lender to
notify Debtor of any renewal, extension, or assignment of the Indebtedness or
any part thereof, or the release of any Collateral or other security, or of any
other action taken or refrained from being taken by Secured Party or any Lender
against Debtor or any new agreement between or among Secured Party or one or
more Lenders and Debtor, it being understood that except as expressly provided
herein, neither Secured Party nor any Lender shall be required to give Debtor
any notice of any kind under any circumstances whatsoever with respect to or in
connection with the Indebtedness, including, without limitation, notice of
acceptance of this Security Agreement or any Collateral ever delivered to or for
the account of Secured Party hereunder; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Indebtedness against any party
obligated with respect thereto by reason of the fact that the Indebtedness, or
the interest paid or payable with respect thereto, exceeds the amount permitted
by law, the act of creating the Indebtedness, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; or (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable laws or for any other reason Secured Party or any Lender is required
to refund such payment or pay the amount thereof to someone else.

(e) Waivers. Except to the extent expressly otherwise provided herein or in
other Loan Documents and to the fullest extent permitted by applicable law,
Debtor waives (i) any right to require Secured Party or any Lender to proceed
against

 

Exhibit H – Page 19



--------------------------------------------------------------------------------

any other Person, to exhaust its rights in Collateral, or to pursue any other
right which Secured Party or any Lender may have; (ii) with respect to the
Indebtedness, presentment and demand for payment, protest, notice of protest and
nonpayment, and notice of the intention to accelerate; and (iii) all rights of
marshaling in respect of any and all of the Collateral.

(f) Financing Statement; Authorization. Secured Party shall be entitled at any
time to file this Security Agreement or a carbon, photographic, or other
reproduction of this Security Agreement, as a financing statement, but the
failure of Secured Party to do so shall not impair the validity or
enforceability of this Security Agreement. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any UCC jurisdiction
any initial financing statements and amendments thereto (without the requirement
for Debtor’s signature thereon) that (i) describe the Collateral (A) as “all
assets of Debtor” or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of the state or such jurisdiction or whether such assets are included
in the Collateral hereunder, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by Article 9 of
the UCC of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the Debtor
is an organization, the type of organization, and any organization
identification number issued to Debtor. Debtor agrees to furnish any such
information to Secured Party promptly upon request.

(g) Amendments. This Security Agreement may be amended only by an instrument in
writing executed jointly by Debtor and Secured Party, and supplemented only by
documents delivered or to be delivered in accordance with the express terms
hereof.

(h) Multiple Counterparts. This Security Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart. Signatures transmitted by facsimile
shall be binding and deemed original until such original signatures are received
from the parties hereto by the Secured Party.

(i) Parties Bound; Assignment. This Security Agreement shall be binding on
Debtor and Debtor’s heirs, legal representatives, successors, and assigns and
shall inure to the benefit of Secured Party and Secured Party’s successors and
assigns.

(i) Secured Party is the administrative agent for each Lender under the Credit
Agreement, the Security Interest and all rights granted to Secured Party
hereunder or in connection herewith are for the ratable benefit of each Lender,
and Secured Party may, without the joinder of any Lender, exercise any and all
rights in favor of Secured Party or Lenders hereunder, including, without
limitation, conducting any foreclosure sales hereunder, and executing full or
partial releases hereof, amendments or modifications hereto, or consents or
waivers hereunder. The rights of each Lender vis-a-vis Secured Party and each
other Lender may be subject to one or more separate agreements between or among
such parties, but Debtor need not inquire about any such agreement or be subject
to any terms thereof unless Debtor specifically joins therein; and consequently,
neither Debtor nor Debtor’s heirs, personal representatives, successors, and
assigns shall be entitled to any benefits or provisions of any such separate
agreements or be entitled to rely upon or raise as a defense, in any manner
whatsoever, the failure or refusal of any party thereto to comply with the
provisions thereof.

 

Exhibit H – Page 20



--------------------------------------------------------------------------------

(ii) Debtor may not, without the prior written consent of Secured Party, assign
any rights, duties, or obligations hereunder.

(j) GOVERNING LAW. THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE
EXTENT THE LAWS OF ANOTHER JURISDICTION GOVERN THE CREATION, PERFECTION,
VALIDITY, OR ENFORCEMENT OF LIENS UNDER THIS SECURITY AGREEMENT, AND THE
APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF AMERICA, SHALL GOVERN THE
VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS SECURITY
AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS.

Remainder of Page Intentionally Blank.

Signature Page to Follow.

 

Exhibit H – Page 21



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Pledge, Assignment, and Security
Agreement.

__________________________________,

as DEBTOR

Exhibit H - Pledge, Assignment and Security Agreement

Signature Page



--------------------------------------------------------------------------------

ANNEX A TO SECURITY AGREEMENT

DEBTOR INFORMATION AND LOCATION OF COLLATERAL

(TO BE PROVIDED BY BORROWER)

 

A. Exact Legal Name of Debtor:

 

B. Mailing Address of Debtor: ________________________________

                                                       
________________________________

                                                       
________________________________

 

C. Type of Entity:

 

D. Jurisdiction of Organization:

 

E. State Issued Organizational Identification Number:

 

Exhibit H - Annex A to Security Agreement



--------------------------------------------------------------------------------

ANNEX B TO SECURITY AGREEMENT

COLLATERAL DESCRIPTIONS

(TO BE PROVIDED BY BORROWER)

 

A. Collateral Notes and Collateral Note Security:

 

B. Pledged Shares:

 

C. Partnership Interests:

 

D. Material Agreements:

 

Exhibit H - Annex B to Security Agreement



--------------------------------------------------------------------------------

ANNEX C TO SECURITY AGREEMENT

STATUTORY, CONTRACTUAL, OR OTHER RESTRICTIONS GOVERNING THE TRANSFER,

OWNERSHIP, OR CONTROL OF THE PARTNERSHIP INTERESTS

(TO BE PROVIDED BY BORROWER)

 

Exhibit H - Annex C to Security Agreement

Page 1



--------------------------------------------------------------------------------

ANNEX D TO SECURITY AGREEMENT

ACKNOWLEDGMENT OF PLEDGE

 

PARTNERSHIP: ______________________   INTEREST OWNER: ______________________

BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of             , 20        ,
             (the “Partnership”) hereby acknowledges the pledge in favor of
Wachovia Bank, National Association (“Pledgee”), in its capacity as
Administrative Agent for certain Lenders and as Secured Party under that certain
Pledge, Assignment, and Security Agreement dated as of             ,
             (as amended, modified, supplemented, or restated from time to time,
the “Security Agreement”), against, and a security interest in favor of Pledgee
in, all of             ’s (the “Interest Owner”) rights in connection with any
partnership interest in the Partnership now and hereafter owned by the Interest
Owner (“Partnership Interest”).

A. Pledge Records. The Partnership has identified Pledgee’s interest in all of
the Interest Owner’s Right, title, and interest in and to all of the Interest
Owner’s Partnership Interest as subject to a pledge and security interest in
favor of Pledgee in the Partnership Records.

B. Partnership Distributions, Accounts, and Correspondence. The Partnership
hereby acknowledges that (i) all proceeds, distributions, and other amounts
payable to the Interest Owner, including, without limitation, upon the
termination, liquidation, and dissolution of the Partnership shall be paid and
remitted to the Pledgee upon demand, (ii) all funds in deposit accounts shall be
held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the Partnership shall be
provided to the Pledgee. The Partnership acknowledges and accepts such direction
and hereby agrees that it shall, upon the written demand by the Administrative
Agent, pay directly to the Administrative Agent at such address any and all
distributions, income, and cash flow arising from the Partnership Interests
whether payable in cash, property or otherwise, subject to and in accordance
with the terms and conditions of the Partnership. The Pledgee may from time to
time notify the Partnership of any change of address to which such amounts are
to be paid.

Remainder of Page Intentionally Blank.

Signature Page to Follow.

 

Annex D to Security Agreement

Page 1



--------------------------------------------------------------------------------

EXECUTED as of the date first stated in this Acknowledgment of Pledge.

 

   By:      Name:      Title:      [PARTNERSHIP] By:       

As General Partner

By:      Name:      Title:     

 

Exhibit H - Annex D to Security Agreement

Page 2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF HEDGING COMPLIANCE REPORT

(Attached)

 

Exhibit I - Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.03

LITIGATION

None.

 

SCHEDULE 7.03 TO CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.10

OWNERSHIP REPORT

 

SCHEDULE 7.10 TO CREDIT AGREEMENT          Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.14

PARTNERSHIP INTERESTS

 

Progam #

  

Program Name

   Well
Count    GP%     GP as
LP%     Atlas Total
Interest    

GP

19

   VIKING RESOURCES 1999 LP    22    25.00 %   0.00 %   25.00 %   Viking
Resources LLC

21

   VIKING 89 CANTON    4    63.50 %   0.00 %   63.50 %   Viking Resources LLC

22

   VIKING 1990-2 ACCREDITED ONLY    4    54.85 %   0.00 %   54.85 %   Viking
Resources LLC

23

   VIKING RESOURCES 1991-1    8    60.79 %   2.31 %   63.10 %   Viking Resources
LLC

24

   1991 VIKING RESOURCES LTD.PSHP    14    35.32 %   0.86 %   36.18 %   Viking
Resources LLC

25

   1991 BRYAN JOINT VENTURE    2    30.00 %   0.00 %   30.00 %   Viking
Resources LLC

26

   1992 VIKING RESOURCES LTD.PSHP    6    35.26 %   2.00 %   37.27 %   Viking
Resources LLC

27

   1992-2 VIKING RESOURCES    3    30.68 %   1.37 %   32.05 %   Viking Resources
LLC

28

   1993 VIKING RESOURCES LTD.PSHP    9    30.93 %   2.70 %   33.63 %   Viking
Resources LLC

29

   1994 VIKING RESOURCES LTD.PSHP    33    30.00 %   1.07 %   31.07 %   Viking
Resources LLC

30

   1995 VIKING RESOURCES LTD.PSHP    48    30.00 %   3.25 %   33.25 %   Viking
Resources LLC

31

   1996 VIKING RESOURCES LTD.PSHP    51    30.00 %   0.00 %   30.00 %   Viking
Resources LLC

32

   1997 VIKING RESOURCES LTD.PSHP    45    30.00 %   0.18 %   30.18 %   Viking
Resources LLC

33

   1998 VIKING RESOURCES LTD.PSHP    31    25.00 %   0.00 %   25.00 %   Viking
Resources LLC

100040

   CMSV/RAI 1989 DRILLING PROGRAM    14    20.00 %   65.86 %   85.86 %  
Resource Energy LLC

100043

   CMSV/RAI 1990 NATURAL GAS DEVL    10    20.00 %   45.84 %   65.84 %  
Resource Energy LLC

100058

   DALTON ASSOCIATES    1    28.00 %   50.31 %   78.31 %   Resource Energy LLC

100061

   ROYAL ASSOCIATES    1    7.50 %   66.77 %   74.27 %   Resource Energy LLC

100062

   WOOSTER ASSOCIATES    1    24.10 %   31.70 %   55.80 %   Resource Energy LLC

100071

   ATWOOD YIELD PLUS    41    1.00 %   62.23 %   63.23 %   Resource Energy LLC

100072

   ATWOOD YIELD PLUS II    3    1.00 %   59.40 %   60.40 %   Resource Energy LLC

100073

   ATWOOD YIELD PLUS III    27    1.00 %   44.18 %   45.18 %   Resource Energy
LLC

100074

   ATWOOD YIELD PLUS IV    35    1.00 %   44.51 %   45.51 %   Resource Energy
LLC

100075

   ATWOOD YIELD PLUS V    11    1.00 %   59.23 %   60.23 %   Resource Energy LLC

100076

   BRIGHTON INCOME PARTNERSHIP    24    50.00 %   0.00 %   50.00 %   Resource
Energy LLC

100077

   BRIGHTON/LEVENGOOD DRILLING    8    10.00 %   51.43 %   61.43 %   Resource
Energy LLC

100079

   DOVER-ATWOOD 1993 DRLNG PROG    79    15.15 %   0.00 %   15.15 %   Resource
Energy LLC

100081

   EAST OHIO GAS DRILLING    2    1.00 %   59.77 %   60.77 %   Resource Energy
LLC

100083

   LEVENGOOD INDUSTRIAL    20    1.00 %   32.35 %   33.35 %   Resource Energy
LLC

100084

   TWC YIELD PLUS 1991    30    1.00 %   36.52 %   37.52 %   Resource Energy LLC

100804

   TRIANGLE ENERGY ASSOC. 1984    6    1.00 %   68.51 %   69.51 %   Resource
Energy LLC

100810

   LANGASCO OHIO DRLG PTRS 1985    4    1.00 %   78.89 %   79.89 %   Resource
Energy LLC

100812

   TRIANGLE ENERGY ASSOC. 1985    5    1.00 %   82.12 %   83.12 %   Resource
Energy LLC

100813

   SCH JOINT VENTURE    15    73.33 %   0.00 %   73.33 %   Resource Energy LLC

100814

   LANGASCO OHIO DRLG PTRS 1986    4    1.00 %   60.23 %   61.23 %   Resource
Energy LLC

100815

   LANGASCO ROY INCOME PTRS 1986    64    1.00 %   91.48 %   92.48 %   Resource
Energy LLC

100852

   TD ENERGY ASSOCIATES 1983    3    1.43 %   67.28 %   68.71 %   Resource
Energy LLC

100855

   TD/TRIANGLE ENERGY ASSOCIATES    1    2.35 %   77.53 %   79.88 %   Resource
Energy LLC

100856

   CLINCHER ENERGY ASSOC 1986    4    2.00 %   87.31 %   89.31 %   Resource
Energy LLC

100945

   Atlas America Public #15-2006 (B)    0    34.22 %   0.00 %   34.22 %   Atlas
Resources LLC

100946

   Atlas America Public #15-2005 (A)    159    36.07 %   0.00 %   36.07 %  
Atlas Resources LLC

100947

   Atlas America Series #26    138    38.31 %   0.00 %   38.31 %   Atlas
Resources LLC

100948

   Atlas America Public #14-2005 (A)    339    35.00 %   0.00 %   35.00 %  
Atlas Resources LLC

100949

   Atlas America Public #14-2004    262    35.00 %   0.00 %   35.00 %   Atlas
Resources LLC

 

SCHEDULE 7.14 TO CREDIT AGREEMENT                      Page 1



--------------------------------------------------------------------------------

Progam #

  

Program Name

   Well
Count    GP%     GP as
LP%     Atlas
Total
Interest    

GP

100951

   ATLAS LP #1 - 1985    7    16.00 %   5.25 %   21.25 %   Atlas Resources LLC

100952

   ATLAS ENERGY PARTNERS LP-1986    7    16.00 %   4.98 %   20.98 %   Atlas
Resources LLC

100953

   ATLAS ENERGY PARTNERS LP-1987    9    22.38 %   2.69 %   25.07 %   Atlas
Resources LLC

100954

   ATLAS ENERGY PARTNERS LP-1988    9    24.36 %   1.53 %   25.89 %   Atlas
Resources LLC

100955

   ATLAS ENERGY PARTNERS LP-1989    9    18.00 %   7.44 %   25.44 %   Atlas
Resources LLC

100956

   ATLAS ENERGY PARTNERS LP-1990    12    25.00 %   3.16 %   28.16 %   Atlas
Resources LLC

100957

   ATLAS ENERGY NINETIES - 10    11    25.00 %   5.54 %   30.54 %   Atlas
Resources LLC

100958

   ATLAS ENERGY NINETIES - 11    14    30.00 %   10.51 %   40.51 %   Atlas
Resources LLC

100959

   Atlas America Series #25A    137    35.00 %   0.00 %   35.00 %   Atlas
Resources LLC

100960

   ATLAS ENERGY PARTNERS LP-1991    12    25.00 %   1.62 %   26.62 %   Atlas
Resources LLC

100961

   ATLAS AMERICA SERIES 21-A    66    33.83 %   0.00 %   33.83 %   Atlas
Resources LLC

100962

   ATLAS AMERICA SERIES 21-B    89    34.00 %   0.21 %   34.21 %   Atlas
Resources LLC

100963

   ATLAS ENERGY NINETIES - 12    14    30.00 %   3.56 %   33.56 %   Atlas
Resources LLC

100964

   ATLAS ENERGY NINETIES - JV 92    52    33.00 %   3.11 %   36.11 %   Atlas
Resources LLC

100965

   ATLAS ENERGY PARTNERS LP-1992    6    25.00 %   3.13 %   28.13 %   Atlas
Resources LLC

100966

   ATLAS AMERICA SER 22-2002 LTD    51    32.53 %   0.03 %   32.56 %   Atlas
Resources LLC

100967

   ATLAS ENERGY NINETIES-PUBLIC 1    13    24.00 %   3.73 %   27.73 %   Atlas
Resources LLC

100968

   ATLAS ENERGY NINETIES-1993 LTD    16    30.00 %   2.54 %   32.54 %   Atlas
Resources LLC

100969

   ATLAS ENERGY PARTNERS LP-1993    8    25.00 %   4.02 %   29.02 %   Atlas
Resources LLC

100970

   ATLAS ENERGY NINETIES-PUBLIC 2    13    24.00 %   0.68 %   24.68 %   Atlas
Resources LLC

100971

   ATLAS ENERGY NINETIES - 14    50    33.00 %   3.57 %   36.57 %   Atlas
Resources LLC

100972

   ATLAS ENERGY PARTNERS LP-1994    11    25.00 %   2.10 %   27.10 %   Atlas
Resources LLC

100973

   ATLAS ENERGY NINETIES-PUBLIC 3    25    25.00 %   1.12 %   26.12 %   Atlas
Resources LLC

100974

   ATLAS ENERGY NINETIES - 15    58    30.00 %   0.66 %   30.66 %   Atlas
Resources LLC

100975

   Atlas America Series #23    47    32.00 %   0.00 %   32.00 %   Atlas
Resources LLC

100976

   Atlas America Public #11    167    35.00 %   0.02 %   35.02 %   Atlas
Resources LLC

100977

   ATLAS ENERGY PARTNERS LP-1995    6    25.00 %   0.00 %   25.00 %   Atlas
Resources LLC

100978

   ATLAS ENERGY NINETIES-PUBLIC 4    32    25.00 %   0.88 %   25.88 %   Atlas
Resources LLC

100979

   ATLAS ENERGY NINETIES - 16    49    21.50 %   2.37 %   23.87 %   Atlas
Resources LLC

100980

   ATLAS ENERGY PARTNERS LP-1996    13    25.00 %   0.00 %   25.00 %   Atlas
Resources LLC

100981

   ATLAS ENERGY NINETIES-PUBLIC 5    33    25.00 %   1.53 %   26.53 %   Atlas
Resources LLC

100982

   ATLAS ENERGY NINETIES - 17    46    26.50 %   0.42 %   26.92 %   Atlas
Resources LLC

100983

   ATLAS ENERGY PARTNERS LP-1997    6    25.00 %   0.00 %   25.00 %   Atlas
Resources LLC

100984

   ATLAS ENERGY NINETIES-PUBLIC 6    55    25.00 %   0.36 %   25.36 %   Atlas
Resources LLC

100985

   ATLAS ENERGY NINETIES - 18    63    31.50 %   0.18 %   31.68 %   Atlas
Resources LLC

100986

   ATLAS ENERGY PARTNERS LP-1998    19    25.00 %   0.00 %   25.00 %   Atlas
Resources LLC

100988

   ATLAS ENERGY NINETIES - 19    81    31.50 %   0.22 %   31.72 %   Atlas
Resources LLC

100989

   ATLAS ENERGY - PUBLIC #7    62    31.00 %   0.39 %   31.39 %   Atlas
Resources LLC

100990

   Atlas America Series #24A    75    32.63 %   0.00 %   32.63 %   Atlas
Resources LLC

100991

   Atlas America Series #24B    119    33.22 %   0.00 %   33.22 %   Atlas
Resources LLC

100992

   Atlas America Public #12    221    35.00 %   0.13 %   35.13 %   Atlas
Resources LLC

100993

   Atlas America Series #25B    171    35.00 %   0.00 %   35.00 %   Atlas
Resources LLC

100994

   ATLAS ENERGY PUBLIC #8    58    29.00 %   1.15 %   30.15 %   Atlas Resources
LLC

100995

   ATLAS ENERGY 1999    5    25.00 %   0.00 %   25.00 %   Atlas Resources LLC

100996

   ATLAS AMERICA PUBLIC 9 LTD    82    29.00 %   0.09 %   29.09 %   Atlas
Resources LLC

100997

   ATLAS AMERICA SERIES 20 LTD    104    27.00 %   0.02 %   27.02 %   Atlas
Resources LLC

100998

   ATLAS AMERICA PUBLIC 10 LTD    107    32.00 %   0.07 %   32.07 %   Atlas
Resources LLC

 

SCHEDULE 7.14 TO CREDIT AGREEMENT                      Page 2



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

  

100% Owner

  

Number of
Authorized Shares

  

Number of Issued
Shares

Atlas America, LLC    Borrower    N/A    N/A Atlas Noble, LLC    Borrower    N/A
   N/A Resource Energy, LLC    Borrower    N/A    N/A REI-NY, LLC    Resource
Energy, LLC    N/A    N/A Resource Well Services, LLC    Resource Energy, LLC   
N/A    N/A Viking Resources, LLC    Borrower    N/A    N/A AIC, LLC    Borrower
   N/A    N/A Anthem Securities, Inc.1    AIC, LLC    500    500 Atlas Energy
Ohio, LLC    AIC, LLC    N/A    N/A Atlas Resources, LLC    AIC, LLC    N/A   
N/A AER Pipeline Construction, Inc.    Borrower    1,000    1,000

--------------------------------------------------------------------------------

1 Not a Guarantor and securities not pledged hereunder.

 

SCHEDULE 7.15 TO CREDIT AGREEMENT                      Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.20

INSURANCE

 

Coverage Type

  

Policy
Number

  

Insurance Carrier

  

Coverage Description

  

Limit

   Deductible    Exp. Date Worker’s Compensation    1063995-3   
NY State Insurance Fund    Statutory Employer’s Liability    NY Unlimited      
9/18/2007 Disability Insurance    DBL511575-4    NY State Insurance Fund   
Disability Benefits    NY - Statutory       6/15/2007 Worker’s Compensation   
WC2-641-436089-016    Liberty Mutual
Insurance Co    Statutory    PA AZ, KS, NC MD, OK, TN,       2/6/2007         
Employer’s Liability    DE, SC                Bodily Injury by Accident         
             each accident    $1,000,000                    policy limit   
$1,000,000                Bodily Injury by Disease    $1,000,000      
Automobile    73200463    Federal Insurance Co.             3/1/2007         
Bodily Injury & Property Damage combined                   single limit of
liability    $1,000,000                Hired & Non-Owned Liability    $1,000,000
               Uninsured Motorists                       OH    $25,000         
          PA & NY    $50,000                    TN    $60,000               
    Applies only to
    employees driving a
    company owned vehicle
    within the scope of their
    employment.         

 

SCHEDULE 7.20 TO CREDIT AGREEMENT                      Page 1



--------------------------------------------------------------------------------

Coverage Type

  

Policy
Number

  

Insurance Carrier

  

Coverage Description

  

Limit

   Deductible    Exp. Date Automobile (continued)    73200463   
Federal Insurance Co.    Under Insured Motorists                       OH   
$25,000                    PA & NY    $50,000                    TN    $60,000
               Physical Damage                   Valuation: Actual Cash Value   
               Comprehensive Perils       $1,000             Collision      
$1,000             Towing & Labor                   Hired Automobile Physical
Damage                       Comprehensive Perils - $30,000       $1,000      
          Collision - $40,000       $1,000             ATV Deductible       $500
            Snowmobile Deductible       $100    Commercial Package    3710-6326
   Federal Insurance Co.    Commercial Property Section          3/1/2007      
   Chubb Broad Form (equivalent to Special Cause of Loss form)                  
Valuation: Replacement Cost                   Agreed Amount                  
Coinsurance - None                   Blanket Building, Contents & Improvements &
Betterments    $5,406,000    $1,000             Electronic Data Processing
Property    819,194    $1,000             Blanket Extra Expense    $250,000   
None             Valuable Papers                   Limit varies by location   
$25,000-$100,000                Pollutant Clean-up at a scheduled location due
to a covered cause of loss    $25,000    None   

 

SCHEDULE 7.20 TO CREDIT AGREEMENT                      Page 2



--------------------------------------------------------------------------------

Coverage Type

  

Policy
Number

  

Insurance Carrier

  

Coverage Description

  

Limit

   Deductible    Exp. Date Commercial Package    3710-6326   
Federal Insurance Co.    Commercial General Liability Section          3/1/2007
Continued          Bodily Injury & Property Damage combined       $2,500      
      single limit of liability       Bodily Injury&
Property
Damage Per
Occurrence                 Per Occurrence    $1,000,000               
    General Aggregate    $2,000,000               

    Products/Completed

    Operations Aggregate

   $1,000,000               

    Personal/Advertising

    Injury

   $1,000,000                    Fire Legal Liability    $250,000               
    Medical Expense                  

    Stop Gap Employer’s

    Liability - Ohio

   $1,000,000    $1,000            

    Employee Benefits

    Liability

   $1,000,000    $1,000                     Claims Made                  

    Underground Resources &

    Equipment Aggregate

   $1,000,000                Premises/Operations; Products/Completed            
      Operations; XCU                   Equipment Floater Section               
   Scheduled Equipment    $7,313,141                All Risk, including
breakdown for compressor engines.                   Coinsurance: 80%            
      Actual Cash Value                   Mobile Equipment of Others    $100,000
               Rental Expense    $25,000                Employees’ Tools &
Clothing    $10,000                Schedule of Deductibles                  

    Mechanical Breakdown of

    Compressors

   $25,000               

    All other causes - 5% per

    occurrence subject to a

    $5,000 minimum and

    $25,000 maximum

        

 

SCHEDULE 7.20 TO CREDIT AGREEMENT                      Page 3



--------------------------------------------------------------------------------

Coverage Type

  

Policy
Number

  

Insurance Carrier

  

Coverage Description

  

Limit

   Deductible   Exp. Date          Schedule of Deductibles (continued)        
        

    Radio Stations, 2-ways, Tower,

    Mast, tools

   $1,000                   Extra Expense    $5,000               Oil & Gas
Lease Property Form    $174,000    1,000                Scheduled Disposal Wells
(2)         Pollution Liability    37250307    Federal Insurance Co.    Bodily
Injury and Property Damage combined                  single limit per pollution
incident    $1,000,000    $10,000            Policy Aggregate    $1,000,000     
         Sub limit                      On-site pollution clean-up              
           Per pollution incident    $100,000    $10,000   Commercial Umbrella
   7972-09-63    Federal Insurance Co.    Underlying policies include:        
3/1/2007         

    Employers Liability; General

    Liability;

                

    Automobile Liability;

    Pollution Liability

                 Following form on excess liability section                  Per
Occurrence    $25,000,000    $10,000*            Policy Aggregate    $25,000,000
              Pollution Sublimit    $10,000,000               *Self-Insured
Retention         Commercial Excess Liability    G22036683001    Westchester
Surplus Lines Insurance Co.   

Underlying policy

    Federal Insurance Co.

    Umbrella Policy

   $24,000,000    Excess of
$26,000,000   3/1/2007         

    Excess General Liability only -

    following form

                     Operations of Atlas America     Inc. as respects           
     

    Atlas Resources Inc. / drilling

    partnerships

        Commercial Crime    4927027    National Union Fire Insurance Co.   
Dishonesty by employees Including ERISA Endorsement    $1,000,000    $2,500  
6/30/2007

 

SCHEDULE 7.20 TO CREDIT AGREEMENT                      Page 4



--------------------------------------------------------------------------------

Coverage Type

  

Policy
Number

  

Insurance Carrier

  

Coverage Description

  

Limit

   Deductible   Exp. Date 1st Layer Directors & Officers Liability    6728569   
National Union Fire Insurance Co.   

Limit of Liability

*Corporate Reimbursement

   $10,000,000    $250,000*   6/30/2007          Continuity Date: 9/27/2000   
              SEC Claims Retention       $350,000   2nd Layer Directors &
Officers Liability    ELU089358-06    XL Specialty Insurance Co.    Limit of
Liability Following Form    $10,000,000    Excess of
National Union   6/30/2007 Employment Practices Liability    RNN15248-01-2006   
Fireman’s Fund Insurance Co.    Employment Practices Liability Per claim limit
   5,000,000    50,000   6/30/2007          Aggregate Limit each policy period
   5,000,000               Pending & Prior Litigation: 8/15/2003        

 

SCHEDULE 7.20 TO CREDIT AGREEMENT                      Page 5



--------------------------------------------------------------------------------

SCHEDULE 7.21

HEDGING AGREEMENTS

 

AAI INC Financial hedges:

Deal ref #

  

Execution date

  

Counterparty

  

Delivery Pt.

   Monthly
Contracted
Volume    Price   

Period

1264210

   10/27/2005    Wachovia Bank    NYMEX    340,000    $10.760    Apr 1, ‘06 -
Mar 31,’07

1264211

   10/27/2005    Wachovia Bank    NYMEX    200,000    $8.40    Apr 1, ‘07 - Dec
31,’08

1268446

   11/2/2005    Wachovia Bank    NYMEX    400,000    $8.40    Apr 1, ‘07 - Dec
31,’08

1322095

   1/12/2006    Wachovia Bank    NYMEX    210,000    $9.36    Apr 1, ‘07 - Dec
31,’08

1396179

   3/22/2006    Wachovia Bank    NYMEX    410,000    $9.00    Apr 1, ‘07 - Dec
31,’07

1396180

   3/22/2006    Wachovia Bank    NYMEX    410,000    $8.95    Jan - Dec 2008

1396182

   3/22/2006    Wachovia Bank    NYMEX    410,000    $8.35    Jan - Dec 2009

1424477

   4/20/2006    Wachovia Bank    NYMEX    400,000    $8.87    Jan - Dec 2009

1520697

   7/25/2006    Wachovia Bank    NYMEX    150,000    $10.02    Nov - Mar2006/7

167118

   10/6/2006    Key Bank    NYMEX    150,000    $7.88    Jan - Dec 2007

167120

   10/6/2006    Key Bank    NYMEX    130,000    $8.17    Jan - Dec 2008

167121

   10/6/2006    Key Bank    NYMEX    250,000    $7.79    Jan - Dec 2009

1597061

   10/6/2006    Wachovia Bank    NYMEX    250,000    $7.85    Jan - Dec 2009

1604188

   10/13/2006    Wachovia Bank    NYMEX    100,000    $7.46    Jan - Dec 2010

1604189

   10/13/2006    Wachovia Bank    NYMEX    100,000    $7.45    Jan - Dec 2010

1597063

   10/6/2006    Wachovia Bank    NYMEX    150,000    $7.50 X $8.60    Jan - Dec
2007

1597068

   10/6/2006    Wachovia Bank    NYMEX    130,000    $7.50 X $9.40    Jan - Dec
2008

 

SCHEDULE 7.21 TO CREDIT AGREEMENT                      Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.23

MATERIAL AGREEMENTS

1. Omnibus Agreement, dated February 2, 2000, among Atlas America, Inc.,
Resource Energy, Inc., Viking Resources Corporation, Atlas Pipeline Operating
Partnership, L.P. and Atlas Pipeline Partners, L.P.

2. Amendment and Joinder to Omnibus Agreement, dated December 18, 2006, among
Atlas Pipeline Partners, L.P., Atlas Pipeline Operating Partnership, L.P., Atlas
America, Inc., Resource Energy, LLC, Viking Resources LLC, Atlas Energy
Resources, LLC and Atlas Energy Operating Company, LLC.

3. Master Natural Gas Gathering Agreement, dated February 2, 2000, among Atlas
America, Inc., Resource Energy, Inc., Viking Resources Corporation, Atlas
Pipeline Operating Partnership, L.P. and Atlas Pipeline Partners, L.P.

4. Amendment dated October 25, 2005 among Atlas America, Inc., Atlas Pipeline
Operating Partnership, L.P., Atlas Pipeline Partners, L.P., Atlas Resources,
Inc., Atlas Noble Corp., Resource Energy, Inc. and Viking Resources Corporation.

5. Amendment and Joinder to Gas Gathering Agreements, dated December 18, 2006,
among Atlas Pipeline Operating Partnership, L.P., Atlas Pipeline Partners, L.P.,
Atlas America, Inc., Resource Energy, LLC, Viking Resources, LLC, Atlas Noble,
LLC, Atlas Resources, LLC, Atlas America, LLC, Atlas Energy Resources, LLC and
Atlas Energy Operating Company, LLC.

6. Contribution, Conveyance and Assumption Agreement, dated December 18, 2006,
among Atlas America, Inc., Atlas Energy Resources, LLC and Atlas Energy
Operating Company, LLC.

7. Management Agreement, dated December 18, 2006, among Atlas Energy Resources,
LLC, Atlas Energy Operating Company, LLC and Atlas Energy Management, Inc.

8. Drilling and Operating Agreement, dated September 15, 2004, between Atlas
America, Inc. (PA) and Knox Energy, LLC.

9. Gas Purchase Agreement, dated March 31, 1999, between Northeast Ohio Gas
Marketing, Inc. and Resource Energy, Inc., as amended by Amendment, dated
February 1, 2001, among FirstEnergy Solutions Corp., Atlas Energy Group, Inc.
and Resource Energy, Inc., and by Second Amendment, dated July 16, 2003, among
FirstEnergy Solutions Corp., Atlas Energy Group, Inc. and Resource Energy, Inc.,
and by Assignment and Novation, dated April 1, 2005, among FirstEnergy Solutions
Corp., Amerada Hess Corporation and the other parties named therein.

 

SCHEDULE 7.23 TO CREDIT AGREEMENT                      Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.24

GAS IMBALANCES

None.

 

SCHEDULE 7.24 TO CREDIT AGREEMENT                      Page 1



--------------------------------------------------------------------------------

SCHEDULE 9.01

DEBT

None.

 

SCHEDULE 9.01 TO CREDIT AGREEMENT                      Page 1